Execution Copy
Exhibit 10.1
AMENDMENT NO. 2 TO THIRD AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
AMENDMENT NO. 2 (this “Amendment”), dated as May 11, 2020, to the Third Amended
and Restated Loan and Security Agreement dated as of April 12, 2017 (as amended,
supplemented, amended and restated or otherwise modified from time to time prior
to this Amendment, the “Existing Loan Agreement”; as amended prior to the date
hereof and by this Amendment, the “Loan Agreement”), among Commercial Vehicle
Group, Inc., a Delaware corporation (the “Company”), each other Borrower (as
defined therein), the financial institutions party thereto from time to time as
Lenders (“Lenders”), and Bank of America, N.A., as agent for the Lenders (in
such capacity, “Agent”).
W I T N E S S E T H :
WHEREAS, the parties hereto are parties to the Existing Loan Agreement;
WHEREAS, the Borrowers and the Lenders wish to amend the Existing Loan Agreement
as described herein;
WHEREAS, the Borrowers and the Lenders wish to instruct Agent to enter into
certain agreements as specified herein.
NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein contained and for other good and valuable consideration, the receipt of
which is hereby acknowledged, the parties hereto, which include all Obligors as
of the date hereof, agree as follows:
SECTION 1.DEFINITIONS
. Unless otherwise defined herein, capitalized terms which are defined in the
Loan Agreement are used herein as therein defined.
SECTION 2.AMENDMENTS
.
(a) With effect as of the Amendment No. 2 Effective Date, the Existing Loan
Agreement is hereby amended with the stricken text deleted (indicated textually
in the same manner as the following example: stricken text) and with the
double-underlined text added (indicated textually in the same manner as the
following example: double-underlined text) as set forth in the pages of the Loan
Agreement attached as Exhibit A hereto.
SECTION 3.CONDITIONS PRECEDENT
. This Amendment shall become effective as of the date (the “Amendment No. 2
Effective Date”) of the satisfaction or waiver of each of the conditions
precedent set forth in this Section 3.



--------------------------------------------------------------------------------

         2
(1)Execution and Delivery. Agent shall have received originals, facsimiles or
copies in .pdf format unless otherwise specified, each properly executed, of
counterparts of this Amendment duly executed by each Obligor, the Lenders, and
Agent.
(2)Amendment Fee. The Company shall have paid to Agent for the account of each
Lender an amendment fee in an amount equal to 0.10% of the amount of the
Aggregate Commitment of such Lender.
(3)Fees and Expenses. The Company shall have paid to Agent all fees and expenses
of its counsel and other amounts to the extent reasonably detailed invoices
therefor have been received by the Company no later than 4:00 p.m., New York
City time, on May [ ], 2020.
(4)No Default. Both prior to and after giving effect to this Amendment, no
Default or Event of Default shall have occurred and be continuing on the
Amendment No. 2 Effective Date.
(5)Representations and Warranties. As of the Amendment No. 2 Effective Date
(both prior to and after giving effect to this Amendment) all representations
and warranties contained in the Loan Agreement shall be true and correct in all
material respects (and, with respect to any representations and warranties that
are qualified by materiality or reference to a “Material Adverse Effect” or
contain a similar materiality qualification, in all respects, and, with respect
to any representations and warranties that are made as of a specified date,
shall be true and correct in all material respects as of such date).
(6)No Contravention of Intercreditor Agreement. Agent shall have received a
certification of the Company that the provisions of this Amendment do not and
will not breach any Subordinated Debt agreement, the Term Loan Credit Agreement
or any other Term Loan Document or any other agreements, instruments or
documents executed and/or delivered in connection with any of the foregoing and
after giving effect to this Amendment, the Revolver Commitments will constitute
“ABL Facility Obligations” under the Intercreditor Agreement.
For the purpose of determining compliance with the conditions specified in this
Section 3, each Lender that has signed this Amendment shall be deemed to have
accepted, and to be satisfied with, each document or other matter required under
this Section 4.


SECTION 4.REPRESENTATIONS AND WARRANTIES
. In order to induce the Lenders and Agent to enter into this Amendment, each
Obligor hereby represents and warrants to the Lenders and Agent that: (i) each
Obligor is duly authorized to execute, deliver and perform this Amendment; (ii)
the execution, delivery and performance of the this Amendment have been duly
authorized by all necessary action, and do not (a) require any consent or
approval of any holders of Equity Interests of any Obligor, other than those
already obtained; (b) contravene the Organic Documents of any Obligor; (c)
violate or cause a default under any Applicable Law, Material Contract or
Restrictive Agreement, including the Term Loan Documents, except to the extent
such violation or default could not reasonably be expected to result in a
Material Adverse Effect; or (d) result in or require the imposition of any Lien
(other than Permitted Liens) on any Property of any Obligor; and (iii) each of
this Amendment and the Loan Agreement is a legal, valid and binding obligation
of each Obligor party hereto and thereto, enforceable in accordance with its
terms, except as enforceability may be limited by bankruptcy, insolvency or
similar laws affecting the enforcement of creditors’ rights generally.
2



--------------------------------------------------------------------------------

         3
SECTION 5.CONTINUING EFFECT
. Except as expressly amended, waived or modified hereby, the Loan Documents
shall continue to be and shall remain in full force and effect in accordance
with their respective terms. This Amendment shall not constitute an amendment,
waiver or modification of any provision of any Loan Document not expressly
referred to herein and shall not be construed as an amendment, waiver or
modification of any action on the part of the Company or the other Obligors that
would require an amendment, waiver or consent of Agent or the Lenders except as
expressly stated herein, or be construed to indicate the willingness of Agent or
the Lenders to further amend, waive or modify any provision of any Loan Document
amended, waived or modified hereby for any other period, circumstance or event.
Except as expressly modified by this Amendment, the Loan Agreement and the other
Loan Documents are ratified and confirmed and are, and shall continue to be, in
full force and effect in accordance with their respective terms. Except as
expressly set forth herein, each Lender and Agent reserves all of its rights,
remedies, powers and privileges under the Loan Agreement, the other Loan
Documents, applicable law and/or equity. Any reference to the “Loan Agreement”
in any Loan Document or any related documents shall be deemed to be a reference
to the Loan Agreement as amended by this Amendment and the term “Loan Documents”
in the Loan Agreement and the other Loan Documents shall include this Amendment.
SECTION 6.GOVERNING LAW
. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
NEW YORK.
SECTION 7.SUCCESSORS AND ASSIGNS
. This Amendment shall be binding upon and inure to the benefit of the Company,
the other Obligors, Agent, and the Lenders, and each of their respective
successors and assigns, and shall not inure to the benefit of any third parties.
The execution and delivery of this Amendment by any Lender prior to the
Amendment No. 2 Effective Date shall be binding upon its successors and assigns
and shall be effective as to any Loans or Commitments assigned to it after such
execution and delivery.
SECTION 8.ENTIRE AGREEMENT
. This Amendment, the Loan Agreement and the other Loan Documents represent the
entire agreement of the Obligors, Agent, and the Lenders, as applicable, with
respect to the subject matter hereof and thereof, and there are no promises,
undertakings, representations or warranties by Agent or any Lender relative to
the subject matter hereof not expressly set forth or referred to herein or in
the Loan Agreement or the other Loan Documents.
SECTION 9.[Reserved]
.
SECTION 10.LOAN DOCUMENT
. This Amendment is a Loan Document executed pursuant to the Loan Agreement and
shall (unless otherwise expressly indicated herein) be construed, administered
and applied in accordance with the terms and provisions of the Loan Agreement.
3



--------------------------------------------------------------------------------

         4
SECTION 11.COUNTERPARTS
. This Amendment may be executed by the parties hereto in any number of separate
counterparts and all of said counterparts taken together shall be deemed to
constitute one and the same instrument. An executed signature page of this
Amendment may be delivered by facsimile transmission or electronic PDF of the
relevant signature page hereof.
SECTION 12.HEADINGS
. Section headings used in this Amendment are for convenience of reference only,
are not part of this Amendment and are not to affect the construction of, or to
be taken into consideration in interpreting, this Amendment.
SECTION 13.OBLIGOR ACKNOWLEDGMENTS
a.Each Obligor hereby (i) expressly acknowledges the terms of the Loan
Agreement, (ii) ratifies and affirms its obligations under the Loan Documents
(including guarantees and security agreements) to which it is a party, (iii)
acknowledges, renews and extends its continued liability under all such Loan
Documents and agrees such Loan Documents remain in full force and effect, (iv)
agrees that each Security Document secures all Obligations of the Obligors in
accordance with the terms thereof and (v) further confirms that each Loan
Document to which it is a party is and shall continue to be in full force and
effect and the same are hereby ratified and confirmed in all respects.
b.Each Obligor hereby reaffirms, as of the Amendment No. 2 Effective Date, (i)
the covenants and agreements contained in each Loan Document to which it is a
party, including, in each case, such covenants and agreements as in effect
immediately after giving effect to this Agreement and the transactions
contemplated thereby, and (ii) its guarantee of payment of the Obligations
pursuant to the Guarantee and Collateral Agreement and its grant of Liens on the
Collateral to secure the Obligations.
[remainder of page intentionally left blank]


4




--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each party has signed this Amendment No. 2 to the Third
Amended and Restated Loan and Security Agreement as of the date first set forth
above.
COMMERCIAL VEHICLE GROUP, INC.
CVG NATIONAL SEATING COMPANY LLC
CVG MONONA LLC
CVG MONONA WIRE LLC
TRIM SYSTEMS, INC.
TRIM SYSTEMS OPERATING CORP.
CABARRUS PLASTICS, INC.
CVS HOLDINGS, INC.
CVG SPRAGUE DEVICES LLC
MAYFLOWER VEHICLE SYSTEMS, LLC
CVG MANAGEMENT CORPORATION
CVG LOGISTICS, LLC
CVG ALABAMA, LLC
CVG CVS HOLDINGS LLC
CVG AR LLC
CVG FSE, LLC






By:  /s/ Aneezal H. Mohamed 
Name: Aneezal H. Mohamed
Title: Secretary




BANK OF AMERICA, N.A.
As Agent and a Lender




By:   /s/ Brian Scawinski 
Name: Brian Scawinski
Title: Portfolio Specialist



        


JPMORGAN CHASE BANK, N.A., as
[Signature Page to Amendment No. 2]


--------------------------------------------------------------------------------



A Lender




By:  /s/ Brendan Korb  
Name: Brendan Korb
Title: Vice President






2




--------------------------------------------------------------------------------



EXHIBIT A


Amendments to Loan Agreement


See attached.






--------------------------------------------------------------------------------



CONFORMED COPY THROUGH
FIRSTSECOND AMENDMENT, DATED AS OF SEPTEMBER, 18, 2019MAY 11, 2020







COMMERCIAL VEHICLE GROUP, INC., and
EACH OTHER BORROWER,
as Borrowers
______________________________________________________________________________
______________________________________________________________________________
THIRD AMENDED AND RESTATED
LOAN AND SECURITY AGREEMENT
Dated as of April 12, 2017
$90,000,000
______________________________________________________________________________
______________________________________________________________________________
CERTAIN FINANCIAL INSTITUTIONS,
as Lenders,
and
BANK OF AMERICA, N.A.,


as Agent








--------------------------------------------------------------------------------

TABLE OF CONTENTS


Page


SECTION 1. DEFINITIONS; RULES OF CONSTRUCTION 2
a.Definitions 2
b.Accounting Terms 43
c.Uniform Commercial Code 43
d.Certain Matters of Construction 43
e.Certifications 44
f.Times of Day 44
g.Divisions 44
SECTION 2. CREDIT FACILITIES 45
a.Revolver Commitments 45
i.Revolver Loans 45
ii.Revolver Notes and Denominations 45
iii.Use of Proceeds 45
iv.Voluntary Reduction or Termination of Revolver Commitments 45
v.Overadvances 46
vi.Protective Advances 46
vii.Increase in Revolver Commitments 46
b.[RESERVED] 47
c.Letter of Credit Facilities 47
i.Issuance of Letters of Credit 47
ii.Reimbursement; Participations 48
iii.Cash Collateral 50
iv.Resignation of Issuing Bank 50
SECTION 3. INTEREST, FEES AND CHARGES 50
a.Interest 50
i.Rates and Payment of Interest 50
ii.Application of LIBOR to Outstanding Loans 51
iii.Interest Periods 51
iv.Interest Rate Not Ascertainable 51
b.Fees 52
i.Unused Line Fee 52
ii.LC Facility Fees 53
iii.Other Fees 53
-1-




--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page


c.Computation of Interest, Fees, Yield Protection 53
d.Reimbursement Obligations 53
e.Illegality 54
f.Inability to Determine Rates 54
g.Increased Costs; Capital Adequacy 55
i.Increased Costs Generally 55
ii.Capital Requirements 55
iii.Compensation 56
iv.LIBOR Loan Reserves 56
h.Mitigation 56
i.Funding Losses 56
j.Maximum Interest 56
SECTION 4. LOAN ADMINISTRATION 57
a.Manner of Borrowing and Funding Revolver Loans 57
i.Notice of Borrowing 57
ii.Fundings by Lenders 57
iii.Swingline Loans; Settlement 58
iv.Notices 58
b.Defaulting Lender 59
i.Reallocation of Pro Rata Share; Amendments 59
ii.Payments; Fees 59
iii.Status; Cure 59
c.Number and Amount of LIBOR Loans; Determination of Rate 59
d.Borrower Agent 60
e.One Obligation 60
f.Effect of Termination 60
SECTION 5. PAYMENTS 61
a.General Payment Provisions 61
b.Repayment of Revolver Loans 61
c.Repayment 61
i.Mandatory Prepayments 61
d.Payment of Other Obligations 61
e.Marshaling; Payments Set Aside 61
   
-2-




--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page


f.Allocation of Payments 62
i.Allocations Generally 62
ii.Post-Default Allocation 62
iii.Application of Amounts 63
iv.Erroneous Application 63
g.Application of Payments 63
h.Loan Account; Account Stated 63
i.Loan Account 63
ii.Entries Binding 63
i.Taxes 64
i.Payments Free of Taxes; Obligation to Withhold; Tax Payment 64
ii.Payment of Other Taxes 64
iii.Tax Indemnification 64
iv.Evidence of Payments 65
v.Treatment of Certain Refunds 65
vi.Survival 65
j.Lender Tax Information 66
i.Status of Lenders 66
ii.Documentation 66
iii.Redelivery of Documentation 67
k.Nature and Extent of Each Borrower’s Liability 67
i.Joint and Several Liability 67
ii.Waivers 68
iii.Extent of Liability; Contribution 69
iv.Joint Enterprise 69
v.Subordination 70
SECTION 6. CONDITIONS PRECEDENT 70
a.Conditions Precedent to Effective Date 70
b.Conditions Precedent to All Credit Extensions 71
SECTION 7. COLLATERAL 72
a.Grant of Security Interest 72
b.[RESERVED] 74
   
-3-




--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page


c.Lien on Deposit Accounts; Cash Collateral 74
i.Deposit Accounts 74
ii.Cash Collateral 74
d.Real Estate Collateral 74
i.Negative Pledge on Real Estate 74
e.Other Collateral 74
i.Commercial Tort Claims 74
ii.Certain After-Acquired Collateral 75
f.No Assumption of Liability 75
g.Further Assurances 75
h.Foreign Subsidiary Stock 76
SECTION 8. COLLATERAL ADMINISTRATION 76
a.Borrowing Base Certificates 76
b.Administration of Accounts 76
i.Records and Schedules of Accounts 76
ii.Taxes 76
iii.Account Verification 77
iv.Maintenance of Dominion Account 77
v.Proceeds of Collateral 77
c.Administration of Inventory 77
i.Records and Reports of Inventory 77
ii.Returns of Inventory 78
iii.Acquisition, Sale and Maintenance 78
d.Administration of Equipment 78
i.Records and Schedules of Equipment 78
ii.Dispositions of Equipment 78
iii.Condition of Equipment 78
e.Administration of Deposit Accounts 78
f.General Provisions 78
i.Location of Inventory 78
ii.Insurance of Collateral; Condemnation Proceeds 79
iii.Protection of Collateral 79
iv.Defense of Title to Collateral 79
   
-4-




--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page


g.Power of Attorney 79
SECTION 9. REPRESENTATIONS AND WARRANTIES 80
a.General Representations and Warranties 80
i.Organization and Qualification 80
ii.Power and Authority 80
iii.Enforceability 81
iv.Capital Structure 81
v.Title to Properties; Priority of Liens 81
vi.Accounts 81
vii.Financial Statements 82
viii.Surety Obligations 82
ix.Taxes 82
x.Reserved 83
xi.Intellectual Property 83
xii.Governmental Approvals 83
xiii.Compliance with Laws 83
xiv.Compliance with Environmental Laws 83
xv.Burdensome Contracts 84
xvi.Litigation 84
xvii.No Defaults 84
xviii.ERISA 84
xix.Trade Relations 85
xx.Labor Relations 85
xxi.Reserved 85
xxii.Not a Regulated Entity 85
xxiii.Margin Stock 85
xxiv.OFAC 85
xxv.Anti-Corruption Laws 85
xxvi.Delivery of Term Loan Documents 86
xxvii.Insurance 86
xxviii.EEA Financial Institutions 86
xxix.Use of Proceeds 86
b.Complete Disclosure 86
   
-5-




--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page


i.Beneficial Ownership Disclosure 86
SECTION 10. COVENANTS AND CONTINUING AGREEMENTS 87
a.Affirmative Covenants 87
i.Inspections; Appraisals 87
ii.Financial and Other Information 87
iii.Notices 90
iv.Landlord and Storage Agreements 90
v.Compliance with Laws 90
vi.Taxes 90
vii.Insurance 91
viii.Licenses 91
ix.Future Subsidiaries 91
x.Anti-Corruption Laws 91
xi.Maintenance of Properties 91
xii.Further Assurances 92
xiii.Use of Proceeds 92
xiv.Intellectual Property 92
xv.Post Closing Covenants 92
b.Negative Covenants 93
i.Permitted Debt 93
ii.Permitted Liens 95
iii.[RESERVED] 97
iv.Distributions; Upstream Payments 97
v.[RESERVED] 97
vi.Restricted Investments 97
vii.Disposition of Assets 97
viii.[RESERVED] 97
ix.Restrictions on Payment of Certain Debt 97
x.Fundamental Changes 98
xi.Subsidiaries 98
xii.Organic Documents 98
xiii.Tax Consolidation 98
xiv.Accounting Changes 98
   
-6-




--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page


xv.Restrictive Agreements 98
xvi.Hedging Agreements 99
xvii.Conduct of Business 99
xviii.Affiliate Transactions 99
xix.Plans 100
xx.[Reserved.] 100
xxi.Amendments to Subordinated Debt or Term Loan Credit Agreement 100
c.Financial Covenants 100
i.Fixed Charge Coverage Ratio 100
SECTION 11. EVENTS OF DEFAULT; REMEDIES ON DEFAULT 100
a.Events of Default 100
b.Remedies upon Default 102
c.License 103
d.Setoff 103
e.Remedies Cumulative; No Waiver 103
i.Cumulative Rights 103
ii.Waivers 104
SECTION 12. AGENT 104
a.Appointment, Authority and Duties of Agent 104
i.Appointment and Authority 104
ii.Duties 104
iii.Agent Professionals 105
iv.Instructions of Required Lenders 105
b.Agreements Regarding Collateral, Field Examination Reports and Borrower
Materials 105
i.Lien Releases; Care of Collateral 105
ii.Possession of Collateral 106
iii.Reports 106
c.Reliance By Agent 106
d.Action Upon Default 106
e.Ratable Sharing 107
f.Indemnification of Agent Indemnitees 107
g.Limitation on Responsibilities of Agent 107
   
-7-




--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page


h.Successor Agent and Co-Agents 108
i.Resignation; Successor Agent 108
ii.Separate Collateral Agent 108
i.Due Diligence and Non-Reliance 109
j.Replacement of Certain Lenders 109
k.Remittance of Payments and Collections 109
i.Remittances Generally 109
ii.Failure to Pay 109
iii.Recovery of Payments 110
l.Agent in its Individual Capacity 110
m.Agent Titles 110
n.Secured Bank Product Providers 110
o.No Third Party Beneficiaries 110
p.Agent May File Proofs of Claim 110
SECTION 13. [RESERVED] 111
a.[RESERVED] 111
SECTION 14. BENEFIT OF AGREEMENT; ASSIGNMENTS AND PARTICIPATIONS 111
a.Successors and Assigns 111
b.Participations 111
i.Permitted Participants; Effect 111
ii.Voting Rights 112
iii.Participant Register 112
iv.Benefit of Set-Off 112
c.Assignments 112
i.Permitted Assignments 112
ii.Effect; Effective Date 113
iii.Certain Assignees 113
iv.Register 113
SECTION 15. MISCELLANEOUS 113
a.Consents, Amendments and Waivers 113
i.Amendment 113
ii.Limitations 114
iii.Payment for Consents 114
   
-8-




--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page


iv.Technical Amendments 114
b.Indemnity 114
c.Waiver of Consequential Damages, etc 115
d.Notices and Communications 115
i.Notice Address 115
ii.Electronic Communications; Voice Mail 115
iii.Platform 115
iv.Public Information 116
v.Non-Conforming Communications 116
e.Performance of Borrowers’ Obligations 116
f.Credit Inquiries 117
g.Severability 117
h.Cumulative Effect; Conflict of Terms 117
i.Counterparts; Execution 117
j.Entire Agreement 117
k.Relationship with Lenders 118
l.No Advisory or Fiduciary Responsibility 118
m.Process Agent 118
n.Confidentiality 118
o.[Reserved] 119
p.GOVERNING LAW 119
q.Consent to Forum; Bail-In of EEA Financial Institutions 119
i.Forum 119
ii.Other Jurisdictions 120
iii.Acknowledgement and Consent to Bail-In of EEA Financial Institutions 120
r.Waivers by Borrowers 120
s.Patriot Act Notice 121
t.Effect of Amendment and Restatement 121
u.Intercreditor Agreement 121
v.NO ORAL AGREEMENT 122


   
-9-





--------------------------------------------------------------------------------





LIST OF EXHIBITS AND SCHEDULES
Exhibit A-1 Tranche A Revolver Note
Exhibit A-2 Tranche B Revolver Note
Exhibit C Assignment and Acceptance
Exhibit D Assignment Notice
Exhibit E Borrowing Base Certificate
Exhibit F Compliance Certificate
Exhibit G Notice of Borrowing
Exhibit H Notice of Conversion/Continuation
Exhibit I Form of Joinder
Exhibit J Perfection Certificate
Schedule 1.1 Revolver Commitments of Lenders
Schedule 7.1 Commercial Tort Claims
Schedule 8.5 Deposit Accounts
Schedule 8.6.1 Locations of Collateral
Schedule 9.1.4 Names and Capital Structure
Schedule 9.1.11 Patents, Trademarks, Copyrights and Licenses
Schedule 9.1.14 Environmental Matters
Schedule 9.1.15 Burdensome Contracts
Schedule 9.1.16 Litigation
Schedule 9.1.18 Pension Plans
Schedule 9.1.20 Labor Contracts
Schedule 10.1.15 Post Closing Covenants
Schedule 10.2.1 Existing Debt
Schedule 10.2.2 Existing Liens
Schedule 10.2.6(I) Permitted Investments in Subsidiaries
Schedule 10.2.6(II Permitted Investments as of the Effective Date
Schedule 10.2.7 Permitted Asset Dispositions
Schedule 10.2.15 Restrictive Agreements
Schedule 10.2.18 Existing Affiliate Transactions
Schedule 11.1 Events not Constituting an Event of Default











--------------------------------------------------------------------------------



THIRD AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
THIS THIRD AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT is dated as of April
12, 2017 (this “Agreement”), among COMMERCIAL VEHICLE GROUP, INC., a Delaware
corporation (the “Company”), each other Borrower (as herein defined) from time
to time party hereto (together, with the Company, collectively, “Borrowers”),
the financial institutions party to this Agreement from time to time as lenders
(collectively, “Lenders”), and BANK OF AMERICA, N.A., a national banking
association, as agent for Lenders (“Agent”)
R E C I T A L S:
Borrowers have requested that Lenders provide a credit facility to Borrowers to
finance their mutual and collective business enterprise. Lenders are willing to
provide the credit facility on the terms and conditions set forth in this
Agreement.
WHEREAS, Borrowers, Agent and certain Lenders are party to that certain Second
Amended and Restated Loan and Security Agreement, dated as of November 15, 2013
(as amended, restated, amended and restated, supplemented or otherwise modified
prior to the date hereof, the “Second A&R Loan Agreement”), which amended and
restated that certain Amended and Restated Loan and Security Agreement, dated as
of April 26, 2011 (as amended, restated, amended and restated, supplemented or
otherwise modified prior to Second Restatement Effective Date, the “A&R Loan
Agreement”), which amended and restated that certain Loan and Security
Agreement, dated as of the Original Closing Date (as amended, restated, amended
and restated, supplemented or otherwise modified prior to the Restatement
Effective Date, the “Original Loan Agreement”);
WHEREAS, Borrowers, Agent and Lenders desire to amend and restate the Second A&R
Loan Agreement, subject to the terms and conditions set forth herein;
WHEREAS, on each of the Restatement Effective Date and the Second Restatement
Effective Date, each Borrower and each other Obligor reaffirmed (i) its
Obligations (as defined in the Original Loan Agreement) arising under the
Original Loan Agreement and the other Loan Documents (as defined in the Original
Loan Agreement) and (ii) its prior grant of security interests to secure any and
all Obligations (as defined in the Original Loan Agreement), in each case, as
continued under the A&R Loan Agreement and the other Loan Documents;
WHEREAS, on the date hereof, each Borrower and each other Obligor desires to
reaffirm (i) its Obligations (as defined in the Original Loan Agreement, A&R
Loan Agreement and the Second A&R Loan Agreement) arising under the Original
Loan Agreement, A&R Loan Agreement and the Second A&R Loan Agreement and the
other Loan Documents (as defined in the Original Loan Agreement, A&R Loan
Agreement and the Second A&R Loan Agreement) and (ii) its prior grant of
security interests to secure any and all Obligations (as defined in the Original
Loan Agreement, A&R Loan Agreement and Second A&R Loan Agreement), in each case,
as continued hereunder and under the other Loan Documents.
NOW, THEREFORE, for valuable consideration hereby acknowledged, the parties
agree as follows:
SECTION 1.DEFINITIONS; RULES OF CONSTRUCTION
a..Definitions. As used herein, the following terms have the meanings set forth
below:


--------------------------------------------------------------------------------



ABL Facility First Lien Collateral: has the meaning provided in the
Intercreditor Agreement.
Accelerated Appraisal and Field Exam Period: the period commencing with an
Appraisal and Field Exam Trigger Date and ending on the date upon which
Availability is equal to or greater than twenty percent (20%) of the Revolver
Commitment for sixty (60) consecutive days.
Accelerated Financial Reporting Period: the period commencing with a Financial
Reporting Trigger Date and ending on the date upon which no Revolver Loans have
been outstanding for sixty (60) consecutive days.
Account: as defined in the UCC, including all rights to payment for goods sold
or leased, or for services rendered.
Account Debtor: a Person obligated under an Account, Chattel Paper or General
Intangible.
Acquisition: (i) any acquisition (whether by purchase, lease, merger or
otherwise) of all or substantially all of any division, product line and/or
business operated by any Person who is not a Subsidiary and (ii) any acquisition
of a majority of the outstanding Equity Interests of any Person.
Affected Financial Institution: (a) any EEA Financial Institution or (b) any UK
Financial Institution.
Affiliate: with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have correlative meanings.
Agent Indemnitees: Agent and its officers, directors, employees, Affiliates,
agents and attorneys.
Agent Professionals: attorneys, accountants, appraisers, auditors, business
valuation experts, environmental engineers or consultants, turnaround
consultants, and other professionals and experts retained by Agent.
Agreement: as defined in the preamble.
Aggregate Borrowing Base: on any date of determination, an amount equal to the
sum of the Tranche A Borrowing Base plus the Tranche B Borrowing Base minus the
Availability Reserve
Allocable Amount: as defined in Section 5.11.3.
Amendment No. 1: Amendment No. 1, dated as of September 18, 2019, among
Borrowers, Lenders, Agent and the other parties thereto.
Amendment No. 1 Effective Date: September 18, 2019.
Amendment No. 2: Amendment No. 2, dated as of May 11, 2020, among Borrowers,
Lenders, Agent and the other parties thereto.
Amendment No. 2 Effective Date: May 11, 2020.
A&R Loan Agreement: the Amended and Restated Loan and Security Agreement, dated
as of April 26, 2011, by and among the Company, each other Borrower party
thereto, the financial institutions
2



--------------------------------------------------------------------------------



party thereto as lenders and Bank of America, N.A., as agent, as amended,
restated, amended and restated, modified or supplemented prior to the Second
Restatement Effective Date.
Anti-Terrorism Law: any law relating to terrorism or money laundering, including
the Patriot Act.
Applicable Law: all laws, rules, regulations and governmental guidelines having
the force of law and applicable to the Person, conduct, transaction, agreement
or matter in question, including all applicable statutory law, common law and
equitable principles, and all provisions of constitutions, treaties, statutes,
rules, regulations, orders, ordinance, injunction, writ award or decrees of any
Governmental Authorities, in each case having the force of law.
Applicable Margin: with respect to any Type of Loan, the margin set forth below,
as determined by the average daily Availability for the last Fiscal Quarter:






Level




Average Daily Availability


Tranche A
Base
Rate Loans




Tranche A
LIBOR Loans


Tranche B
Base
Rate Loans




Tranche B
LIBOR Loans
III
> $30,000,000
0.501.00%
1.502.00%
1.502.00%
2.503.00%
II
> $15,000,000 < $30,000,000
0.751.25%
1.752.25%
1.752.25%
2.753.25%
I
< $15,000,000
1.001.50%
2.002.50%
2.002.50%
3.003.50%

Until June 30, 2017, margins shall be determined as if Level III were
applicable. Thereafter, margins shall be subject to increase or decrease by
Agent on the first day of the calendar month following each Fiscal Quarter end.
If Agent is unable to calculate average daily Availability for a Fiscal Quarter
due to Borrowers’ failure to deliver any Borrowing Base Certificate when
required hereunder, then, at the option of Required Lenders, margins shall be
determined as if Level I were applicable until the first day of the calendar
month following its receipt.
Approved Fund: any Fund that is administered or managed by (a) a Lender, (b) an
Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
Appraisal and Field Exam Trigger Date: the date upon which Availability is less
than twenty percent (20%) of the Revolver Commitments for any day on or after
the Effective Date.
Asset Disposition: a sale, lease, license, consignment, transfer or other
disposition of Property of the Company or any Subsidiary (whether effected
pursuant to a Division or otherwise), including a disposition of Property in
connection with a sale-leaseback transaction or synthetic lease.
Asset Review and Approval Conditions: with respect to any Acquisition or merger
in respect of which the Accounts and/or Inventory acquired therein or thereby
are requested (whether such request occurs prior to the consummation of the
Acquisition, or after the date thereof) to be included in the Aggregate
Borrowing Base, Agent shall have completed its review of such assets, including,
without limitation, field examinations, audits, appraisals and other due
diligence as Agent shall in its Permitted
3



--------------------------------------------------------------------------------



Discretion require; it being acknowledged and agreed that, (1) such additional
assets, if any, to be included in the Aggregate Borrowing Base may be subject to
different advance rates or eligibility criteria or may require the imposition of
additional reserves with respect thereto as Agent shall in its Permitted
Discretion require in accordance with the definitions of Eligible Accounts,
Eligible Inventory and Reserves, and (2) prior to the inclusion of any
additional assets in the Aggregate Borrowing Base, all actions shall have been
taken to ensure that Agent has a perfected and continuing first priority
security interest in and Lien on such assets subject to the Permitted Liens.
Assignment and Acceptance: an assignment agreement between a Lender and Eligible
Assignee, in substantially the form of Exhibit C.
Availability: (i) the Aggregate Borrowing Base minus (ii) the principal balance
of all Revolver Loans minus (iii) the Availability Block.
Availability Block: an amount equal to the aggregate amount of Debt and Foreign
Bank Product Debt made available to any Foreign Subsidiary (whether or not such
Debt is outstanding) by Bank of America, N.A., JPMorgan Chase Bank, N.A. or any
of their Affiliates.
Availability Reserve: the sum (without duplication) of (a) the Inventory
Reserve; (b) the Rent and Charges Reserve; (c) the LC Reserve; (d) the Bank
Product Reserve; (e) the aggregate amount of liabilities secured by Liens upon
the ABL Facility First Lien Collateral that are senior to Agent’s Liens (but
imposition of any such reserve shall not waive an Event of Default arising
therefrom); (f) in the Agent’s discretion, up to the maximum amount of the
Permitted China Facility Debt and (g) such additional reserves, in such amounts
and with respect to such matters, as Agent in its Permitted Discretion may elect
to impose from time to time.
Bail-In Action: the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an
EEAAffected Financial Institution.
Bail-In Legislation: (a) with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law, rule, regulation or requirement for
such EEA Member Country from time to time which is described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, Part I of the
United Kingdom Banking Act 2009 (as amended from time to time) and any other
law, regulation or rule applicable in the United Kingdom relating to the
resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).
Bank of America: Bank of America, N.A., a national banking association, and its
successors and assigns.
Bank of America Indemnitees: Bank of America and its Related Parties.
Bank Product: any of the following products, services or facilities extended to
any Obligor or any controlled Affiliate of an Obligor by a Lender or any of its
Affiliates: (a) Cash Management Services; (b) products under Hedging Agreements;
(c) commercial credit card and merchant card services, cash management services
and (d) other banking products or services as may be requested by any Obligor,
other than Letters of Credit; provided, however, that for any of the foregoing
to be included as an “Obligation” for purposes of a distribution under Section
5.6.2, the applicable Secured Party and Obligor must have previously provided
written notice to Agent of (i) the existence of such Bank Product, (ii) the
maximum dollar amount of obligations arising thereunder to be included as a Bank
Product Reserve (“Bank Product Amount”), and (iii) the methodology to be used by
such parties in determining the
4



--------------------------------------------------------------------------------



Secured Bank Product Obligations owing from time to time. The Bank Product
Amount may be changed from time to time upon written notice to Agent by the
Secured Party and Obligor. No Bank Product Amount may be established or
increased at any time that a Default or Event of Default exists pursuant to
Section 11.1(a) or (j), or if a reserve in such amount would cause an
Overadvance.
Bank Product Amount: as defined in the definition of Bank Product.
Bank Product Reserve: the aggregate amount of reserves established by Agent from
time to time in its discretion in respect of Secured Bank Product Obligations.
Bankruptcy Code: Title 11 of the United States Code, as amended from time to
time or any applicable bankruptcy, insolvency or other similar law now or
hereafter in effect.
Base Rate: for any day, a per annum rate equal to the greater of (a) the Prime
Rate for such day; (b) the Federal Funds Rate for such day, plus 0.50%; or (c)
LIBOR for a 30 day interest period as of such day, plus 1.01.00%; provided
further, that, if the Base Rate at such time shall be less than zero1.00%, such
rate shall be deemed to be zero1.00% for purposes of this Agreement.
Base Rate Loan: any Loan that bears interest based on the Base Rate.
Beneficial Owner: with respect to any U.S. federal withholding Tax, the
beneficial owner, for U.S. federal income tax purposes, to whom such Tax
relates.
Beneficial Ownership Certification: a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.
Beneficial Ownership Regulation: 31 C.F.R. § 1010.230.
Benefit Plan: any of (a) an “employee benefit plan” (as defined in ERISA) that
is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such “employee benefit plan” or “plan”.
Board of Directors: the Board of Directors of the Company or any committee
thereof duly authorized to act on behalf of such Board of Directors.
Board of Governors: the Board of Governors of the Federal Reserve System.
Borrowed Money: with respect to any Obligor, without duplication, (a) all
obligations of such Obligor for borrowed money; (b) all obligations of such
Obligor evidenced by notes, bonds, debentures, credit documents or similar
instruments, including obligations so incurred in connection with the
acquisition of Property, assets or businesses; (c) all Capital Leases; (d) all
reimbursement obligations with respect to letters of credit; and (e) Purchase
Money Debt.
Borrower: each of the Company and any other Subsidiary acceptable to Agent that
is a party to this Agreement as a Borrower as of the Effective Date or becomes
party to this Agreement as a Borrower by executing a Borrower Joinder Agreement.
Borrower Agent: as defined in Section 4.4.
Borrower Joinder Agreement: an agreement substantially in the form of Exhibit I
or other agreement in form and substance reasonably satisfactory to Agent, the
material terms of which shall
5



--------------------------------------------------------------------------------



provide that a Subsidiary of the Company shall become a party to and become
bound by the terms of this Agreement and/or the other Loan Documents in the same
capacity and to the same extent as a Borrower hereunder, in each case, to the
extent each relevant Loan Document is applicable to such Borrower.
Borrower Materials: Borrowing Base Certificates, Compliance Certificates and
other information, reports, financial statements and other materials delivered
by Borrowers hereunder.
Borrowing: a group of Loans of one Type that are made on the same day or are
converted into Loans of one Type on the same day.
Borrowing Base Certificate: a certificate, substantially in the form of Exhibit
E and otherwise in form and substance reasonably satisfactory to Agent, by which
Borrowers certify calculation of the Tranche A Borrowing Base, Tranche B
Borrowing Base and Aggregate Borrowing Base.
Business Day: (i) with respect to Base Rate Loans, any day other than a
Saturday, Sunday or other day on which commercial banks are authorized to close
under the laws of, or are in fact closed in, New York, New York, and (ii) with
respect to a LIBOR Loan, any such day on which dealings in Dollar deposits are
conducted between banks in the London interbank Eurodollar market.
Capital Expenditures: all liabilities incurred, expenditures made or payments
due (whether or not made) by a Borrower or Subsidiary for the acquisition of any
fixed assets, or any improvements, replacements, substitutions or additions
thereto with a useful life of more than one year, including the principal
portion of Capital Leases, provided, that “Capital Expenditures” shall not
include:
(a)        any such expenditures which constitute an Acquisition permitted by
Section 10.2.6;
(b)expenditures made in connection with the replacement, substitution,
restoration or repair of assets to the extent financed with (i) insurance
proceeds paid on account of the loss of or damage to the assets being replaced,
substituted, restored or repaired, or (ii) awards of compensation arising from
the taking by eminent domain or condemnation of the assets being replaced;
(c)        the purchase of plant, property or equipment to the extent financed
with the proceeds of Asset Dispositions (other than dispositions of inventory in
the ordinary course of business); and
(d) any Capital Expenditures to the extent financed with the proceeds of (i) any
sale or issuance of Equity Interests by the Company, or (ii) any incurrence of
Indebtedness permissibly incurred hereunder.
Capital Lease: any lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP.
Cash Collateral: cash, and any interest or other income earned thereon, that is
delivered to Agent to Cash Collateralize any Obligations.
Cash Collateral Account: a demand deposit, money market or other account
established by Agent at such financial institution as Agent may select in its
Permitted Discretion, which account shall be subject to Agent’s Liens for the
benefit of Secured Parties.
6



--------------------------------------------------------------------------------



Cash Collateralize: the delivery of cash to Agent, as security for the payment
of Obligations, in an amount equal to (a) with respect to LC Obligations, 103%
of the aggregate of such LC Obligations, and (b) with respect to any inchoate,
contingent or other Obligations (including Obligations arising under Bank
Products), Agent’s good faith estimate of the amount due or to become due,
including all fees and other amounts relating to such Obligations. Such deposits
shall not bear interest other than any interest earned on the investment of such
deposits, which investments shall be made only in Cash Equivalents and at the
direction of Borrowers and at Borrowers’ risk and expense. “Cash
Collateralization” has a correlative meaning.
Cash Dominion Trigger Date: the date upon which Availability is less than the
greater of (i) $6,250,000 and (ii) twelve and one-half percent (12.5%) of the
Revolver Commitments for any day on or after the Effective Date.
Cash Dominion Trigger Period: the period from and including the Cash Dominion
Trigger Date until the Business Day after Availability has been greater than or
equal to the greater of (i) $6,250,000 and (ii) twelve and one-half percent
(12.5%) of the Revolver Commitments for sixty (60) consecutive days; provided,
that if a Cash Dominion Trigger Date shall have occurred more than two times in
any twelve (12) month period, such Cash Dominion Trigger Period shall be the
period from such third Cash Dominion Trigger Date until the first Business Day
that (i) Availability has been greater than the greater of (A) $6,250,000 and
(B) twelve and one-half percent (12.5%) of the Revolver Commitments for sixty
(60) consecutive days and (ii) such Business Day is at least three hundred
sixty-five (365) days after the last day of the previous Cash Dominion Trigger
Period.
Cash Equivalents: (i) marketable obligations issued or unconditionally
guaranteed by, and backed by the full faith and credit of, the United States
government, maturing within 12 months of the date of acquisition; (ii)
certificates of deposit, time deposits and bankers’ acceptances maturing within
12 months of the date of acquisition, and overnight bank deposits, in each case
which are issued by a commercial bank organized under the laws of the United
States or any state or district thereof, rated A-1 (or better) by S&P or P-1 (or
better) by Moody’s at the time of acquisition, and (unless issued by a Lender)
not subject to offset rights; (iii) repurchase obligations with a term of not
more than 30 days for underlying investments of the types described in clauses
(i) and (ii) entered into with any bank meeting the qualifications specified in
clause (ii); (iv) commercial paper rated A-1 (or better) by S&P or P-1 (or
better) by Moody’s, and maturing within nine months of the date of acquisition;
(v) shares of any money market fund that has substantially all of its assets
invested continuously in the types of investments referred to above, has net
assets of at least $500,000,000 and has the highest rating obtainable from
either Moody’s or S&P; and (vi) in the case of any Foreign Subsidiary, (A)
investments of the type and (to the extent applicable) maturity described in
clauses (i) through (v) above of (or maintained with) a comparable foreign
obligor, which investments or obligors (or the parent thereof) have ratings
described in clause (ii) or (iii) above, if applicable, or equivalent ratings
from comparable foreign rating agencies or (B) investments of the type and
maturity (to the extent applicable) described in clauses (i) through (v) above
of (or maintained with) a foreign obligors (or the parent thereof), which
investments or obligors (or the parents thereof) are not rated as provided in
such clauses or in subclause (A) of this clause (vi) but which are, in the
reasonable judgment of the Company, comparable in investment quality to such
investments and obligors (or the parents of such obligors).
Cash Management Services: any services provided from time to time by any Lender
or any of its Affiliates to any Borrower or Subsidiary in connection with
operating, collections, payroll, trust, or other depository or disbursement
accounts, including automated clearinghouse, e-payable, electronic funds
transfer, wire transfer, controlled disbursement, overdraft, depository,
information reporting, lockbox and stop payment services.
7



--------------------------------------------------------------------------------



CERCLA: the Comprehensive Environmental Response Compensation and Liability Act
(42 U.S.C. § 9601 et seq.).
CFC: a “controlled foreign corporation” as defined in Section 957 of the Code.
Change in Law: the occurrence, after the date hereof, of (a) the adoption,
taking effect or phasing in of any law, rule, regulation or treaty; (b) any
change in any law, rule, regulation or treaty or in the administration,
interpretation or application thereof; or (c) the making, issuance or
application of any request, guideline, requirement or directive (whether or not
having the force of law) by any Governmental Authority; provided, however, that
“Change in Law” shall include, regardless of the date enacted, adopted or
issued, all requests, rules, guidelines, requirements or directives (i) under or
relating to the Dodd-Frank Wall Street Reform and Consumer Protection Act, or
(ii) promulgated pursuant to Basel III by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any similar
authority) or any other Governmental Authority.
Change of Control: the occurrence of any of the following events: (a) any
“person” (as such term is used in Sections 13(d) and 14(d) of the Exchange Act)
is or becomes the “beneficial owner” (as defined in the Rules 13d-3 and 13d-5
under the Exchange Act, except for purposes of this clause (a) such person shall
be deemed to have “beneficial ownership” of all shares that any such person has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time), directly or indirectly, of more than 35% of the
total voting power of the Voting Stock of the Company; (b) the merger or
consolidation of the Company with or into another Person or the merger of
another Person with or into the Company, or the sale of all or substantially all
the assets of the Company (determined on a consolidated basis) to another Person
other than a transaction following which (i) in the case of a merger or
consolidation transaction, holders of securities that represented 100% of the
Voting Stock of the Company immediately prior to such transaction (or other
securities into which such securities are converted as part of such merger or
consolidation transaction) own directly or indirectly at least a majority of the
voting power of the Voting Stock of the surviving Person in such merger or
consolidation transaction immediately after such transaction and substantially
the same proportion as before the transaction and (ii) in the case of a sale of
assets transaction, each transferee becomes an obligor in respect of the
Obligations and a Subsidiary of the transferor of such assets; or (c) a “change
of control” under the Term Loan Credit Agreement or any similar definition or
concept in any Refinancing Debt of any of the foregoing.
Claims: all claims, liabilities, obligations, losses, damages, penalties,
judgments, proceedings, interest, costs and expenses of any kind (including
remedial response costs, reasonable attorneys’ fees and Extraordinary Expenses)
at any time (including after Full Payment of the Obligations, resignation or
replacement of Agent, or replacement of any Lender) incurred by or asserted
against any Indemnitee in any way relating to (a) any Loans, Letters of Credit,
Loan Documents, or the use thereof or transactions relating thereto, (b) any
action taken or omitted to be taken by any Indemnitee in connection with any
Loan Documents, (c) the existence or perfection of any Liens, or realization
upon any Collateral, (d) exercise of any rights or remedies under any Loan
Documents or Applicable Law, or (e) failure by any Obligor to perform or observe
any terms of any Loan Document, in each case including all costs and expenses
relating to any investigation, litigation, arbitration or other proceeding
(including an Insolvency Proceeding or appellate proceedings), whether or not
the applicable Indemnitee is a party thereto.
Code: the Internal Revenue Code of 1986.
Collateral: all Property described in Section 7.1, all Property described in any
Security Documents as security for any Obligations, and all other Property that
now or hereafter secures (or is intended to secure) any Obligations.
8



--------------------------------------------------------------------------------



Commitment Termination Date: the earliest to occur of (a) the Revolver
Termination Date; (b) the date on which Borrowers terminate the Revolver
Commitments pursuant to Section 2.1.4; or (c) the date on which the Revolver
Commitments are terminated pursuant to Section 11.2.
Commodity Exchange Act: the Commodity Exchange Act (7 U.S.C. § 1 et seq.), as
amended from time to time and any successor statute.
Company: as defined in the preamble to this Agreement.
Compliance Certificate: a certificate, in the form of Exhibit F or such other
certificate, in form and substance satisfactory to Agent, by which Borrowers
certify compliance with Section 10.3 and provide the calculations for the
financial convents set forth therein.
Connection Income Taxes: Other Connection Taxes that are imposed on or measured
by net income (however denominated), or are franchise or branch profits Taxes.
Consolidated Net Income: as of any date for the applicable period ending on such
date with respect to the Company and the Subsidiaries on a consolidated basis,
net income (or loss) (excluding, without duplication, (i) extraordinary items,
(ii) the income (or loss) of any Person accrued prior to the date it becomes a
Subsidiary or is merged into or consolidated with the Company or any Subsidiary
(except to the extent required for any calculation of EBITDA on a Pro Forma
Basis), (iii) any out of period restoration (or diminution) of income of any
contingent reserve, and related tax effect in accordance with GAAP, and (iv) the
cumulative effect of a change in accounting principles during such period) as
determined in accordance with GAAP.
Contingent Obligation: any obligation of a Person arising from a guaranty,
indemnity or other assurance of payment or performance of any Debt, Foreign Bank
Product Debt, lease, dividend or other obligation (“primary obligations”) of
another obligor (“primary obligor”) in any manner, whether directly or
indirectly, including any obligation of such Person under any (a) guaranty,
endorsement, co-making or sale with recourse of an obligation of a primary
obligor; (b) obligation to make take-or-pay or similar payments regardless of
nonperformance by any other party to an agreement; and (c) arrangement (i) to
purchase any primary obligation or security therefor, (ii) to supply funds for
the purchase or payment of any primary obligation, (iii) to maintain or assure
working capital, equity capital, net worth or solvency of the primary obligor,
(iv) to purchase Property or services for the purpose of assuring the ability of
the primary obligor to perform a primary obligation, or (v) otherwise to assure
or hold harmless the holder of any primary obligation against loss in respect
thereof. The amount of any Contingent Obligation shall be deemed to be the
stated or determinable amount of the primary obligation (or, if less, the
maximum amount for which such Person may be liable under the instrument
evidencing the Contingent Obligation) or, if not stated or determinable, the
maximum reasonably anticipated liability with respect thereto.
Copyright Security Agreement: each copyright security agreement pursuant to
which an Obligor grants to Agent, for the benefit of Secured Parties, a Lien on
such Obligor’s interests in its Copyrights, as security for the Obligations, as
amended, restated, supplemented or otherwise modified from time to time.
Copyrights: as defined in the definition of “Intellectual Property”.
CWA: the Clean Water Act (33 U.S.C. §§ 1251 et seq.).
Debt: as applied to any Person, without duplication, (a) all obligations of such
Person for borrowed money; (b) all obligations issued, undertaken or assumed as
the deferred purchase price of Property or services, but excluding trade
payables and accrued obligations incurred and being paid in the Ordinary Course
of Business; (c) all Contingent Obligations; (d) all obligations of such Person
evidenced
9



--------------------------------------------------------------------------------



by bonds, debentures, notes, credit documents or similar instruments, including
obligations so incurred in connection with the acquisition of Property, assets
or businesses; (e) all obligations of such Person under conditional sale or
other title retention agreements or incurred as financings relating to Property
purchased by such Person; (f) the principal balance of any synthetic lease, tax
retention operating lease, off-balance sheet loan, or similar off-balance sheet
financing, (g) all Capital Leases; (h) all Debt of others secured by (or for
which the holder of such Debt has an existing right, contingent or otherwise, to
be secured by) any Lien on Property owned or acquired by such Person, whether or
not the obligations secured thereby have been assumed; (i) all reimbursement
obligations in connection with letters of credit issued for the account of such
Person; and (j) in the case of a Borrower, the Obligations. The Debt of a Person
shall include any recourse Debt of any partnership in which such Person is a
general partner or joint venturer to the extent such Person is liable therefor
as a result of such Person’s ownership interest in or other relationship with
such entity, except to the extent that terms of such Debt provide that such
Person is liable therefor.
Default: an event or condition that, with the lapse of time or giving of notice,
would constitute an Event of Default.
Default Rate: for any Obligation (including, to the extent permitted by law,
interest not paid when due), 2% plus the interest rate otherwise applicable
thereto (other than to Defaulting Lenders).
Defaulting Lender: any Lender that (a) has failed to comply with its funding
obligations hereunder, and such failure is not cured within two Business Days;
(b) has notified Agent or any Borrower that such Lender does not intend to
comply with its funding obligations hereunder or under any other credit
facility, or has made a public statement to that effect; (c) has failed, within
three Business Days following request by Agent or any Borrower, to confirm in a
manner satisfactory to Agent and Borrowers that such Lender will comply with its
funding obligations hereunder; or (d) has, or has a direct or indirect parent
company that has, become the subject of an Insolvency Proceeding (including
reorganization, liquidation, or appointment of a receiver, custodian,
administrator or similar Person by the Federal Deposit Insurance Corporation or
any other regulatory authority) or Bail-In Action; provided, however, that a
Lender shall not be a Defaulting Lender solely by virtue of a Governmental
Authority’s ownership of an equity interest in such Lender or parent company
unless the ownership provides immunity for such Lender from jurisdiction of
courts within the United States or from enforcement of judgments or writs of
attachment on its assets, or permits such Lender or Governmental Authority to
repudiate or otherwise to reject such Lender’s agreements.
Deposit Account Control Agreements: the deposit account control agreements to be
executed by the applicable Obligor, Agent, the Term Loan Agent and each
institution maintaining a Deposit Account (other than payroll, trust, tax
withholding, employee benefits and petty cash Deposit Accounts) for each
Obligor, in favor of Agent, for the benefit of Secured Parties as security for
the Obligations, and in favor of the Term Loan Agent, for the benefit of the
Secured Parties (as such term is defined in the Term Loan Credit Agreement) as
security for the Obligations (as such term is defined in the Term Loan Credit
Agreement).
Designated Jurisdiction: any country or territory that is the subject of any
Sanction.
Distribution: any declaration or payment of a distribution, interest or dividend
on any Equity Interest (other than payment-in-kind) or any purchase, redemption,
or other acquisition or retirement for value of any Equity Interest; provided,
that in no event shall a “Distribution” include (i) cashless exercise of
options, (ii) retirement of fractional shares, (iii) repurchases of Equity
Interests deemed to occur in connection with the surrender of shares of Equity
Interests to satisfy tax withholding obligations or (iv) the cashless exercise
of warrants.
10



--------------------------------------------------------------------------------



Dividing Person: as defined in the definition of “Division.”
Division: the division of the assets, liabilities and/or obligations of a Person
(the “Dividing Person”) among two or more Persons (whether pursuant to a “plan
of division” or similar arrangement), which may or may not include the Dividing
Person and pursuant to which the Dividing Person may or may not survive.
Division Successor: any Person that, upon the consummation of a Division of a
Dividing Person, holds all or any portion of the assets, liabilities and/or
obligations previously held by such Dividing Person immediately prior to the
consummation of such Division. A Dividing Person which retains any of its
assets, liabilities and/or obligations after a Division shall be deemed a
Division Successor upon the occurrence of such Division.
Dollars and $: lawful money of the United States.
Dollar Equivalent: when used in reference to Euro means the amount, at Agent’s
spot rate, of Dollars which would be required to purchase such amount of Euro,
or the amount of Euro that could be purchased for a particular amount in
Dollars.
Domain Names: as defined in the definition of “Intellectual Property”.
Domestic Subsidiary: any direct or indirect Subsidiary of the Company that is
organized under the laws of the United States or any state, protectorate or
territory of the United States.
Dominion Account: a special account established by Borrowers at Bank of America
or another bank acceptable to Agent, over which Agent has control (as defined in
the UCC).
EBITDA: determined on a consolidated basis for the Company and Subsidiaries, the
sum of:
(i)        Consolidated Net Income, calculated before or plus, as the case may
be, without duplication:


(a)        interest expense,


(b)        provision for income taxes,


(c)        depreciation and amortization expense,


(d)        gains or losses arising from the sale of capital assets,


(e)        gains arising from the write-up of assets,


(f)        any extraordinary gains,


(g)        non-cash charges and expenses (other than those which represent a
reserve for or actual cash item in such period or any future period),


(h)        reasonable and customary fees, expenses, premiums and other charges
in connection with the issuance or repayment of Debt, the issuance of Equity
11



--------------------------------------------------------------------------------



Interests, any refinancing transaction, amendment or other modification of any
debt instrument, the making of any Investment, or any non-ordinary course asset
sale, in each case whether or not consummated,


(i)        costs and expenses in connection with the termination of the
Obligors’ existing credit facility, the redemption of the Second Lien Notes, and
the execution of the Loan Documents and ABL Loan Documents,


(j)        severance costs and expenses to the extent paid in cash in an amount
not to exceed (i) $1,500,000 in the Fiscal Year ending December 31, 2016, (ii)
$4,000,000 in the Fiscal Year ending December 31, 2017 and2017, (iii) $2,000,000
in the Fiscal Year ending December 31, 2018 and (iv) $2,000,000 in the Fiscal
Year ending December 31, 2019 and (v) $6,000,000 in the aggregate in any
subsequent Fiscal Year,


(k)        any non-cash losses resulting from mark to market accounting of
Hedging Agreements,


(l)        the amount of any restructuring charge or reserve, integration cost
or other business optimization expense, retention, non-recurring charges or
expenses, recruiting, relocation and signing bonuses and expenses, systems
establishment costs, costs associated with office and facilities opening,
closing and consolidating, transaction fees and expenses in an amount for any
four consecutive fiscal quarter period not to exceed $3,000,000,6,000,000,


(m)        in connection with the preparation, negotiation, approval, execution
and delivery of this Agreement, any Loan Document, the Term Loan Agreement and
the transactions relating hereto and thereto, including all transaction fees,
costs, charges and expenses incurred within 120 days following the Effective
Date,


(n)the amount of any cash payments in connection with the settlement or payment
of any judgment arising in connection with certain litigation matters pending
against the Company, along with associated legal fees, costs and expenses paid
in connection with such litigation, in amount not to exceed $3,000,000 in the
aggregate, and


(o)        the amount of “run rate” cost savings projected by the Company in
good faith to be realized as a result of specified actions taken, committed to
be taken or reasonably expected to be taken (which cost savings shall be added
to EBITDA until fully realized and calculated on a pro forma basis as though
such cost savings had been realized on the first day of the relevant period),
net of the amount of actual benefits realized during such period from such
actions; provided that (A) such cost savings are reasonably identifiable and
quantifiable in the good faith judgment of the Company, (B) no cost savings
shall be added pursuant to this clause (B) to the extent duplicative of any
expenses or charges relating to such cost savings that are included in clause
(A) above (it being understood and agreed that “run rate” shall mean the full
recurring benefit that is associated with any action taken), (C) such actions
have been taken, are committed to be taken or are reasonably expected to be
taken within 12 months after the end of the relevant period, and (D) such cost
savings do not exceed in any four consecutive fiscal quarter period 10.0% of
EBITDA (prior to giving effect to this clause (o)), minus


(ii)        non-cash gains (including those resulting from mark to market
accounting of Hedging Agreements), minus
12



--------------------------------------------------------------------------------





(iii)        cash payments made in such period to the extent such payments
relate to a non-cash loss, charge or expense in any prior period which was added
back in determining EBITDA.


Effective Date: the date each of the conditions set forth in Section 6.1 is
satisfied.
EEA Financial Institution: (a) any credit institution or investment firm
established in an EEA Member Country that is subject to the supervision of an
EEA Resolution Authority; (b) any entity established in an EEA Member Country
that is a parent of an institution described in clause (a) above; or (c) any
financial institution established in an EEA Member Country that is a subsidiary
of an institution described in the foregoing clauses and is subject to
consolidated supervision with its parent.
EEA Member Country: any of the member states of the European Union, Iceland,
Liechtenstein and Norway.
EEA Resolution Authority: any public administrative authority or any Person
entrusted with public administrative authority of an EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
Eligible Account: an Account owing to a Borrower that arises in the Ordinary
Course of Business from the sale of goods, is payable in Dollars and is deemed
by Agent, in its Permitted Discretion, to be an Eligible Account. Without
limiting the foregoing, no Account shall be an Eligible Account if (a) it is
unpaid for more than 60 days after the original due date, or more than 90 days
after the original invoice date, (or, in the case of Accounts owing to a
Borrower by Volvo or Mack Truck not otherwise excluded, unpaid for more than 90
days after the original due date or more than 120 days after the original
invoice date, up to an aggregate amount of $5,000,000 at any time, for the
portion of such Accounts which are unpaid for more than 90 days after the
original invoice date, to the extent the portion of such Accounts does not
remain unpaid for more than 120 days after the original invoice date); (b) 25%
or more of the Accounts owing by the Account Debtor are not Eligible Accounts
under the foregoing clause; (c) when aggregated with other Accounts owing by the
Account Debtor, it exceeds (i) 35% of the aggregate Eligible Accounts, in the
case of Accounts owing by Volvo/Mack Truck/Prevost or (ii) 20% of the aggregate
Eligible Accounts, in the case of Accounts owing by any other Account Debtors;
(d) it does not conform with a covenant or representation herein; (e) it is
owing by a creditor or supplier, or is otherwise subject to offset,
counterclaim, dispute, deduction, discount, recoupment, reserve, defense,
chargeback, credit or allowance (but ineligibility shall be limited to the
amount thereof); (f) an Insolvency Proceeding has been commenced by or against
the Account Debtor (provided, that so long as an order exists permitting payment
of trade creditors specifically with respect to such Account Debtor and such
Account Debtor has obtained adequate post-petition financing to pay such
Accounts, the Accounts of such Account Debtor shall not be deemed ineligible
under the provisions of this clause to the extent the order permitting such
financing allows the payment of the applicable Account; or the Account Debtor
has suspended or ceased doing business, is liquidating, dissolving or winding up
its affairs, is not Solvent, or is subject to Sanctions or any specially
designated nationals list maintained by OFAC; or Borrower is not able to bring
suit or enforce remedies against the Account Debtor through judicial process;
(g) the Account Debtor is organized or has its principal offices or assets
outside the United States or Canada (provided that, notwithstanding anything in
this clause (g) to the contrary, Eligible Accounts may include Accounts not
otherwise excluded in an aggregate not to exceed at any time $2,000,000 owing to
a Borrower by Kenworth/Paccar, Volvo, Caterpillar or such other Account Debtor
as approved by the Required Lenders in writing); (h) it is owing by a Government
Authority, unless the Account Debtor is the United States or any department,
agency or instrumentality thereof and the Account has been assigned to Agent in
compliance with the Assignment of Claims Act; (i) it is not subject to a duly
perfected, first
13



--------------------------------------------------------------------------------



priority Lien in favor of Agent, or is subject to any other Lien other than the
Liens described in clauses (c), (d), (f), (g), and (l) of Section 10.2.2; (j)
the goods giving rise to it have not been delivered to and accepted by the
Account Debtor, the services giving rise to it have not been accepted by the
Account Debtor, or it otherwise does not represent a final sale; (k) it is
evidenced by Chattel Paper or an Instrument, promissory note or bill of exchange
of any kind, or has been reduced to judgment; (l) its payment has been extended,
the Account Debtor has made a partial payment, or it arises from a sale on a
cash-on-delivery basis; (m) it arises from a sale to an Affiliate, from a sale
on a bill-and-hold, guaranteed sale, sale or return, sale on approval,
consignment, or other repurchase or return basis, or from a sale to a Person for
personal, family or household purposes; (n) it represents a progress billing or
retainage; (o) it includes a billing for interest, fees or late charges, but
ineligibility shall be limited to the extent thereof; (p) is an account
receivable owned by an Excluded Receivables Subsidiary or which the Company or
its Subsidiaries has agreed to transfer to an Excluded Receivables Subsidiary;
or (q) it is an Account relating to the sale of tooling or equivalent product.
In calculating delinquent portions of Accounts under clauses (a) and (b), credit
balances more than 90 days old will be excluded.
Eligible Assignee: (a) a Lender, Affiliate of a Lender or Approved Fund; (b) an
assignee approved by Borrower Agent (so long as no Event of Default has occurred
and is continuing and which approval shall not be unreasonably withheld or
delayed, and shall be deemed given if no objection is made within five Business
Days after notice of the proposed assignment) and Agent; or (c) during an Event
of Default, any Person acceptable to Agent in its discretion. No Defaulting
Lender or any of its Subsidiaries nor any Person who, upon becoming a Lender
hereunder, would constitute a Defaulting Lender or a Subsidiary of a Defaulting
Lender shall be an Eligible Assignee.
Eligible Finished Goods Inventory: Eligible Inventory constituting finished
goods.
Eligible Inventory: Inventory owned by a Borrower that Agent, in its Permitted
Discretion, deems to be Eligible Inventory. Without limiting the foregoing, no
Inventory shall be Eligible Inventory unless it (a) is finished goods, raw
materials, or work-in-process (provided that such finished goods, raw materials
or work-in-process shall not include any packaging or shipping materials,
labels, samples, display items, bags, replacement parts or manufacturing
supplies); (b) is not held on consignment, nor subject to any deposit or
downpayment; (c) is in new and saleable condition and is not damaged, defective,
shopworn or otherwise unfit for sale; (d) is not slow-moving, obsolete or
unmerchantable, and does not constitute returned or repossessed goods; (e) meets
all material standards imposed by any Governmental Authority, has not been
acquired from an entity subject to Sanctions or any specially designed nationals
list maintained by OFAC, and does not constitute hazardous materials under any
Environmental Law; (f) conforms with the covenants and representations herein;
(g) is subject to Agent’s duly perfected, first priority Lien, and no other Lien
other than Liens described in clauses (c), (d), (f), (g) and (v) of Section
10.2.2; (h) is within the continental United States or Canada, is not in transit
except between locations of Borrowers, and is not consigned to any Person; (i)
is not subject to any warehouse receipt or negotiable Document except to the
extent Agent’s security interest in such warehouse receipt or negotiable
Document is perfected; (j) is not subject to any License or other arrangement
that restricts such Borrower’s or Agent’s right to dispose of such Inventory,
unless Agent has received an appropriate Lien Waiver; and (k) is not located on
leased premises or in the possession of a warehouseman, processor, repairman,
mechanic, shipper, freight forwarder or other Person, unless the lessor or such
Person has delivered a Lien Waiver or an appropriate Rent and Charges Reserve
has been established.
Eligible Raw Materials Inventory: Eligible Inventory constituting raw materials.
Eligible Work-in-Process Inventory: Eligible Inventory constituting work-in-
process.
14



--------------------------------------------------------------------------------



Enforcement Action: any action to enforce any Obligations or Loan Documents or
to realize upon any Collateral (whether by judicial action, self-help,
notification of Account Debtors, exercise of setoff or recoupment, or
otherwise).
Environmental Laws: all Applicable Laws (including all programs, local policies,
permits and guidance promulgated by regulatory agencies), relating to public
health (with respect to exposure to hazardous substances or wastes, but
excluding occupational safety and health, to the extent regulated by OSHA) or
the protection or pollution of the environment, including CERCLA, RCRA and CWA
or to the conditions of the workplace, or any emission or substance capable of
causing harm to any living organism or the environment.
Environmental Notice: a notice from any Governmental Authority or other Person
of any possible noncompliance with, investigation of a possible violation of,
litigation relating to, or potential fine or liability under any Environmental
Law, or with respect to any Environmental Release, environmental pollution or
hazardous materials, including any complaint, summons, citation, order, claim,
demand or request for correction, remediation or otherwise.
Environmental Release: a release as defined in CERCLA or under any other
Environmental Law.
Equity Interest: the interest of any (a) shareholder in a corporation, company,
or beneficial interests in a trust or other equity ownership interest of a
Person and any warrants, options, or other rights entitling the holder thereof
to purchase or acquire any such equity interest; (b) partner in a partnership
(whether general, limited, limited liability or joint venture); (c) member in a
limited liability company; or (d) other Person having any other form of equity
security or ownership interest.
ERISA: the Employee Retirement Income Security Act of 1974.
ERISA Affiliate: any trade or business (whether or not incorporated) under
common control with an Obligor within the meaning of Section 414(b) or (c) of
the Code (and Sections 414(m) and (o) of the Code for purposes of provisions
relating to Section 412 of the Code).
ERISA Event: (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by any Obligor or ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by any Obligor or ERISA Affiliate from a Multiemployer Plan
or notification that a Multiemployer Plan is in reorganization; (d) the filing
of a notice of intent to terminate, the treatment of a Plan amendment as a
termination under Section 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan; (e)
the failure to make a required contribution to any Pension Plan that would
result in the imposition of a lien or other encumbrance under Section 430 of the
Code or Section 303 or 4068 of ERISA, or the arising of such a lien or
encumbrance, the failure to satisfy the minimum funding standard under Section
412 of the Code or Section 302 of ERISA, whether or not waived, or any Obligor
or ERISA Affiliate requests a minimum funding waiver; (f) an event or condition
which constitutes grounds under Section 4042 of ERISA for the termination of, or
the appointment of a trustee to administer, any Pension Plan or Multiemployer
Plan; or (g) the imposition of any liability under Title IV of ERISA, other than
for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon any
Obligor or ERISA Affiliate.
EU Bail-In Legislation Schedule: the EU Bail-In Legislation Schedule published
by the Loan Market Association (or any successor person), as in effect from time
to time.
15



--------------------------------------------------------------------------------



Euro or €: the single currency of the European Union as constituted by the
Treaty on European Union and as referred to in the legislative measures of the
European Union for the introduction of, changeover to or operation of the Euro
in one or more member states.
Event of Default: as defined in Section 11.1.
Exchange Act: the U.S. Securities Exchange Act of 1934, as amended.
Excluded Collateral: as defined in Section 7.1.
Excluded Receivables Subsidiary: any Subsidiary created and operated for the
sole purpose of collecting and selling accounts receivable and assets related
thereto pursuant to any Qualified Receivables Transaction; provided that such
Subsidiary may engage in necessary corporate governance, accounting and other
similar incidental transactions required in connection with maintaining its
existence.
Excluded Subsidiary: (a) each Excluded Receivables Subsidiary; (b) each
Immaterial Subsidiary; (c) each Foreign Holding Company; (d) each Domestic
Subsidiary that is owned directly or indirectly by any Foreign Subsidiary that
is a CFC or Foreign Holding Company; (e) each Foreign Subsidiary; and (f) each
non-wholly-owned Subsidiary.
Excluded Swap Obligation: with respect to an Obligor, each Swap Obligation as to
which, and only to the extent that, such Obligor’s guaranty of or grant of a
Lien as security for such Swap Obligation is or becomes illegal under the
Commodity Exchange Act because the Obligor does not constitute an “eligible
contract participant” as defined in the act (determined after giving effect to
any keepwell, support or other agreement for the benefit of such Obligor and all
guarantees of Swap Obligations by other Obligors) when such guaranty or grant of
Lien becomes effective with respect to the Swap Obligation. If a Hedging
Agreement governs more than one Swap Obligation, only the Swap Obligation(s) or
portions thereof described in the foregoing sentence shall be Excluded Swap
Obligation(s) for the applicable Obligor.
Excluded Taxes: any of the following Taxes imposed on or with respect to a
Recipient or required to be withheld or deducted from a payment to a Recipient:
(a) Taxes imposed on or measured by a Recipient’s net income (however
denominated), franchise Taxes and branch profits Taxes (i) as a result of such
Recipient being organized under the laws of, or having its principal office or
applicable Lending Office located in, the jurisdiction imposing such Tax, or
(ii) constituting Other Connection Taxes; (b) U.S. federal withholding Taxes
imposed on amounts payable to or for the account of a Lender with respect to its
interest in a Loan or Revolver Commitment pursuant to a law in effect when the
Lender acquires such interest (except pursuant to an assignment at the request
of the Borrower Agent) or changes its Lending Office, unless the Taxes were
payable to its assignor immediately prior to such assignment or to the Lender
immediately prior to its change in Lending Office; (c) Taxes attributable to a
Recipient’s failure to comply with Section 5.10; and (d) U.S. federal
withholding Taxes imposed pursuant to FATCA. In no event shall “Excluded Taxes”
include any withholding imposed on amounts paid by or on behalf of a foreign
Obligor to a Recipient that has complied with Section 5.10.2.
Extraordinary Expenses: all costs, expenses or advances that Agent or any Lender
may incur during a Default or an Event of Default, or during the pendency of an
Insolvency Proceeding of an Obligor, including those relating to (a) any audit,
inspection, repossession, storage, repair, appraisal, insurance, manufacture,
preparation or advertising for sale, sale, collection, or other preservation of
or realization upon any Collateral; (b) subject to Section 15.2, any action,
arbitration or other proceeding (whether instituted by or against Agent, any
Lender, any Obligor, any representative of creditors of an Obligor or any other
Person) in any way relating to any Collateral (including the validity,
perfection, priority or avoidability of Agent’s Liens with respect to any
Collateral), Loan Documents, Letters of
16



--------------------------------------------------------------------------------



Credit or Obligations, including any lender liability or other Claims; (c) the
exercise, protection or enforcement of any rights or remedies of Agent or any
Lender in, or the monitoring of, any Insolvency Proceeding; (d) settlement or
satisfaction of any taxes, charges or Liens with respect to any Collateral; (e)
any Enforcement Action; (f) negotiation and documentation of any modification,
waiver, workout, restructuring or forbearance with respect to any Loan Documents
or Obligations; and (g) Protective Advances. Such costs, expenses and advances
include transfer fees, Other Taxes, storage fees, insurance costs, permit fees,
utility reservation and standby fees, legal fees, appraisal fees, brokers’ fees
and commissions, auctioneers’ fees and commissions, accountants’ fees,
environmental study fees, wages and salaries paid to employees of any Obligor or
independent contractors in liquidating any Collateral, and travel expenses.
FATCA: Sections 1471 through 1474 of the Code (including any amended or
successor version if substantively comparable and not materially more onerous to
comply with), any current or future regulations or official interpretations
thereof and any agreements entered into pursuant to Section 1471(b)(1) of the
Code, and any law, regulation, rule, promulgation or official agreement
implementing an official governmental agreement or intergovernmental agreement
with respect to the foregoing.
FCPA: as defined in Section 9.1.25.
Federal Funds Rate: (a) the weighted average of interest rates on overnight
federal funds transactions with members of the Federal Reserve System on the
applicable day (or the preceding Business Day, if the applicable day is not a
Business Day), as published by the Federal Reserve Bank of New York on the next
Business Day; or (b) if no such rate is published on the next Business Day, the
average rate (rounded up to the nearest 1/100 of 1%) charged to Bank of America
on the applicable day on such transactions, as determined by Agent; provided,
that in no event shall such rate be less than zero.
Fee Letter: the Fee Letter, dated as of April 26, 2011, between Agent and the
Company executed in connection with the transactions contemplated by this
Agreement.
Financial Covenant Trigger Date: the date upon which Availability is less than
the greater of (i) $5,000,000 and (ii) ten percent (10%) of the Revolver
Commitments for any day on or after the Effective Date.
Financial Covenant Trigger Period: the period from and including the Financial
Covenant Trigger Date until the Business Day after Availability has been greater
than or equal to the greater of (i) $5,000,000 and (ii) ten percent (10%) of the
Revolver Commitments for sixty (60) consecutive days.
Financial Reporting Trigger Date: the first date upon which the outstanding
balance of Revolver Loans is greater than zero for any day on or after the
Effective Date.
Fiscal Month: each fiscal month of the Company and Subsidiaries for accounting
and tax purposes.
Fiscal Quarter: each period of three Fiscal Months, commencing on the first day
of a Fiscal Year.
Fiscal Year: the fiscal year of the Company and Subsidiaries for accounting and
tax purposes, ending on or about December 31 of each year.
Fixed Charge Coverage Ratio: the ratio, determined on a consolidated basis for
Borrowers and their Subsidiaries as of the last day of the period consisting of
the most recent four Fiscal Quarters of (a) EBITDA minus Capital Expenditures
and net cash taxes paid (not less than $0) for such period, to (b) Fixed Charges
for such period.
17



--------------------------------------------------------------------------------



Fixed Charges: the sum of (i) interest expense (other than payment-in-kind or
amortization of fees and costs), (ii) all scheduled principal payments (as such
may have been reduced by prior prepayments) and all voluntary prepayments made
on Borrowed Money (other than any Refinancing Debt in respect thereof), and
(iii) cash Distributions made by the Company.
FLSA: the Fair Labor Standards Act of 1938, as amended from time to time.
Foreign Bank Product Debt: Debt and other obligations of a Foreign Subsidiary
relating to Bank Products.
Foreign Holding Company: any Subsidiary of the Company all or substantially all
of the assets of which consist of Equity Interests of one or more Foreign
Subsidiaries that are CFCs (or are treated as consisting of such assets for U.S.
federal income tax purposes).
Foreign Lender: any Lender that is not a U.S. Person.
Foreign Plan: any employee benefit plan or arrangement (a) maintained or
contributed to by any Obligor or Subsidiary that is not subject to the laws of
the United States; or (b) mandated by a government other than the United States
for employees of any Obligor or Subsidiary.
Foreign Subsidiary: any Subsidiary that is not a Domestic Subsidiary.
Fronting Exposure: a Defaulting Lender’s interest in LC Obligations, Swingline
Loans and Protective Advances, except to the extent Cash Collateralized by the
Defaulting Lender or allocated to other Lenders hereunder.
Full Payment: with respect to any Obligations (other than contingent obligations
not then due and owing or for which no claim has been made), (a) the full cash
payment thereof, including any interest, fees and other charges accruing during
an Insolvency Proceeding (whether or not allowed in the proceeding); (b) if such
Obligations are LC Obligations or are otherwise contingent and asserted or
likely to be asserted, Cash Collateralization thereof (or delivery of a standby
letter of credit reasonably acceptable to Agent in its discretion, in the amount
of required Cash Collateral); and (c) a satisfaction or release of any Claims of
Obligors against Agent, Lenders and Issuing Bank arising on or before the
payment date. No Loans shall be deemed to have been paid in full until all
Revolver Commitments related to such Loans have expired or been terminated.
GAAP: generally accepted accounting principles in effect in the United States
from time to time.
Governmental Approvals: all authorizations, consents, approvals, licenses and
exemptions of, registrations and filings with, and required reports to, all
Governmental Authorities.
Governmental Authority: any federal, state, municipal, local, foreign or other
governmental department, agency, authority, body, commission, board, bureau,
court, instrumentality, political subdivision, local authority, council,
regulatory body, central bank, or other entity or officer exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
or pertaining to any government or court, in each case whether associated with
the United States, a state, district or territory thereof, for any governmental,
judicial, investigative, regulatory or self-regulatory authority (including the
Financial Conduct Authority, the Prudential Regulation Authority and any
supra-national bodies such as the European Union or European Central Bank).
Guarantor: any Person who guarantees payment or performance of any Obligations
18



--------------------------------------------------------------------------------



Guarantor Payment: as defined in Section 5.11.3.
Guaranty: each guaranty agreement executed by a Guarantor in favor of Agent.
Hedging Agreement: any “swap agreement” as defined in Section 101(53B)(A) of the
Bankruptcy Code.
Immaterial Subsidiary: any Subsidiary of the Company (a) the assets of which
Subsidiary constitute less than or equal to 2.5% of the Total Assets of the
Company and its Subsidiaries on a consolidated basis and collectively with all
Immaterial Subsidiaries, less than or equal to 7.5% of the Total Assets of the
Company and its Subsidiaries on a consolidated basis, and (b) the revenues of
which Subsidiary account for less than or equal to 2.5% of the total revenues of
the Company and its Subsidiaries on a consolidated basis and collectively with
all Immaterial Subsidiaries, less than or equal to 7.5% of the total revenues of
the Company and its Subsidiaries on a consolidated basis.
Incremental Term Loan: means an “Incremental Term Loan” as such term is defined
in the Term Loan Credit Agreement as in effect as of the date hereof.
Indemnified Taxes: (a) Taxes, other than Excluded Taxes, imposed on or relating
to any payment of an Obligation; and (b) to the extent not otherwise described
in clause (a), Other Taxes.
Indemnitees: Agent Indemnitees, Lender Indemnitees, Issuing Bank Indemnitees and
Bank of America Indemnitees.
Indenture: the Indenture, dated as of April 26, 2011, between the Company and
U.S. Bank National Association, as Trustee and Collateral Agent, with respect to
the Company’s Second Lien Notes, or any Refinancing Debt in respect thereof.
Insolvency Proceeding: any case or proceeding commenced by or against a Person
under any state, federal or foreign law for, or any agreement of such Person to,
(a) the entry of an order for relief under the Bankruptcy Code or any other
insolvency, debtor relief or debt adjustment law; (b) the appointment of a
receiver, trustee, liquidator, administrator, conservator or other custodian or
similar officer for such Person or any part of its Property; or (c) a general
assignment or trust mortgage for the benefit of creditors.
Intellectual Property: all intellectual and similar Property of a Person,
including the following:
(a)any patent, and any divisions, inventions, continuations (including, but not
limited to, continuations-in-parts) and improvements thereof, as well as any
application for a patent made now or hereafter, together with all causes of
action arising prior to or after the date hereof for infringement of any of the
foregoing (collectively, “Patents”);
(b)any United States or foreign copyright rights to any works of authorship or
other copyrightable subject matter, including any registrations of any
copyrights in the United States Copyright Office or any foreign equivalent
office, as well as any application for a copyright registration now or hereafter
made with the United States Copyright Office or any foreign equivalent office,
together with all causes of action arising prior to or after the date hereof for
infringement of any of the foregoing (collectively, “Copyrights”);
(c)all Internet domain names and associated uniform resource locator addresses
(collectively, “Domain Names”);
19



--------------------------------------------------------------------------------



(d)all computer programs, object code, source code and supporting documentation,
including, without limitation, “software” as such term is defined in the Uniform
Commercial Code as in effect on the date hereof in the State of New York and
computer programs that may be construed as included in the definition of “goods”
in the Uniform Commercial Code as in effect on the date hereof in the State of
New York, and all media that may contain Software or recorded data of any kind
(collectively, “Software”);
(e)any trade secrets or other proprietary and confidential information,
including unpatented inventions, invention disclosures, engineering or other
technical data, financial data, procedures, know-how, designs, personal
information, supplier lists, customer lists, business, production or marketing
plans, formulae, methods (whether or not patentable), processes, compositions,
schematics, ideas, algorithms, techniques, analyses, proposals, source code,
object code and data collections (collectively, “Trade Secrets”); and
(f)all right, title and interest in and to any trademarks, service marks and
trade names, including any registration or application for registration of any
trademarks and service marks, which are registered or filed in the United States
Patent and Trademark Office or the equivalent thereof in any state of the United
States or any equivalent foreign office or agency, as well as any unregistered
trademarks and service marks and any trade dress including logos, designs,
fictitious business names and other business identifiers used by such Person or
any other indicia of origin, and all causes of action arising prior to or after
the date hereof for infringement of any of the foregoing or unfair competition
regarding the same (collectively, “Trademarks”).
Intellectual Property Claim: any claim or assertion (whether in writing, by suit
or otherwise) that a Borrower’s or Subsidiary’s ownership, use, marketing, sale
or distribution of any Inventory, Equipment, Intellectual Property or other
Property violates another Person’s Intellectual Property.
Intercreditor Agreement: the Intercreditor Agreement, dated as of April 12,
2017, among the Agent, Borrowers and the Term Loan Agent.
Interest Period: as defined in Section 3.1.3.
Inventory: as defined in the UCC, including all goods intended for sale, lease,
display or demonstration; all work in process; and all raw materials, and other
materials and supplies of any kind that are or could be used in connection with
the manufacture, printing, packing, shipping, advertising, sale, lease or
furnishing of such goods, or otherwise used or consumed in a Borrower’s business
(but excluding Equipment).
Inventory Reserve: reserves established by Agent to reflect factors that may
negatively impact the Value of Inventory, including change in salability,
obsolescence, seasonality, theft, shrinkage, imbalance, change in composition or
mix, markdowns and vendor chargebacks.
Investment: any Acquisition; any acquisition of record or beneficial ownership
of any Equity Interests of a Person; or any loan, advance or capital
contribution to or other investment in any other Person.
IRS: the United States Internal Revenue Service.
Issuing Bank: Bank of America or an Affiliate of Bank of America.
20



--------------------------------------------------------------------------------



Issuing Bank Indemnitees: Issuing Bank and its officers, directors, employees,
Affiliates, agents and attorneys.
Junior Debt: as defined in Section 10.2.9.
LC Application: an application by Borrower Agent to Issuing Bank for issuance of
a Letter of Credit, in form and substance reasonably satisfactory to Issuing
Bank.
LC Conditions: the following conditions necessary for issuance of a Letter of
Credit: (a) each of the conditions set forth in Section 6; (b) after giving
effect to such issuance, total LC Obligations do not exceed the Letter of Credit
Subline, no Overadvance exists and, if no Revolver Loans are outstanding, the LC
Obligations do not exceed the Aggregate Borrowing Base (without giving effect to
the LC Reserve for purposes of this calculation); (c) the expiration date of
such Letter of Credit is (i) no more than 365 days from issuance, in the case of
standby Letters of Credit, (ii) no more than 120 days from issuance, in the case
of documentary Letters of Credit, and (iii) at least 10 Business Days prior to
the Revolver Termination Date (except, in each case, for Letters of Credit which
include an automatic renewal provision); (d) the Letter of Credit and payments
thereunder are denominated in Dollars; (e) the purpose and form of the proposed
Letter of Credit is reasonably satisfactory to Agent and Issuing Bank in their
discretion; and (f) prior to or upon giving effect to the issuance of such
Letter of Credit, no Default or Event of Default exists or would exist.
LC Documents: all documents, instruments and agreements (including LC Requests
and LC Applications) delivered by Borrowers or any other Person to Issuing Bank
or Agent in connection with issuance, amendment or renewal of, or payment under,
any Letter of Credit.
LC Obligations: the sum (without duplication) of (a) all amounts owing by
Borrowers for any drawings under Letters of Credit; (b) the Stated Amount of all
outstanding Letters of Credit; and (c) all fees and other amounts due and owing
with respect to Letters of Credit.
LC Request: a request for issuance of a Letter of Credit, to be provided by
Borrower Agent to Issuing Bank, in form satisfactory to Agent and Issuing Bank.
LC Reserve: the aggregate of all LC Obligations, other than (a) those that have
been Cash Collateralized; (b) if no Event of Default exists, those constituting
charges or other amounts owing to the Issuing Bank; and (c) all fees owing with
respect to Letters of Credit.
Lender Indemnitees: Lenders and Secured Bank Product Providers, and their
respective officers, directors, employees, Affiliates, agents and attorneys.
Lenders: as defined in the preamble to this Agreement, including Agent in its
capacity as a provider of Swingline Loans and any other Person who hereafter
becomes a “Lender” pursuant to an Assignment and Acceptance.
Lending Office: the office designated as such by the applicable Lender at the
time it becomes party to this Agreement or thereafter by notice to Agent and
Borrower Agent.
Letter of Credit: any standby or documentary letter of credit issued by Issuing
Bank for the account of a Borrower, or any indemnity, guarantee, exposure
transmittal memorandum or similar form of credit support issued by Agent or
Issuing Bank for the benefit of a Borrower.
Letter of Credit Subline: $10,000,000.
21



--------------------------------------------------------------------------------



LIBOR: the per annum rate of interest (rounded up to the nearest 1/100th of 1%)
determined by Agent at or about 11:00 a.m. (London time) two Business Days prior
to an interest period, for a term equivalent to such period, equal to the London
Interbank Offered Rate, or comparable or successor rate approved by Agent, as
published on the applicable Reuters screen page (or other commercially available
source designated by Agent from time to time); provided, that any comparable or
successor rate shall be applied by Agent, if administratively feasible, in a
manner consistent with market practice; provided further, that in no event shall
LIBOR be less than zero1.00%.
LIBOR Loan: a Revolver Loan that bears interest based on LIBOR.
LIBOR Screen Rate: the LIBOR quote on the applicable screen page the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time).
LIBOR Successor Rate: any evolving or then existing convention or proposed
replacement rate for LIBOR for similar U.S. dollar denominated syndicated credit
facilities for such alternative benchmarks.
LIBOR Successor Rate Conforming Changes: with respect to any proposed LIBOR
Successor Rate, any conforming changes to the definition of Base Rate, Interest
Period, timing and frequency of determining rates and making payments of
interest and other administrative matters as may be appropriate, in the
discretion of the Administrative Agent and in consultation with the Borrower, to
reflect the adoption of such LIBOR Successor Rate and to permit the
administration thereof by the Administrative Agent in a manner substantially
consistent with market practice (or, if the Administrative Agent determines that
adoption of any portion of such market practice is not administratively feasible
or that no market practice for the administration of such LIBOR Successor Rate
exists, in such other manner of administration as the Administrative Agent
reasonably determines in consultation with the Borrower).
License: with respect to any Obligor, all of such Obligor’s right, title, and
interest in and to any and all licensing agreements or similar arrangements
relating to its owned Intellectual Property and any license or agreement under
which an Obligor is authorized to use Intellectual Property in connection with
(a) any manufacture, marketing, distribution or disposition of Collateral, (b)
any use of Property or (c) any other conduct of its business, and all income,
Royalties, damages, claims, and payments now or hereafter due or payable under
and with respect thereto, including, without limitation, damages and payments
for past and future breaches thereof, and all rights to sue for past, present,
and future breaches thereof.
Licensor: any Person from whom an Obligor obtains the right to use any
Intellectual Property.
Lien: any Person’s interest in Property securing an obligation owed to, or a
claim by, such Person, whether such interest is based on common law, statute or
contract, including liens (statutory or other), mortgages, collateral
assignments, deposit arrangements, charges, preferences, priorities or other
security arrangements of any kind or nature whatsoever (including any agreement
to give any of the foregoing any conditional sale or retention of title
agreement, any financing or similar agreement), security interests, pledges,
hypothecations, statutory trusts, reservations, exceptions, encroachments,
easements, rights-of-way, covenants, conditions, restrictions, leases, and other
title exceptions and encumbrances affecting Property; provided, however, that
non-exclusive licenses of Intellectual Property in the Ordinary Course of
Business are not Liens.
Lien Waiver: an agreement, in form and substance reasonably satisfactory to
Agent, by which (a) for any Collateral located on leased premises, the lessor
waives or subordinates any Lien it may have on the Collateral, and agrees to
permit Agent to enter upon the premises and remove the Collateral or to use
22



--------------------------------------------------------------------------------



the premises to store or dispose of the Collateral; (b) for any Collateral held
by a warehouseman, processor, shipper, customs broker or freight forwarder, such
Person waives or subordinates any Lien it may have on the Collateral, agrees to
hold any Documents in its possession relating to the Collateral as agent for
Agent, and agrees to deliver the Collateral to Agent promptly following request;
(c) for any Collateral held by a repairman, mechanic or bailee, such Person
acknowledges Agent’s Lien, waives or subordinates any Lien it may have on the
Collateral, and agrees to deliver the Collateral to Agent promptly following
request; and (d) for any Collateral subject to a Licensor’s Intellectual
Property rights, the Licensor grants to Agent the right, vis-à-vis such
Licensor, to enforce Agent’s Liens with respect to the Collateral, including the
right to dispose of it with the benefit of the Intellectual Property, whether or
not a default exists under any applicable License.
Loan: a Revolver Loan.
Loan Account: the loan account established by each Lender on its books pursuant
to Section 5.8.
Loan Documents: this Agreement, Other Agreements and Security Documents.
Loan Year: each 12 calendar month period commencing on the Original Closing Date
and on each anniversary of the Original Closing Date.
Margin Stock: as defined in Regulation U of the Board of Governors.
Material Adverse Effect: the effect of any event or circumstance that, taken
alone or in conjunction with other events or circumstances, has or could be
reasonably expected to have a material adverse effect on (a) the business,
operations, Properties or financial condition of the Obligors, taken as a whole;
(b) the enforceability of the Loan Documents, or on the validity or priority of
Agent’s Liens on the Collateral; (c) the ability of the Obligors, taken as a
whole, to perform any obligations under the Loan Documents, including repayment
of any Obligations; or (d) the ability of Agent or any Lender to enforce or
collect any Obligations or to realize upon any Collateral.
Material Contract: any agreement or arrangement to which an Obligor is party
(other than the Loan Documents) for which breach, termination, nonperformance or
failure to renew could reasonably be expected to have a Material Adverse Effect.
Moody’s: Moody’s Investors Service, Inc., and its successors.
Multiemployer Plan: any employee benefit plan of the type described in Section
4001(a)(3) of ERISA, to which any Obligor or ERISA Affiliate makes or is
obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions.
Net Proceeds: with respect to an Asset Disposition, proceeds (including, when
received, any deferred or escrowed payments) received by an Obligor in cash from
such Asset Disposition, net of (a) reasonable and customary costs and expenses
actually incurred in connection therewith, including legal fees and sales
commissions; (b) amounts applied to repayment of Debt secured by a Permitted
Lien on Collateral sold; (c) transfer or similar taxes and the Company’s good
faith estimate of income taxes paid or payable in connection with such sale; (d)
reserves for indemnities or purchase price adjustments, until such reserves are
no longer needed; and (e) the Company’s good faith estimate of payments required
to be made with respect to unassumed liabilities relating to the assets sold
(provided that, to the extent such cash proceeds are not so used within 180 days
of such Asset Disposition, such cash proceeds shall constitute Net Proceeds).
23



--------------------------------------------------------------------------------



NOLV Percentage: the net orderly liquidation value of Borrowers’ Inventory,
expressed as a percentage, expected to be realized at an orderly, negotiated
sale held within a reasonable period of time, net of all liquidation expenses,
as determined from the most recent appraisal of Borrowers’ Inventory performed
by an appraiser and on terms satisfactory to Agent.
Notes: each Revolver Note.
Notice of Borrowing: a Notice of Borrowing to be provided by Borrower Agent to
request a Borrowing of Revolver Loans, in substantially the form attached hereto
as Exhibit G or otherwise in form reasonably satisfactory to Agent.
Notice of Conversion/Continuation: a Notice of Conversion/Continuation to be
provided by Borrower Agent to request a conversion or continuation of any Loans
as LIBOR Loans, in substantially the form attached hereto as Exhibit H or
otherwise in form reasonably satisfactory to Agent.
Obligations: all (a) principal of and premium, if any on the Loans, (b) LC
Obligations and other obligations of Obligors with respect to Letters of Credit,
(c) interest, expenses, fees and other sums payable by Obligors under Loan
Documents, (d) obligations of Obligors under any indemnity for Claims, (e)
Extraordinary Expenses, (f) Secured Bank Product Obligations and (g) other
Debts, obligations and liabilities of any kind owing by Obligors pursuant to the
Loan Documents, whether now existing or hereafter arising, whether evidenced by
a note or other writing, whether allowed in any Insolvency Proceeding, whether
arising from an extension of credit, issuance of a letter of credit, acceptance,
loan, guaranty, indemnification or otherwise, and whether direct or indirect,
absolute or contingent, due or to become due, primary or secondary, or joint or
several; provided that Obligations of an Obligor shall not include any Excluded
Swap Obligations.
Obligor: each Borrower, Guarantor or other Person that is liable for payment of
any Obligations or that has granted a Lien in favor of Agent on its assets to
secure any Obligations.
OFAC: Office of Foreign Assets Control of the U.S. Treasury Department.
Ordinary Course of Business: the ordinary course of business of any Borrower or
Subsidiary undertaken in good faith.
Organic Documents: with respect to any Person, as applicable, its charter,
certificate or articles of incorporation, bylaws, articles of organization,
articles of association, memorandum, limited liability agreement, operating
agreement, members agreement, shareholders agreement, partnership agreement,
certificate of partnership, certificate of formation, voting trust agreement, or
similar agreement or instrument governing the formation or operation of such
Person.
Original Closing Date: January 7, 2009.
Original Loan Agreement: the Loan and Security Agreement, dated as of January 7,
2009, by and among the Company, each other Borrower party thereto, the financial
institutions party thereto as lenders and Bank of America, N.A., as agent, as
amended, modified or supplemented prior to the Restatement Effective Date.
OSHA: the Occupational Safety and Health Act of 1970.
Other Agreement: each Note, LC Document, Fee Letter, Lien Waiver, Intercreditor
Agreement, Borrowing Base Certificate, Compliance Certificate, Borrower
Materials, or other note, document, instrument or agreement (other than this
Agreement or any Security Document), now or hereafter
24



--------------------------------------------------------------------------------



delivered by an Obligor or other Person (providing that an Obligor is also party
to thereto) to Agent or a Lender in connection with any transactions relating
hereto.
Other Connection Taxes: Taxes imposed on a Recipient due to a present or former
connection between it and the taxing jurisdiction (other than connections
arising from the Recipient having executed, delivered, become party to,
performed obligations or received payments under, received or perfected a Lien
or engaged in any other transaction pursuant to, enforced, or sold or assigned
an interest in, any Loan or Loan Document).
Other Taxes: all present or future stamp, court, documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a Lien under, or otherwise with respect to, any Loan
Document, except Other Connection Taxes imposed with respect to an assignment
(other than an assignment made pursuant to a request of the Borrowers).
Overadvance: as defined in Section 2.1.5.
Overadvance Loan: a Base Rate Loan made when an Overadvance exists or is caused
by the funding thereof.
Participant: as defined in Section 14.2.
Patent Security Agreement: each patent security agreement pursuant to which an
Obligor grants to Agent, for the benefit of Secured Parties, a Lien on such
Obligor’s interests in its Patents, as security for the Obligations, as amended,
restated, supplemented or otherwise modified from time to time.
Patents: as defined in the definition of “Intellectual Property”.
Patriot Act: the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub. L. No.
107-56, 115 Stat. 272 (2001), as amended.
Payment Item: each check, draft or other item of payment payable to a Borrower,
including those constituting proceeds of any Collateral.
PBGC: the Pension Benefit Guaranty Corporation.
Pension Plan: any employee pension benefit plan (as such term is defined in
Section 3(2) of ERISA), other than a Multiemployer Plan, that is subject to
Title IV of ERISA and is sponsored or maintained by any Obligor or ERISA
Affiliate or to which the Obligor or ERISA Affiliate contributes or has an
obligation to contribute, or in the case of a multiple employer or other plan
described in Section 4064(a) of ERISA, has made contributions at any time during
the preceding five plan years.
Pensions Regulator: the body corporate called the Pensions Regulator established
under Part I of the Pension Act.
Perfection Certificate: a certificate (or supplement thereto) in substantially
the form of Exhibit J.
Permitted Acquisition: any Acquisition as to which all of the following
conditions are satisfied or waived:
(a)such Acquisition is an acquisition of all or substantially all of the assets
or of all of the outstanding Equity
25



--------------------------------------------------------------------------------



Interests of another Person, involving a line or lines of business or a
distribution channel which is related, similar or complementary to, or
supportive of the lines of business or distribution channels in which Borrowers
and their Subsidiaries, considered as an entirety, are engaged on the Effective
Date;
(b)such Acquisition is not actively opposed by the Board of Directors (or
similar governing body) of the selling Person or the Person whose equity
interests are to be acquired;
(c)either (i) Availability, on a Pro Forma Basis after giving effect to such
Acquisition, for each of the 30 days prior to and including the date such
Acquisition is consummated, is at least the greater of (1) $12,500,000 and (2)
twenty-five percent (25%) of the Revolver Commitments or (ii) (1) the Fixed
Charge Coverage Ratio, on a Pro Forma Basis, is at least 1.00 to 1.00 and (2)
Availability, on a Pro Forma Basis after giving effect to such Acquisition, for
each of the 30 days prior to and including the date such Acquisition is
consummated, is at least the greater of (A) $7,500,000 and (B) fifteen percent
(15%) of the Revolver Commitments;
(d)as soon as available, but not less than ten (10) days prior to the closing of
such Acquisition (or such shorter time period as Agent may otherwise agree), the
Company shall submit to Agent (i) notice of such Acquisition together with a
reasonably detailed description of the business or assets to be acquired, (ii)
copies of all available business and financial information as reasonably
requested by Agent relating to such Acquisition, (iii) pro forma financial
statements, (iv) audited financial statements for the acquired business or
distribution channel for the most recent fiscal year, unless the same are
unavailable, and the most recent unaudited financial statements for the acquired
business or distribution channel, (v) a certificate of the chief financial
officer of Borrower Agent certifying that such pro forma financial statements,
on a combined basis, present fairly in all material respects the financial
condition of Borrowers and their Subsidiaries on a consolidated basis as of the
date thereof after giving effect to such Acquisition, and which shall include a
representation and warranty as to compliance with each of the other criteria for
a “Permitted Acquisition” and (vi) at least five days prior to the date of such
Acquisition (or such shorter time period as Agent may otherwise agree), the
Company shall deliver drafts of the related purchase agreement, together with
lien release letters and other documents as Agent may reasonably require to
evidence the termination of Liens (other than Permitted Liens) and any other
information as Agent may reasonably request, with final, executed copies of such
purchase agreement and other related documents to be delivered no later than
five days after the closing of such Acquisition;
(e)if the Person so acquired is intended to be a Borrower and/or the assets
acquired in such Acquisition are intended to be included in the Aggregate
Borrowing Base immediately upon the consummation of the Acquisition (rather than
at a later date upon request), then prior to such Acquisition (1) Agent shall
have been provided with such information as it shall reasonably request to
complete its evaluation of any such Person (including all information necessary
to comply with the Patriot Act) and such Collateral and (2) the Asset Review and
Approval Conditions shall have been satisfied;
26



--------------------------------------------------------------------------------



(f)the Purchase Consideration paid by or on behalf of the Company and the other
Subsidiaries for any such Acquisition of an entity that does not become a
Guarantor (including by way of merger), when aggregated with the Purchase
Consideration paid by or on behalf of the Company and the Subsidiaries for all
other Acquisitions made by the Company and the Subsidiaries of entities that
have not become Guarantors (including by way of merger), shall not exceed
$15,000,000; and provided that no such Acquisition of an entity that does not
become a Borrower (including by way of merger) shall be permitted after the
Amendment No. 2 Effective Date;
(g)within the time periods specified in Section 10.1.9, Agent shall have a
perfected and continuing first priority security interest in and Lien on all ABL
Facility First Lien Collateral, and subject to the Intercreditor Agreement, a
perfected security interest in and Lien on all other assets that are the subject
of such Acquisition (subject, in each case, to Permitted Liens); and
(a)such Acquisition shall be permitted pursuant to the terms of the Term Loan
Documents.
Notwithstanding the foregoing, no assets acquired pursuant to a Permitted
Acquisition shall be included in the Aggregate Borrowing Base unless (i) Agent
shall have been provided with such information as it shall reasonably request to
complete its evaluation of any Person (including all information necessary to
comply with the Patriot Act) and (ii) the Asset Review and Approval Conditions
shall have been satisfied.
Permitted Asset Disposition:
(a)a sale of Inventory in the Ordinary Course of Business;
(b)a disposition of Property for fair market value (as reasonably determined in
good faith by the Company); provided that (i) no Default or Event of Default has
occurred and is continuing or would result therefrom, (ii) immediately after
giving effect thereto, Availability is greater than $1.0, and (iii) if the
disposition involved the disposition of Eligible Accounts and/or Eligible
Inventory, the Company shall have delivered to Agent a Borrowing Base
Certificate, prepared on a Pro Forma Basis, giving effect to the subject
disposition;
(c)a disposition of Inventory that is obsolete, unmerchantable or otherwise
unsaleable in the Ordinary Course of Business and dispositions of accounts
receivable in connection with the collection or compromise thereof in the
Ordinary Course of Business (which, for the avoidance of doubt, shall exclude
receivable financing or factoring);
(d)termination of a lease, sublease, license, sublicense, use agreement or
similar agreement of real or personal Property which could not reasonably be
expected to have a Material Adverse Effect;
(e)the leasing (including subleasing) or non-exclusive licensing (including
sublicensing) of Intellectual Property, personal Property or real Property in
the Ordinary Course of Business or the abandonment of Intellectual Property in
the Ordinary Course of Business as permitted by Section 10.1.4;
27



--------------------------------------------------------------------------------



(f)dispositions of obsolete, uneconomical, negligible, worn-out or surplus
property;
(g)sales of Cash Equivalents and marketable securities;
(h)sales, transfers, leases, exchanges and dispositions (i) among the Obligors,
(ii) from non-Obligors to the Obligors, (iii) among non-Obligors, or (iv) to the
extent constituting an Investment permitted hereunder, from Obligors to
non-Obligor Subsidiaries;
(i)granting of Permitted Liens; (ii) Distributions permitted to be made pursuant
to Section 10.2.4; (iii) dividends, distributions and purchases of Equity
Interests excluded from the definition of “Distributions” pursuant to the
proviso therein; and (iv) Investments otherwise permitted hereunder (other than
Investments made pursuant to clause (s) of the definition of “Restricted
Investment”);
(j)mergers, consolidations, amalgamations, liquidations and dissolutions to the
extent permitted by Section 10.2.10;
(k)termination of any Hedging Agreement;
(l)any disposition of Real Estate to a Governmental Authority as a result of
casualty or condemnation of such Real Estate;
(m)issuances of Equity Interests to qualifying directors of Foreign Subsidiaries
or to Persons (other than the Company or a Subsidiary) required by Applicable
Law to hold shares in a Subsidiary;
(n)the capitalization or forgiveness of Debt owed to it by other Obligors or
Subsidiaries if such capitalization or forgiveness is required in order to
comply with so-called “thin capitalization” rules;
(o)the cancellation, forgiveness, set off or acceptance of prepayments of Debt
owed to a Borrower to the extent not otherwise prohibited by the terms of this
Agreement;
(p)dispositions in connection with the settlement of claims or disputes and the
settlement, release or surrender of tort or other litigation claims;
(q)dispositions set forth on Schedule 10.2.7;
(r)sale of accounts receivable and related rights or assets pursuant to any
Qualified Receivables Transactions and preliminary intercompany transfers of
accounts receivable and related rights or assets in connection therewith;
(s)dispositions approved in writing by Agent and Required Lenders;
(t)any Permitted Sale-Leaseback; and
(u)the sale or issuance of common Equity Interests of any Subsidiary to the
Company or any other Subsidiary (provided that in the case of such issuance of
common Equity
28



--------------------------------------------------------------------------------



Interests of a Subsidiary that is not a wholly owned Subsidiary, Equity
Interests of such Subsidiary may be also issued to other owners thereof to the
extent such issuance is not dilutive to the ownership of the Borrowers). 
Permitted China Facility Debt: up to the equivalent of $5,000,000 of unsecured
Debt incurred by CVG Vehicle Components (Shanghai) Co., Ltd.
Permitted Contingent Obligations: Contingent Obligations:
(a)arising from endorsements of Payment Items for collection or deposit in the
Ordinary Course of Business;
(b)arising from Hedging Agreements permitted hereunder;
(c)incurred in the Ordinary Course of Business with respect to surety, appeal or
performance bonds, or other similar obligations;
(d)arising from customary indemnification obligations in favor of (i) purchasers
of Equity Interests or in connection with Permitted Asset Dispositions and (ii)
sellers in connection with Acquisitions permitted hereunder;
(e)arising under the Loan Documents or the Term Loan Documents; or
(f)in an aggregate amount of $5,000,000 or less at any time.
Permitted Discretion: Agent’s reasonable credit judgment (from the perspective
of an asset-based lender), exercised in good faith, based upon its consideration
of any factor that it reasonably believes to be relevant, including, without
limitation, any factor that it believes (a) could adversely affect the quantity,
mix or value of Collateral (including any Applicable Law that may inhibit
collection of an Account), the enforceability or priority of Agent’s Liens, or
the amount in liquidation of any Collateral; (b) suggests that any collateral
report or financial information delivered by any Obligor is incomplete,
inaccurate or misleading in any material respect; (c) increases the likelihood
of any Insolvency Proceeding involving an Obligor, or (d) creates or could
result in a Default or Event of Default. In exercising such judgment, Agent may
consider any factors that could increase the credit risk of lending to Borrowers
on the security of the Collateral. In exercising its Permitted Discretion with
respect to modifying eligibility criteria for Eligible Accounts and Eligible
Inventory, Agent will use commercially reasonable efforts to notify Borrower
Agent prior to modifying the criteria provided in the definitions thereof on the
Original Closing Date or thereafter.
Permitted Investment: an Investment (including any Permitted Acquisition);
provided, that (A) either (i) Availability, on a Pro Forma Basis after giving
effect to such Investment, for each of the 30 days prior to and including the
date such Investment is consummated, is at least the greater of (1) $12,500,000
and (2) twenty-five percent (25%) of the Revolver Commitments or (ii) (1) the
Fixed Charge Coverage Ratio, on a Pro Forma Basis, is at least 1.00 to 1.00 and
(2) Availability, on a Pro Forma Basis after giving effect to such Investment,
for each of the 30 days prior to and including the date of such Investment, is
at least the greater of (A) $7,500,000 and (B) fifteen percent (15%) of the
Revolver Commitments and (B) except for Permitted Acquisitions, is made prior to
the Amendment No. 2 Effective Date.
Permitted Lien: as defined in Section 10.2.2.
29



--------------------------------------------------------------------------------



Permitted Purchase Money Debt: Purchase Money Debt of Borrowers and Subsidiaries
that is unsecured or secured only by a Purchase Money Lien, as long as the
aggregate amount does not at any time exceed the greater of (i) $15,000,000 and
(ii) 3.0% of Total Assets (prior to giving effect to any acquisition or
Investment made or intended to be made using the proceeds of such Purchase Money
Debt).
Permitted Ratio Debt: means Debt of the Borrowers, or any of them; provided
that:
(a)such Debt is either (i) senior unsecured or (ii) subordinated in right of
payment to the Obligations,
(b)such Debt does not mature prior to the date that is ninety-one (91) days
after the Revolver Termination Date at the time such Debt is incurred,
(c)such Debt has no scheduled amortization or scheduled payments of principal
and is not subject to mandatory redemption, repurchase, prepayment or sinking
fund obligation (other than customary offers to repurchase upon a change of
control, asset sale or casualty event and customary acceleration rights after an
event of default) prior to the date that is ninety-one (91) days after the
Revolver Termination Date at the time such Debt is incurred,
(d)immediately after giving effect thereto and to the use of the proceeds
thereof, (i) no Default or Event of Default shall exist or result therefrom and
(ii) the Fixed Charge Coverage Ratio after giving effect to the incurrence of
such Debt on a Pro Forma Basis is greater than 1.00 to 1.00, and
(e)such Debt is issued on market terms for the type of Debt issued and for
issuers having a similar credit profile and in any event with covenants that are
not more restrictive (taken as a whole) with respect to the Company and the
Subsidiaries than the covenants in this Agreement as reasonably determined by
the Company in good faith; provided that a certificate of the Company as to the
satisfaction of the conditions described in clause (e) above delivered to Agent
at least five (5) Business Days prior to the incurrence of such Debt, together
with a reasonably detailed description of the material covenants of the Debt
proposed to be issued or drafts of documentation relating thereto, stating that
the Company has reasonably determined in good faith that the terms of such Debt
satisfy the foregoing requirements, shall be conclusive unless the Agent
notifies the Company within three (3) Business Days of the receipt of such
certificate that it disagrees with such determination (including a reasonably
detailed description of the basis upon which it disagrees).
Permitted Sale-Leaseback: Asset Dispositions by Borrowers or Subsidiaries of
fixed or capital assets pursuant to sale-leaseback transactions where the sale
is for cash consideration in an amount not less than the fair value of such
fixed or capital asset (as reasonably determined in good faith by the Company).
Person: any individual, corporation, limited liability company, partnership,
joint venture, joint stock company, land trust, business trust, unincorporated
organization, Governmental Authority or other entity.
Plan: any employee benefit plan (as such term is defined in Section 3(3) of
ERISA) established by an Obligor or, with respect to any such plan that is
subject to Section 412 of the Code or Title IV of ERISA, an ERISA Affiliate.
30



--------------------------------------------------------------------------------



Platform: as defined in Section 15.4.3.
Pledge Agreement: collectively, the amended and restated pledge agreement, dated
as of the Effective Date, among the Company and each other Domestic Subsidiary
party thereto, as pledgors and Bank of America, N.A., as pledgee, and each other
pledge agreement executed by an Obligor in favor of Agent, as amended, restated,
supplemented or otherwise modified from time to time.
Preferred Stock: as applied to the Equity Interests of any Person, the Equity
Interests of any class or classes (however designated) which are preferred as to
the payment of dividends or distributions, or as to the distribution of assets
upon any voluntary or involuntary liquidation or dissolution of such Person,
over Equity Interests of any other class of such Person.
Prime Rate: the rate of interest announced by Bank of America from time to time
as its prime rate. Such rate is set by Bank of America on the basis of various
factors, including its costs and desired return, general economic conditions and
other factors, and is used as a reference point for pricing some loans, which
may be priced at, above or below such rate. Any change in such rate publicly
announced by Bank of America shall take effect at the opening of business on the
day specified in the announcement.
Pro Forma Basis: relative to a Specified Transaction, means that such Specified
Transaction and the following transactions in connection therewith shall be
deemed to have occurred as of the first day of the applicable period of
measurement: (a) income statement items (whether positive or negative)
attributable to the property or Person subject to such Specified Transaction,
(i) in the case of an Acquisition or permitted Investment described in the
definition of “Specified Transaction”, shall be included and (ii) in the case of
a disposition of all or substantially all of the assets of or all of the Equity
Interests of any Subsidiary of a Borrower or any division or product line of a
Borrower or any of its Subsidiaries, shall be excluded, (b) any retirement of
Debt, and (c) any Debt incurred or assumed by a Borrower or any of its
Subsidiaries in connection therewith and if such Debt has a floating or formula
rate, shall have an implied rate of interest for the applicable period for
purposes of this definition determined by utilizing the rate which is or would
be in effect with respect to such Debt as at the relevant date of determination.
Pro Rata: with respect to any Lender, (a) with respect to the Tranche A Revolver
Loans, a percentage (carried out to the ninth decimal place) determined (i)
while Tranche A Revolver Commitments are outstanding, by dividing the amount of
such Lender’s Tranche A Revolver Commitment by the aggregate amount of all
Tranche A Revolver Commitments; and (ii) at any other time, by dividing the
amount of such Lender’s Tranche A Revolver Loans and LC Obligations by the
aggregate amount of all outstanding Tranche A Revolver Loans and LC Obligations,
(b) with respect to the Tranche B Revolver Loans, a percentage (carried out to
the ninth decimal place) determined (i) while Tranche B Revolver Commitments are
outstanding, by dividing the amount of such Lender’s Tranche B Revolver
Commitment by the aggregate amount of all Tranche B Revolver Commitments; and
(ii) at any other time, by dividing the amount of such Lender’s Tranche B
Revolver Loans by the aggregate amount of all outstanding Tranche B Revolver
Loans and (c) with respect to all Loans, a percentage (carried out to the ninth
decimal place) determined (i) while Revolver Commitments are outstanding, by
dividing the amount of such Lender’s Revolver Commitment by the aggregate amount
of all Revolver Commitments; and (ii) at any other time, by dividing the amount
of such Lender’s Loans and LC Obligations by the aggregate amount of all
outstanding Loans and LC Obligations.
Properly Contested: with respect to any obligation of an Obligor, (i) the
obligation is subject to a bona fide dispute regarding amount or the Obligor’s
liability to pay; (ii) the obligation is being properly contested in good faith
by appropriate proceedings promptly instituted and diligently pursued; (iii)
appropriate reserves have been established in accordance with GAAP; (iv) the
failure to pay could not reasonably be expected to have a Material Adverse
Effect, nor result in forfeiture or sale of any assets of
31



--------------------------------------------------------------------------------



the Obligor; (v) no Lien is imposed on assets of the Obligor, unless bonded and
stayed to the reasonable satisfaction of Agent; and (v) if the obligation
results from entry of a judgment or other order, such judgment or order is
stayed pending appeal or other judicial review.
Property: any interest in any kind of property or asset, whether real, personal
or mixed, or tangible or intangible.
Protective Advance: as defined in Section 2.1.6.
PTE: a prohibited transaction class exemption issued by the U.S. Department of
Labor, as any such exemption may be amended from time to time.
Purchase Consideration: the aggregate, without duplication, of (i) cash paid or
payable by the Company and its Subsidiaries, directly or indirectly to the
sellers (including the repayment of any Debt or other obligations and payments
with respect to consulting, non-compete or other agreements as a result of such
Acquisition) in connection with any Acquisition, (ii) the Debt assumed or
incurred by the Company and its Subsidiaries, whether in favor of the seller or
any other Person, and whether fixed or contingent, including without limitation
earn-outs and/or other contingent payments and other seller notes in connection
with any Acquisition, and (iii) any other consideration given or obligation
incurred by the Company or any Subsidiary in connection with any Acquisition in
favor of the seller or any Affiliate of the seller; provided, however, Equity
Interests of the Company issued in connection with any Acquisition shall be
excluded from the determination of “Purchase Consideration”.
Purchase Money Debt: (a) Debt (other than the Obligations) for payment of any of
the purchase price of fixed assets; (b) Debt (other than the Obligations)
incurred within 90 days before or after acquisition of any fixed assets, for the
purpose of financing any of the purchase price thereof; and (c) any renewals,
extensions, refinancings or replacements thereof in an aggregate principal
amount that does not exceed the principal amount of the Debt being renewed,
extended, refinanced or replaced (except by the amount of any accrued interest,
payment in kind interest, reasonable closing costs, expenses, fees and premium
paid in connection with such renewal, extension, refinancing or replacement).
Purchase Money Lien: a Lien that secures Purchase Money Debt, encumbering only
the fixed assets acquired with such Debt (and proceeds thereof) and constituting
a Capital Lease or a purchase money security interest under the UCC; provided,
that, individual financings of equipment provided by one lender may be
cross-collateralized to other financings of equipment provided by such lender.
Qualified ECP: an Obligor with total assets exceeding $10,000,000 at the time
the relevant guarantee or grant of the relevant security interest becomes
effective with respect to such Swap Obligation, or that constitutes an “eligible
contract participant” under the Commodity Exchange Act and can cause another
Person to qualify as an “eligible contract participant” at such time by entering
into a keepwell under Section 1a(18)(A)(v)(II) of such act.
Qualified Receivables Transaction: any transaction or series of transactions
designated in writing by the Agent to be a “Qualified Receivables Transaction”
and which is entered into by the Borrowers or their Subsidiaries, as applicable,
pursuant to which the Borrowers or their Subsidiaries, as applicable, may sell,
convey or otherwise transfer to (i) any Excluded Receivables Subsidiary or (ii)
any other Person (in the case of a transfer by an Excluded Receivables
Subsidiary), or may grant a security interest in, any accounts receivable
(whether now existing or arising in the future) of the Company, and any assets
related thereto, including all collateral securing such accounts receivable, all
contracts and all guarantees or other obligations in respect of such accounts
receivable, and proceeds of such accounts receivable and other assets that are
customarily transferred, or in respect of which security interests are
customarily granted, in connection with asset securitization transactions
involving accounts receivable; provided that such
32



--------------------------------------------------------------------------------



transaction shall not involve any recourse to any Borrower or any Subsidiary
(other than recourse only to the Excluded Receivables Subsidiary or, solely with
respect to Standard Securitization Undertakings, any other Subsidiary) for any
reason other than repurchases of non-eligible accounts receivable.
RCRA: the Resource Conservation and Recovery Act (42 U.S.C. §§ 6991-6991i).
Real Estate: collectively, all right, title and interest (whether as owner,
lessor or lessee) in and to any and all parcels of or interests in real Property
owned in fee or leased by any Obligor, whether by lease, license, easement or
other means, together with, in each case, all easements, hereditaments and
appurtenances relating thereto, all buildings, structures, parking areas or
other improvements thereon and appurtenant fixtures incidental to the ownership,
lease or operation thereof.
Recipient: Agent, Issuing Bank, any Lender or any other recipient of a payment
to be made by an Obligor under a Loan Document or on account of an Obligation.
Refinancing Conditions: the following conditions for Refinancing Debt:
(a)it is in an aggregate principal amount that does not exceed the principal
amount of the Debt being extended, renewed, refinanced or replaced (except by
the amount of any accrued interest, payment in kind interest, reasonable closing
costs, expenses, fees and premium paid in connection with such extension,
renewal, refinancing or replacement);
(b)it has a final stated maturity no sooner than, and a Weighted Average Life to
Maturity no less than, the Debt being extended, renewed, refinanced or replaced;
(c)the Debt, and/or the Liens securing the Debt, as applicable, is subordinated
to the Obligations at least to the same extent as the Debt, or the Liens
securing the Debt, as applicable, being extended, renewed, refinanced or
replaced;
(d)such Debt is issued on market terms for the type of Debt issued and for
issuers having a similar credit profile and in any event with covenants that are
not more restrictive (taken as a whole) with respect to the Company and the
Subsidiaries than the covenants in this Agreement as reasonably determined by
the Company in good faith; provided that a certificate of the Company as to the
satisfaction of the conditions described in clause (d) above delivered to Agent
at least five (5) Business Days prior to the incurrence of such Debt, together
with a reasonably detailed description of the material covenants of the Debt
proposed to be issued or drafts of documentation relating thereto, stating that
the Company has reasonably determined in good faith that the terms of such Debt
satisfy the foregoing requirements, shall be conclusive unless the Agent
notifies the Company within three (3) Business Days of the receipt of such
certificate that it disagrees with such determination (including a reasonably
detailed description of the basis upon which it disagrees);
33



--------------------------------------------------------------------------------



(e)the Debt is not secured by any property or assets other than the property or
assets that were collateral (and then only with the same priority) for the Debt
being extended, renewed or refinanced at the time of such extension, renewal or
refinancing;
(f)the obligor or obligors under any such Refinancing Debt are the same as the
obligor(s) under the Debt being extended, renewed, refinanced or replaced on
such Debt; and
(g)upon giving effect to it, no Default or Event of Default exists.
Refinancing Debt: Borrowed Money that is the result of an extension, renewal or
refinancing of the Term Loan Indebtedness or Debt permitted under Section
10.2.1(b), (d), (f), or (x), in each case, so long as each Refinancing Condition
is satisfied and, in the case of the Term Loan Indebtedness, is permitted by and
in accordance with the Intercreditor Agreement.
Reimbursement Date: as defined in Section 2.3.2.
Related Parties: with respect to any Person, such Person’s Affiliates and the
partners, directors, officers, employees, agents, sub-agents, trustees,
attorneys and advisors of such Person and of such Person’s Affiliates.
Relevant Governmental Body: the Federal Reserve Board and/or the Federal Reserve
Bank of New York, or a committee officially endorsed or convened by the Federal
Reserve Board and/or the Federal Reserve Bank of New York for the purpose of
recommending a benchmark rate to replace LIBOR in loan agreements similar to
this Agreement.
Rent and Charges Reserve: the aggregate of (a) all past due rent and other
amounts owing by an Obligor to any landlord, warehouseman, processor, repairman,
mechanic, shipper, freight forwarder, broker or other Person who possesses any
Collateral or could assert a Lien on any Collateral; and (b) a reserve at least
equal to three months rent and other charges that could be payable to any such
Person, unless it has executed a Lien Waiver.
Report: as defined in Section 12.2.3.
Reportable Event: any of the events set forth in Section 4043(c) of ERISA, other
than events for which the 30 day notice period has been waived.
Required Lenders: two or more unaffiliated Secured Parties holding more than 50%
of (a) the aggregate outstanding Revolver Commitments; or (b) after termination
of the Revolver Commitments, the aggregate outstanding Loans and LC Obligations
or, upon Full Payment of all Loans and LC Obligations, the aggregate remaining
Obligations; provided, however, that Commitments, Loans and other Obligations
held by a Defaulting Lender and its Affiliates shall be disregarded in making
such calculation, but any related Fronting Exposure shall be deemed held as a
Loan or LC Obligation by the Lender that funded the applicable Loan or issued
the applicable Letter of Credit.
Resolution Authority: an EEA Resolution Authority or, with respect to any UK
Financial Institution, a UK Resolution Authority.
Restatement Effective Date: April 26, 2011.
34



--------------------------------------------------------------------------------



Restricted Investment: any Investment by a Borrower or Subsidiary, other than:
(a)Investments in Subsidiaries to the extent existing on the Effective Date and
other Investments existing on the Effective Date and set forth on Schedule
10.2.6(I);
(b)Cash Equivalents; provided, however, that, to the extent such Cash
Equivalents constitute Collateral, such Cash Equivalents are subject to Agent’s
Lien and control, pursuant to documentation in form and substance reasonably
satisfactory to Agent;
(c)Investments consisting of lease, utility and other similar deposits or any
other deposit permitted under Section 10.2.2 in the Ordinary Course of Business;
(d)prepayments and deposits to suppliers in the Ordinary Course of Business;
(e)Hedging Agreements to the extent permitted by Section 10.2.16;
(f)Investments (i) by an Obligor in any other Obligor, or (ii) by Subsidiaries
that are non-Obligors into Obligors or other non-Obligors;
(g)the establishment of wholly owned Subsidiaries subject to compliance with
Section 10.1.9 (to the extent applicable); provided that any Subsidiary
established in reliance on this clause (g) may be less than wholly owned solely
to the extent necessary due to any issuance of Equity Interests to qualifying
directors of Foreign Subsidiaries or to Persons (other than the Company or a
Subsidiary) required by Applicable Law to hold shares in such Subsidiary;
(h)Investments in securities or other assets of trade creditors, customers or
other Persons in the Ordinary Course of Business that are received in settlement
of bona fide disputes or pursuant to any plan of reorganization or liquidation
or similar arrangement upon the bankruptcy or insolvency of such trade creditors
or customers;
(i)guarantees, Contingent Obligations and other Investments permitted under
Section 10.2.1;
(j)Investments to the extent such Investments reflect an increase in the value
of Investments otherwise permitted under Section 10.2.6 hereof;
(k)the capitalization or forgiveness of Debt owed to it by other Obligors or
Subsidiaries if such capitalization or forgiveness is required in order to
comply with so-called “thin capitalization” rules;
35



--------------------------------------------------------------------------------



(l)the cancellation, forgiveness, set off or acceptance of prepayments of Debt
owed to the Company to the extent not otherwise prohibited by the terms of this
Agreement;
(m)loans and advances to an officer or employee for salary, travel expenses,
commissions and similar items in the Ordinary Course of Business, not to exceed,
in the aggregate, $4,000,000 at any time outstanding; provided that the
aggregate amount of such loans and advances made and outstanding from time to
time after the Amendment No. 2 Effective Date shall not exceed $100,000;
(n)prepaid expenses and extensions of trade credit made in the Ordinary Course
of Business;
(o)deposits with financial institutions permitted hereunder;
(p)Investments in an Excluded Receivables Subsidiary in connection with a sale
of receivables to such Excluded Receivables Subsidiary pursuant to a Qualified
Receivables Transaction;
(q)Investments arising in connection with Permitted Asset Dispositions permitted
hereunder (other than Permitted Asset Dispositions made pursuant to clause
(i)(iv) of the definition of “Permitted Asset Disposition”);
(r)Investments set forth on Schedule 10.2.6(II);
(s)Permitted Investments; and
(t)any intermediate Investment necessary to facilitate the ultimate consummation
of an Investment otherwise permitted hereby.
Restrictive Agreement: an agreement (other than a Loan Document) that conditions
or restricts the right of any Borrower, Subsidiary or other Obligor to incur or
repay Borrowed Money, to grant Liens on any assets, to declare or make
Distributions, to modify, extend or renew any agreement evidencing Borrowed
Money, or to repay any intercompany Debt.
Revolver Commitment: for any Lender, its Tranche A Revolver Commitment or
Tranche B Revolver Commitment. “Revolver Commitments” means the aggregate amount
of such commitments of all Lenders.
Revolver Loan: a Tranche A Revolver Loan, a Tranche B Revolver Loan, any
Swingline Loan, Overadvance Loan or Protective Advance.
Revolver Notes: collectively, the Tranche A Revolver Notes and the Tranche B
Revolver Notes.
Revolver Termination Date: April 12, 2022.
Revolver Usage: (a) the aggregate amount of outstanding Revolver Loans; plus (b)
the aggregate Stated Amount of outstanding Letters of Credit, except to the
extent Cash Collateralized by Borrowers.
36



--------------------------------------------------------------------------------



Revolving Facility Exposure: for any Lender at any time, the sum of (i) the
principal amount of all Revolver Loans made to Borrowers by such Lender and
outstanding at such time, and (ii) such Lender’s share of the LC Outstandings at
such time.
Royalties: all royalties, fees, expense reimbursement and other amounts payable
by a Borrower under a License.
S&P: Standard & Poor’s Financial Services LLC, a subsidiary of The McGraw-Hill
Companies, Inc. and any successor thereto.
Sanction: any sanction administered or enforced by the U.S. Government
(including OFAC), the United Nations Security Council, European Union, Her
Majesty’s Treasury or other sanctions authority.
Scheduled Unavailability Date: a specific date after which LIBOR or the LIBOR
Screen Rate shall no longer be made available, or used for determining the
interest rate of loans.
Second A&R Loan Agreement: as defined in the preamble.
Second Lien Notes: the 7.875% Senior Secured Notes due April 15, 2019, issued by
the Company under the Indenture, in the aggregate amount of $250,000,000 (plus
all interest paid in kind).
Second Restatement Effective Date: November 15, 2013.
Secured Bank Product Obligations: Debt, obligations and other liabilities with
respect to Bank Products owing by a Borrower or a controlled Affiliate of a
Borrower to a Secured Bank Product Provider; provided, that Secured Bank Product
Obligations of an Obligor shall not include any Excluded Swap Obligations.
Secured Bank Product Provider: (a) Bank of America or any of its Affiliates; and
(b) any other Lender or Affiliate of a Lender that is providing a Bank Product,
provided such provider delivers written notice to Agent, in form and substance
satisfactory to Agent that has been consented to in writing by Borrower Agent,
within 10 days following the later of the Effective Date or creation of the Bank
Product, (i) describing the Bank Product and setting forth the maximum amount to
be secured by the Collateral, and (ii) agreeing to be bound by Section 12.14.
Secured Parties: Agent, Issuing Bank, Lenders and Secured Bank Product
Providers.
Security Documents: this Agreement (in respect of the grants of security made
pursuant to Section 7), the Pledge Agreements, Guaranties, Copyright Security
Agreements, Patent Security Agreements, Trademark Security Agreements, Deposit
Account Control Agreements, Perfection Certificates and all other documents,
instruments and agreements now or hereafter securing (or given with the intent
to secure) any Obligations.
Senior Officer: the chairman of the board, president, chief executive officer,
managing director, treasurer, controller, director of finance, chief financial
officer or finance officer of a Borrower, any other officer or employee of an
Obligor so designated by any of the foregoing officers in a notice to the Agent
or any other officer or employee of any Obligor designated in or pursuant to an
agreement between an Obligor and the Agent.
Settlement Report: a report delivered by Agent to Lenders summarizing the
Revolver Loans and participations in LC Obligations outstanding as of a given
settlement date, allocated to Lenders on a Pro Rata basis in accordance with
their Revolver Commitments.
37



--------------------------------------------------------------------------------



Software: as defined in the definition of “Intellectual Property”.
Solvent: as to any Person, such Person (a) owns Property whose fair saleable
value is greater than the amount required to pay all of its debts (including
contingent, subordinated, unmatured and unliquidated liabilities); (b) owns
Property whose present fair saleable value (as defined below) is greater than
the probable total liabilities (including contingent, subordinated, unmatured
and unliquidated liabilities) of such Person as they become absolute and
matured; (c) is able to generally pay all of its debts as they mature; (d) has
capital that is not unreasonably small for its business and is sufficient to
carry on its business and transactions and all business and transactions in
which it is about to engage; (e) is not “insolvent” within the meaning of
Section 101(32) of the Bankruptcy Code; and (f) has not incurred (by way of
assumption or otherwise) any obligations or liabilities (contingent or
otherwise) under any Loan Documents, or made any conveyance in connection
therewith, with actual intent to hinder, delay or defraud either present or
future creditors of such Person or any of its Affiliates. “Fair saleable value”
means the amount that could be obtained for assets within a reasonable time,
either through collection or through sale under ordinary selling conditions by a
capable and diligent seller to an interested buyer who is willing (but under no
compulsion) to purchase on a going concern basis.
Specified Obligor: an Obligor that is not then an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to Section 5.11).
Specified Transaction: (a) any disposition of all or substantially all the
assets of or all the Equity Interests of any Subsidiary or of any division or
product line of a Borrower or any of its Subsidiaries, (b) any Acquisition
permitted hereunder, (c) any proposed incurrence of Debt or (d) the proposed
making of a Distribution, in each case, to the extent permitted hereunder.
Standard Securitization Undertakings: those representations, warranties,
covenants and indemnities entered into by the Company or any Excluded
Receivables Subsidiary which are determined in good faith by the Company to be
customary in securitization transactions involving accounts receivables.
Stated Amount: the stated amount of a Letter of Credit, including any automatic
increase provided by the terms of the Letter of Credit or related LC Documents,
whether or not then effective.
Subordinated Debt: Debt incurred by a Borrower that is expressly subordinate and
junior in right of payment to Full Payment of all Obligations pursuant to a
customary subordination agreement in form and substance reasonably satisfactory
to Agent.
Subsidiary: any entity at least 50% of whose voting securities or Equity
Interests is owned by the Company (including indirect ownership by the Company
through other entities in which the Company directly or indirectly owns 50% of
the voting securities or Equity Interests).
Swap Obligations: with respect to an Obligor, any obligation to pay or perform
under a Hedging Agreement that constitutes a “swap” within the meaning of
Section 1a(47) of the Commodity Exchange Act.
Swingline Loan: any Borrowing of Base Rate Loans that are Tranche A Revolver
Loans funded with Agent’s funds, until such Borrowing is settled among Tranche A
Lenders pursuant to Section 4.1.3.
Taxes: all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
38



--------------------------------------------------------------------------------



Term Loan Agent: means Bank of America, as administrative agent and any
successor administrative agent under the Term Loan Credit Agreement.
Term Loan Credit Agreement: means that certain Term Loan and Security Agreement
dated as of the date hereof by and among the Company, the other loan parties
thereto, the Term Loan Agent and the Term Loan Lenders, as the same may be
amended, restated, amended and restated, replaced, modified or supplemented from
time to time, including, without limitation, amendments, amendment and
restatements, modifications, supplements, restatements and/or replacements
thereof giving effect to increases, renewals, extensions, refundings, deferrals,
restructurings, replacements or refinancings of, or additions to, the
arrangements provided in such documents, in each case in accordance with the
terms thereof and the terms of this Agreement and the Intercreditor Agreement.
Term Loan Documents: means, collectively, the Term Loan Credit Agreement and
each “Other Document” as defined therein, as the same may be amended, restated,
amended and restated, replaced modified or supplemented from time to time,
including, without limitation, amendments, amendment and restatements,
modifications, supplements, restatements and/or replacements thereof giving
effect to increases, renewals, extensions, refundings, deferrals,
restructurings, replacements or refinancings of, or additions to, the
arrangements provided in such documents, in each case in accordance with the
terms thereof and the terms of this Agreement and the Intercreditor Agreement.
Term Loan First Lien Collateral: has the meaning provided in the Intercreditor
Agreement.
Term Loan Incremental Cap: shall mean the “Incremental Cap” as such term is
defined in the Term Loan Credit Agreement, as in effect as of the date hereof.
Term Loan Indebtedness: shall have the meaning set forth in the Intercreditor
Agreement.
Term Loan Lenders: means each of the lenders from time to time party under the
Term Loan Credit Agreement.
Term Loans: has the meaning pursuant to the Term Loan Credit Agreement.
Total Assets: as of any date of determination, the total assets on a
consolidated basis of the Company and the Subsidiaries as at the end of the most
recently ended Fiscal Quarter for which financial statements have been delivered
pursuant to Section 10.1.2(b) as shown on such financial statements in
accordance with GAAP.
Trademark Security Agreement: each trademark security agreement pursuant to
which an Obligor grants to Agent, for the benefit of Secured Parties, a Lien on
such Obligor’s interests in Trademarks, as security for the Obligations, as
amended, restated, supplemented or otherwise modified from time to time.
Trademarks: as defined in the definition of “Intellectual Property”.
Trade Secrets: as defined in the definition of “Intellectual Property”.
Tranche A Accounts Formula Amount: 85% of the Value of Eligible Accounts.
Tranche A Borrowing Base: on any date of determination, an amount equal to the
lesser of (a) the aggregate amount of Tranche A Revolver Commitments, minus the
LC Reserve; or (b) the sum of the Tranche A Accounts Formula Amount, plus the
Tranche A Inventory Formula Amount.
39



--------------------------------------------------------------------------------



Tranche A Increased Amount Date: as defined in Section 2.1.7.
Tranche A Inventory Formula Amount: the sum of (A) the lesser of (1) 65% of the
Value of Eligible Finished Goods Inventory and (2) 85% of the NOLV Percentage of
the Eligible Finished Goods Inventory; plus (B) the lesser of (1) 65% of the
Value of Eligible Raw Materials Inventory and (2) 85% of the NOLV Percentage of
Eligible Raw Materials Inventory; plus (C) the lesser of (i) 50% of the Value of
Work-In-Progress Inventory and (ii) 85% of the NOLV Percentage of
Work-In-Progress Inventory.
Tranche A Revolver Commitment: for any Lender, its obligation to make Tranche A
Revolver Loans and to participate in LC Obligations up to the maximum principal
amount shown on Schedule 1.1 (subject to any increase permitted pursuant to
Section 2.1.7), or as hereafter determined pursuant to each Assignment and
Acceptance to which it is a party. “Tranche A Revolver Commitments” means the
aggregate amount of such commitments of all Tranche A Revolver Lenders.
Tranche A Revolver Lenders: as of any date of determination, Lenders having a
Tranche A Revolver Commitment or holding a Tranche A Revolver Loan.
Tranche A Revolver Loan: a loan made pursuant to Section 2.1.1(a), and any
Swingline Loan, Overadvance Loan or Protective Advance that consists of Tranche
A Revolver Loans in accordance with Section 2.1.6.
Tranche A Revolver Note: a promissory note to be executed by Borrowers in favor
of a Lender in the form of Exhibit A-1, which shall be in the amount of such
Lender’s Tranche A Revolver Commitment and shall evidence the Tranche A Revolver
Loans made by such Lender.
Tranche B Accounts Formula Amount: the Percentage Factor times the Value of
Eligible Accounts. The “Percentage Factor” for purposes of this definition shall
initially be 5% and shall be reduced by 1/24th on the first Business Day
following the end of the twelfth full calendar month after the Amendment No. 1
Effective Date and on the first Business Day following the end of every
succeeding calendar month thereafter.
40



--------------------------------------------------------------------------------



Tranche B Borrowing Base: on any date of determination, an amount equal to the
lesser of (a) the aggregate amount of Tranche B Revolver Commitments; or (b) the
sum of the Tranche B Accounts Formula Amount plus the Tranche B Inventory
Formula Amount.
Tranche B Inventory Formula Amount: the sum of (i) the Percentage Factor times
(A) the lesser of (1) 65% of the Value of Eligible Finished Goods Inventory and
(2) 85% of the NOLV Percentage of the Eligible Finished Goods Inventory; plus
(ii) the Percentage Factor times (B) the lesser of (1) 65% of the Value of
Eligible Raw Materials Inventory and (2) 85% of the NOLV Percentage of Eligible
Raw Materials Inventory; plus (iii) the Percentage Factor times (C) the lesser
of (i) 50% of the Value of Work-In-Progress Inventory and (ii) 85% of the NOLV
Percentage of Work-In-Progress Inventory. The “Percentage Factor” for purposes
of this definition shall initially be 10% and shall be reduced by 1/24th on the
first Business Day following the end of the twelfth full calendar month after
the Amendment No. 1 Effective Date and on the first Business Day following the
end of every succeeding calendar month thereafter.
Tranche B Maximum Amount: as of any date of determination, an amount equal to
the lesser of (i) the Tranche B Revolver Commitments of all Tranche B Revolver
Lenders on such date and (ii) the Aggregate Borrowing Base on such date minus
the Tranche A Borrowing Base on such date.
Tranche B Revolver Commitment: for any Lender, its obligation to make Tranche B
Revolver Loans up to the maximum principal amount shown on Schedule 1.1, or as
hereafter determined pursuant to each Assignment and Acceptance to which it is a
party. “Tranche B Revolver Commitments” means the aggregate amount of such
commitments of all Tranche B Revolver Lenders. For the avoidance of doubt, the
Tranche B Revolver Commitment of each Lender will be reduced by 1/24th on the
first Business Day following the end of the twelfth full calendar month after
the Amendment No. 1 Effective Date and on the first Business Day following the
end of every succeeding calendar month thereafter.
Tranche B Revolver Lenders: as of any date of determination, Lenders having a
Tranche B Revolver Commitment or holding a Tranche B Revolver Loan.
41



--------------------------------------------------------------------------------



Tranche B Revolver Loan: a loan made pursuant to Section 2.1.1(b), and any
Protective Advance that consists of Tranche B Revolver Loans in accordance with
Section 2.1.6.
Tranche B Revolver Note: a promissory note to be executed by Borrowers in favor
of a Lender in the form of Exhibit A-2, which shall be in the amount of such
Lender’s Tranche B Revolver Commitment and shall evidence the Tranche B Revolver
Loans made by such Lender.
Transferee: any actual or potential Eligible Assignee, Participant or other
Person acquiring an interest in any Obligations.
Type: any type of a Loan (i.e., Base Rate Loan or LIBOR Loan) that has the same
interest option and, in the case of LIBOR Loans, the same Interest Period.
UCC: the Uniform Commercial Code as in effect in the State of New York or, when
the laws of any other jurisdiction govern the perfection or enforcement of any
Lien, the Uniform Commercial Code as in effect in such jurisdiction.
UK Financial Institution: any BRRD Undertaking (as such term is defined under
the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person subject to IFPRU 11.6 of
the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.
UK Resolution Authority: the Bank of England or any other public administrative
authority having responsibility for the resolution of any UK Financial
Institution.
Unfunded Pension Liability: the excess of a Pension Plan’s benefit liabilities
under Section 4001(a)(16) of ERISA, over the current value of that Pension
Plan’s assets, determined in accordance with the assumptions used for funding
the Pension Plan pursuant to the Code, ERISA or the Pension Protection Act of
2006 for the applicable plan year.
Unpaid Sum: any sum due and payable but unpaid by a Borrower under this
Agreement.
Upstream Payment: a pro rata Distribution by a Subsidiary of a Borrower to such
Subsidiary’s direct equity holders.
Unused Balance: as defined in Section 3.2.1.
U.S. Person: “United States Person” as defined in Section 7701(a)(30) of the
Code.
U.S. Tax Compliance Certificate: as defined in Section 5.10.2(b)(iii).
Value: (a) for Inventory, its value determined on the basis of the lower of cost
or market, calculated on a first-in, firstout basis, and excluding any portion
of cost attributable to intercompany profit among Borrowers and their
Affiliates; and (b) for an Account, its face amount, net of any returns,
42



--------------------------------------------------------------------------------



rebates, discounts (calculated on the shortest terms), credits, allowances or
Taxes (including sales, excise or other taxes) that have been or could be
claimed by the Account Debtor or any other Person.
Voting Stock: for any Person, all classes of Equity Interests of such Person
then outstanding and normally entitled (without regard to the occurrence of any
contingency) to vote in the election of directors, managers or trustees thereof.
Weighted Average Life to Maturity: when applied to any Debt at any date, the
number of years (and/or portion thereof) obtained by dividing: (a) the sum of
the products obtained by multiplying (i) the amount of each then remaining
installment, sinking fund, serial maturity or other required payments of
principal, including payment at final maturity, in respect thereof, by (ii) the
number of years (calculated to the nearest one-twelfth) that will elapse between
such date and the making of such payment; by (b) the then outstanding principal
amount of such Debt.
Write-Down and Conversion Powers: (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of the applicablesuch EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule, and (b) with respect to the
United Kingdom, any powers of the applicable Resolution Authority under the
Bail-In Legislation to cancel, reduce, modify or change the form of a liability
of any UK Financial Institution or any contract or instrument under which that
liability arises, to convert all or part of that liability into shares,
securities or obligations of that person or any other person, to provide that
any such contract or instrument is to have effect as if a right had been
exercised under it or to suspend any obligation in respect of that liability or
any of the powers under that Bail-In Legislation that are related to or
ancillary to any of those powers.
b..Accounting Terms.
Under the Loan Documents (except as otherwise specified herein or therein), all
accounting terms shall be interpreted, all accounting determinations shall be
made, and all financial statements shall be prepared, in accordance with GAAP
applied on a basis consistent with the most recent audited financial statements
of Borrowers delivered to Agent before the Effective Date and using the same
inventory valuation method as used in such financial statements, except for any
change required or permitted by GAAP if Borrowers’ certified public accountants
concur in such change, the change is disclosed to Agent and Section 10.3 is
amended in a manner satisfactory to Required Lenders to take into account the
effects of the change.
Notwithstanding anything to the contrary contained herein, financial ratios and
other financial calculations pursuant to this Agreement shall, following any
Specified Transaction, be calculated on a Pro Forma Basis.
If at any time any change in GAAP would affect the computation of any financial
ratio or requirement set forth in any Loan Document, and either Borrower Agent
or the Required Lenders shall so request, Agent, Lenders and Borrower Agent
shall negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Required Lenders); provided that, until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (ii) Borrower Agent shall provide to Agent and Lenders as
reasonably requested hereunder a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
It is agreed that a change in GAAP contemplated
43



--------------------------------------------------------------------------------



above shall include the International Financial Reporting Standards, or certain
of the standards contained therein, becoming the required methodology of
financial reporting. Notwithstanding the foregoing the implementation following
the Effective Date of any changes in GAAP that would require a lease to be
capitalized shall be disregarded for purposes of any financial ratio or
limitation in this Agreement.
c..Uniform Commercial Code.
As used herein, the following terms are defined in accordance with the UCC in
effect in the State of New York from time to time: “Chattel Paper,” “Commercial
Tort Claim,” “Deposit Account,” “Document,” “Equipment,” “General Intangibles,”
“Goods,” “Instrument,” “Inventory,” “Investment Property,” “Letter-of-Credit
Right” and “Supporting Obligation.”
d..Certain Matters of Construction.
The terms “herein,” “hereof,” “hereunder” and other words of similar import
refer to this Agreement as a whole and not to any particular section, paragraph
or subdivision. Any pronoun used shall be deemed to cover all genders. In the
computation of periods of time from a specified date to a later specified date,
“from” means “from and including,” and “to” and “until” each mean “to but
excluding.” The terms “including” and “include” shall mean “including, without
limitation” and, for purposes of each Loan Document, the parties agree that the
rule of ejusdem generis shall not be applicable to limit any provision. Section
titles appear as a matter of convenience only and shall not affect the
interpretation of any Loan Document. All references to (a) laws or statutes
include all related rules, regulations, interpretations, supplements, amendments
and successor provisions; (b) any document, instrument or agreement include any
amendments, amendments and restatements, refinancings, replacements, waivers and
other modifications, extensions or renewals (to the extent permitted by the Loan
Documents); (c) any section mean, unless the context otherwise requires, a
section of this Agreement; (d) any exhibits or schedules mean, unless the
context otherwise requires, exhibits and schedules attached hereto, which are
hereby incorporated by reference; (e) any Person include successors and assigns;
(f) time of day mean times of day at Agent’s notice address under Section
15.3.1; or (g) discretion of Agent, Issuing Bank or any Lender mean the sole and
absolute discretion of such Person. All calculations of Value, fundings of
Loans, issuances of Letters of Credit and payments of Obligations shall be in
Dollars. Unless the context otherwise requires, all determinations (including
calculations of Tranche A Borrowing Base, Tranche B Borrowing Base and Aggregate
Borrowing Base and financial covenants) made from time to time under the Loan
Documents shall be made in light of the circumstances existing at such time.
Tranche A Borrowing Base, Tranche B Borrowing Base and Aggregate Borrowing Base
calculations shall be consistent with historical methods of valuation and
calculation, and otherwise satisfactory to Agent (and not necessarily calculated
in accordance with GAAP). Borrowers shall have the burden of establishing any
alleged negligence, misconduct or lack of good faith by Agent, Issuing Bank or
any Lender under any Loan Documents. No provision of any Loan Documents shall be
construed against any party by reason of such party having, or being deemed to
have, drafted the provision. Whenever the phrase “to the best of Borrowers’
knowledge” or words of similar import are used in any Loan Documents, including
references to “knowledge of any Obligor”, it means actual knowledge of a Senior
Officer, or knowledge that a Senior Officer would have obtained if he or she had
engaged in good faith and diligent performance of his or
44



--------------------------------------------------------------------------------



her duties, including reasonably specific inquiries of employees or agents and a
good faith attempt to ascertain the matter to which such phrase relates. Any
reference herein to a merger, transfer, consolidation, amalgamation,
consolidation, assignment, sale, disposition or transfer, or similar term, shall
be deemed to apply to a division of or by a limited liability company, or an
allocation of assets to a series of a limited liability company (or the
unwinding of such a division or allocation), as if it were a merger, transfer,
consolidation, amalgamation, consolidation, assignment, sale, disposition or
transfer, or similar term, as applicable, to, of or with a separate Person. Any
division of a limited liability company shall constitute a separate Person
hereunder (and each division of any limited liability company that is a
Subsidiary, joint venture or any other like term shall also constitute such a
Person or entity).
e..Certifications.
All certifications to be made hereunder by an officer or representative of an
Obligor shall be made by such person in his or her capacity solely as an officer
or a representative of such Obligor, on such Obligor’s behalf and not in such
person’s individual capacity.
f..Times of Day.
Unless otherwise specified, all references herein to times of day shall be
references to Central time (daylight or standard, as applicable).
g..Divisions.
For all purposes under the Loan Documents, in connection with any division or
plan of division under Delaware law (or any comparable event under a different
jurisdiction’s laws): (a) if any asset, right, obligation or liability of any
Person becomes the asset, right, obligation or liability of a different Person,
then it shall be deemed to have been transferred from the original Person to the
subsequent Person, and (b) if any new Person comes into existence, such new
Person shall be deemed to have been organized on the first date of its existence
by the holders of its Equity Interests at such time.
SECTION 2.CREDIT FACILITIES
a..Revolver Commitments.
i...Revolver Loans.
(u)Each Tranche A Revolver Lender agrees, severally on a Pro Rata basis up to
its Tranche A Revolver Commitment, on the terms set forth herein, to make
Tranche A Revolver Loans to Borrowers from time to time through the Commitment
Termination Date, provided that no Tranche A Revolver Loan (other than any
Protective Advances or Overadvances or Tranche A Revolver Loans deemed to have
been made pursuant to Section 2.3.2 and except as set forth in Section 4.1.3(b))
shall be made pursuant to this Section 2.1.1(a) at any time when the outstanding
principal amount of the Tranche B Revolver Loans is less than the Tranche B
Maximum Amount. Tranche A Revolver Loans may be repaid and reborrowed as
provided herein. In no event shall Tranche A Revolver Lenders have any
obligation to honor a request for a Tranche A Revolver Loan if (x) the unpaid
balance of Tranche A Revolver Loans
45



--------------------------------------------------------------------------------



outstanding at such time (including the requested Loan) plus the aggregate
outstanding principal amount of Swingline Loans plus the LC Outstandings at such
time would exceed an amount equal to the Aggregate Borrowing Base minus the
Tranche B Borrowing Base or (y) the sum of the unpaid balance of Tranche A
Revolver Loans outstanding at such time (including the requested Loan) plus the
aggregate outstanding principal amount of Swingline Loans plus the LC
Outstandings at such time plus the unpaid balance of Tranche B Revolver Loans
outstanding at such time would exceed the Aggregate Borrowing Base. For the
avoidance of doubt, in no event shall the sum of the aggregate principal amount
of Tranche A Revolver Loans, Tranche B Revolver Loans, Overadvances and
Protective Advances exceed $90,000,000.
(v)Each Tranche B Revolver Lender agrees, severally on a Pro Rata basis up to
its Tranche B Revolver Commitment, on the terms set forth herein, to make
Tranche B Revolver Loans to Borrowers from time to time through the Commitment
Termination Date. Tranche B Revolver Loans may be repaid and reborrowed as
provided herein; provided that, prior to repaying any Tranche B Revolver Loan,
except to the extent provided in the last sentence of Section 2.1.5, all
outstanding Tranche A Revolver Loans shall have been repaid in full and all
outstanding LC Obligations shall have been Cash Collateralized. In no event
shall Tranche B Revolver Lenders have any obligation to honor a request for a
Tranche B Revolver Loan if (x) the unpaid balance of Tranche B Revolver Loans
outstanding at such time (including the requested Loan) would exceed an amount
equal to the Aggregate Borrowing Base minus the Tranche A Borrowing Base or (y)
the sum of the unpaid balance of Tranche B Revolver Loans outstanding at such
time (including the requested Loan) plus the unpaid balance of Tranche A
Revolver Loans outstanding at such time would exceed the Aggregate Borrowing
Base.
ii...Revolver Notes and Denominations.
The Revolver Loans made by each Lender and interest accruing thereon shall be
evidenced by the records of Agent and such Lender. Promptly following the
request of any Tranche A Revolver Lender, Borrowers shall deliver a Tranche A
Revolver Note to such Lender. Promptly following the request of any Tranche B
Revolver Lender, Borrowers shall deliver a Tranche B Revolver Note to such
Lender. Borrowings by a Borrower shall be denominated only in Dollars.
iii...Use of Proceeds.
The proceeds of Revolver Loans shall be used by Borrowers solely (a) to satisfy
existing Debt under the Second A&R Loan Agreement and the Indenture; (b) to pay
fees and transaction expenses associated with the closing of this credit
facility; (c) to pay Obligations in accordance with this Agreement; and (d) for
working capital and other lawful corporate purposes of Borrowers (including
Capital Expenditures and the financing of Investments and Acquisitions permitted
hereunder). Borrowers shall not, directly or indirectly, use any Letter of
Credit or Loan proceeds, nor use, lend, contribute or otherwise make available
any Letter of Credit or Loan proceeds to any Subsidiary, joint venture partner
or other Person, (i) to fund any activities of or business with any Person, or
in any Designated Jurisdiction, that, at the time of issuance of the Letter of
Credit or funding of the Loan, is the subject of any Sanction; or (ii) in any
manner that would result in a violation of a Sanction by any Person (including
any Secured Party or other individual or entity participating in any
transaction); or (iii) for any purpose that would breach
46



--------------------------------------------------------------------------------



the U.S. Foreign Corrupt Practices Act of 1977, UK Bribery Act 2010 or similar
law in any jurisdiction.
iv...Voluntary Reduction or Termination of Revolver Commitments.
(w)The Revolver Commitments shall terminate on the Revolver Termination Date,
unless sooner terminated in accordance with this Agreement. Upon at least 10
Business Days prior written notice to Agent at any time after the first Loan
Year, Borrowers may, at their option, terminate the Tranche A Revolver
Commitments, the Tranche B Revolver Commitments and this credit facility. Any
notice of termination given by Borrowers shall be irrevocable (unless given in
connection with refinancing the Obligations). On the Commitment Termination
Date, Borrowers shall make Full Payment of all Obligations.
(x)Borrowers may permanently reduce either the Tranche A Revolver Commitments or
the Tranche B Revolver Commitments, in each case, on a Pro Rata basis for each
Lender, upon at least 10 Business Days prior written notice to Agent, which
notice shall specify the amount of the reduction and shall be irrevocable once
given (unless given in connection with refinancing the Obligations). Each
reduction shall be in a minimum amount of $10,000,000 in the case of the Tranche
A Revolver Commitments and $2,000,000 in the case of Tranche B Revolver
Commitments, and in each case, an increment of $1,000,000 in excess thereof;
provided, that in no event shall such permanent reduction reduce the Revolver
Commitments, in the aggregate, to an amount less than $20,000,000 (other than in
connection with refinancing the Obligations).
v...Overadvances. If the aggregate Revolver Loans exceed the Aggregate
Borrowing Base (“Overadvance”) at any time, the excess amount shall be payable
by Borrowers on demand by Agent, but all such Revolver Loans shall nevertheless
constitute Obligations secured by the Collateral and entitled to all benefits of
the Loan Documents. Any payments received by Agent with respect to an
Overadvance shall be applied first to all outstanding Tranche A Revolver Loans
and then to all outstanding Tranche B Revolver Loans. Unless its authority has
been revoked in writing by Required Lenders, Agent may require Tranche B
Revolver Lenders and, if the outstanding principal amount of Tranche B Revolver
Loans is greater than the Tranche B Maximum Amount, Tranche A Revolver Lenders
to honor requests for Overadvance Loans and to forbear from requiring Borrowers
to cure an Overadvance, (a) when no other Event of Default is known to Agent, as
long as (i) the Overadvance does not continue for more than 30 consecutive days
(and no Overadvance may exist for at least five consecutive days thereafter
before further Overadvance Loans are required), and (ii) the Overadvance, when
combined with all other Overadvances and Protective Advances, as applicable, is
not known by Agent to exceed 10% of the Aggregate Borrowing Base; and (b)
regardless of whether an Event of Default exists, if Agent discovers an
Overadvance not previously known by it to exist, as long as from the date of
such discovery the Overadvance (i) is not increased by more than 5% of the
Aggregate Borrowing Base, and (ii) does not continue for more than 30
consecutive days. In no event shall Overadvance Loans be made that would cause
(i) the outstanding Tranche A Revolver Loans and LC Obligations of any Tranche A
Revolver Lender to exceed its Tranche A Revolver Commitment, (ii) the
outstanding Tranche B Revolver Loans of any Tranche B Revolver Lender to exceed
its Tranche B Revolver Commitment or (iii) the outstanding Tranche A Revolver
Loans, Tranche B Revolver Loans and LC Obligations to exceed the aggregate
Revolver
47



--------------------------------------------------------------------------------



Commitments. Any funding of an Overadvance Loan or sufferance of an Overadvance
shall not constitute a waiver by Agent or Lenders of the Event of Default caused
thereby. In no event shall any Borrower or other Obligor be deemed a beneficiary
of this Section nor authorized to enforce any of its terms. Notwithstanding
anything to the contrary set forth in this Section 2.1.5, if the aggregate
Tranche B Revolver Loans exceed at any time (A) the Aggregate Borrowing Base
minus Tranche A Borrowing Base or (B) the Tranche B Maximum Amount, the excess
amount, on a Pro Rata basis for each Tranche B Revolver Lender, shall be
automatically converted into an outstanding principal amount of the Tranche A
Revolver Loan, on a Pro Rata basis for each Tranche A Revolver Lender.
vi...Protective Advances. Agent shall be authorized, in its discretion, at any
time that any conditions in Section 6 are not satisfied, to make Base Rate Loans
(“Protective Advances”), up to an aggregate amount, when combined with all other
Protective Advances and Overadvances outstanding at any time, not to exceed 10%
of the Aggregate Borrowing Base; in each case, (1) if Agent deems such Loans
necessary or desirable to preserve or protect Collateral, or to enhance the
collectability or repayment of Obligations or (2) to pay any other amounts
chargeable to Obligors under any Loan Documents, including costs, fees and
expenses. Each Lender shall participate in each Protective Advance on a Pro Rata
basis provided that such Revolver Loans shall be Tranche A Revolver Loans unless
the outstanding principal amount of Tranche B Revolver Loans is less than the
Tranche B Maximum Amount, in which case up to an amount equal to the Tranche B
Maximum Amount minus the outstanding principal amount of Tranche B Revolver
Loans of such Revolver Loans shall be Tranche B Revolver Loans, and the
remaining amount of such Revolver Loans shall be Tranche A Revolver Loans;
provided further that, (i) the aggregate amount of outstanding Protective
Advances constituting Tranche A Revolver Loans plus the outstanding principal
amount of Tranche A Revolver Loans and LC Obligations of any Lender shall not
exceed its Tranche A Revolver Commitment, (ii) the aggregate amount of
outstanding Protective Advances constituting Tranche B Revolver Loans plus the
outstanding principal amount of Tranche B Revolver Loans of any Lender shall not
exceed its Tranche B Revolver Commitment and (iii) the outstanding principal
amount of all Revolver Loans and LC Obligations shall not exceed the aggregate
Revolver Commitments. Each Tranche A Revolver Lender or Tranche B Revolver
Lender, as applicable, shall participate in each Protective Advance on a Pro
Rata basis. Required Lenders may at any time revoke Agent’s authority to make
further Protective Advances by written notice to Agent. Absent such revocation,
Agent’s determination that funding of a Protective Advance is appropriate shall
be conclusive.
vii...Increase in Tranche A Revolver Commitments.
Borrowers may request an increase in Tranche A Revolver Commitments from time to
timeat any time prior to, but not on or after, the Amendment No. 2 Effective
Date upon notice to Agent, as long as (a) the requested increase is in a minimum
amount of $10,000,000 and is offered on the same terms as existing Tranche A
Revolver Commitments, except for a closing fee specified by Borrowers, (b)
increases under this Section do not exceed $20,000,000 in the aggregate and no
more than three (3) increases are made, (c) the requested increase does not
breach any Subordinated Debt agreement, the Term Loan Credit Agreement or any
other Term Loan Document or any other agreements, instruments or documents
executed and/or delivered in connection with any of the foregoing and (d) after
giving effect to the requested
48



--------------------------------------------------------------------------------



increase, the Revolver Commitments will constitute “ABL Facility Obligations”
under the Intercreditor Agreement (or any similar agreement with respect to any
Refinancing Debt). Agent shall promptly notify Lenders of the requested increase
and, within 10 Business Days thereafter, each Lender shall notify Agent if and
to what extent such Lender commits to increase its Revolver Commitment; provided
that Borrowers agree that no Lender shall have any obligation to commit to such
increase. Any Lender not responding within such period shall be deemed to have
declined an increase. If Lenders fail to commit to the full requested increase,
Eligible Assignees may issue additional Tranche A Revolver Commitments and
become Lenders hereunder. Agent may allocate, in its discretion with the consent
of the Borrowers (such consent not to be unreasonably withheld), the increased
Tranche A Revolver Commitments among committing Lenders and, if necessary,
Eligible Assignees. Provided the conditions set forth in Section 6.2 are
satisfied, total Revolver Commitments shall be increased by the requested amount
(or such lesser amount committed by Lenders and Eligible Assignees) on a date
agreed upon by Agent and Borrower Agent, but no later than 60 days following
Borrowers’ increase request. Agent, Borrowers, and new and existing Lenders
shall execute and deliver such documents and agreements as Agent and Borrower
deem appropriate to evidence the increase in and allocations of Tranche A
Revolver Commitments. On the effective date of an increase, the Revolver Usage
and other exposures under the Tranche A Revolver Commitments shall be
reallocated among Lenders, and settled by Agent if necessary, in accordance with
Lenders’ adjusted shares of such Commitments.
b..[Reserved].
c..Letter of Credit Facilities.
i...Issuance of Letters of Credit. Issuing Bank agrees to issue Letters of
Credit from time to time until 10 Business Days prior to the Revolver
Termination Date (or until the Commitment Termination Date, if earlier), on the
terms set forth herein, including the following:
(y)Each Borrower acknowledges that Issuing Bank’s willingness to issue any
Letter of Credit is conditioned upon Issuing Bank’s receipt of a LC Application
with respect to the requested Letter of Credit, as well as such other
instruments and agreements as Issuing Bank may customarily require for issuance
of a letter of credit of similar type and amount. Issuing Bank shall have no
obligation to issue any Letter of Credit unless (i) Issuing Bank receives a LC
Request and a LC Application at least three Business Days (or such shorter time
as agreed to by Issuing Bank) prior to the requested date of issuance; (ii) each
LC Condition is satisfied or waived; and (iii) if a Defaulting Lender exists,
such Lender or Borrowers have entered into arrangements satisfactory to Agent
and Issuing Bank to eliminate any Fronting Exposure associated with such
Defaulting Lender. If Issuing Bank receives written notice from a Lender at
least five Business Days before issuance of a Letter of Credit that any LC
Condition has not been satisfied or waived, Issuing Bank shall have no
obligation to issue the requested Letter of Credit (or any other) until such
notice is withdrawn in writing by that Lender or until Required Lenders have
waived such condition in accordance with this Agreement. Prior to receipt of any
such notice, Issuing Bank shall not be deemed to have knowledge of any failure
of LC Conditions.
(z)Letters of Credit may be requested by a Borrower only (i) to support
obligations of such Borrower or a Subsidiary thereof incurred in the Ordinary
Course of Business; or (ii) for other purposes as Agent may approve from time to
time in writing. The
49



--------------------------------------------------------------------------------



renewal or extension of any Letter of Credit shall be treated as the issuance of
a new Letter of Credit, except that delivery of a new LC Application shall be
required at the discretion of Issuing Bank.
(aa)Borrowers assume all risks of the acts, omissions or misuses of any Letter
of Credit by the beneficiary. In connection with issuance of any Letter of
Credit, none of Agent, Issuing Bank or any Lender shall be responsible for the
existence, character, quality, quantity, condition, packing, value or delivery
of any goods purported to be represented by any Documents; any differences or
variation in the character, quality, quantity, condition, packing, value or
delivery of any goods from that expressed in any Documents; the form, validity,
sufficiency, accuracy, genuineness or legal effect of any Documents or of any
endorsements thereon; the time, place, manner or order in which shipment of
goods is made; partial or incomplete shipment of, or failure to ship, any goods
referred to in a Letter of Credit or Documents; any deviation from instructions,
delay, default or fraud by any shipper or other Person in connection with any
goods, shipment or delivery; any breach of contract between a shipper or vendor
and a Borrower; errors, omissions, interruptions or delays in transmission or
delivery of any messages, by mail, cable, telegraph, telex, telecopy, e-mail,
telephone or otherwise; errors in interpretation of technical terms; the
misapplication by a beneficiary of any Letter of Credit or the proceeds thereof;
or any consequences arising from causes beyond the control of Issuing Bank,
Agent or any Lender, including any act or omission of a Governmental Authority.
The rights and remedies of Issuing Bank under the Loan Documents shall be
cumulative. Issuing Bank shall be fully subrogated to the rights and remedies of
each beneficiary whose claims against Borrowers are discharged with proceeds of
any Letter of Credit.
(ab)In connection with its administration of and enforcement of rights or
remedies under any Letters of Credit or LC Documents, Issuing Bank shall be
entitled to act, and shall be fully protected in acting, upon any certification,
documentation or communication in whatever form believed by Issuing Bank, in
good faith, to be genuine and correct and to have been signed, sent or made by a
proper Person. Issuing Bank may consult with and employ legal counsel,
accountants and other experts to advise it concerning its obligations, rights
and remedies, and shall be entitled to act upon, and shall be fully protected in
any action taken in good faith reliance upon, any advice given by such experts.
Issuing Bank may employ agents and attorneys-in-fact in connection with any
matter relating to Letters of Credit or LC Documents, and shall not be liable
for the negligence or misconduct of agents and attorneys-in-fact selected with
reasonable care.
ii...Reimbursement; Participations.
(ac)If Issuing Bank honors any request for payment under a Letter of Credit,
Borrowers shall pay to Issuing Bank, within one Business Day of notice of such
payment by the Issuing Bank (“Reimbursement Date”), the amount paid by Issuing
Bank under such Letter of Credit, together with interest at the interest rate
for Base Rate Loans from the date such Letter of Credit is honored until payment
by Borrowers. The obligation of Borrowers to reimburse Issuing Bank for any
payment made under a Letter of Credit shall be absolute, unconditional,
irrevocable, and joint and several, and shall be paid without regard to any lack
of validity or enforceability of any Letter of Credit or the existence of any
claim, setoff, defense or other right
50



--------------------------------------------------------------------------------



that Borrowers may have at any time against the beneficiary. Whether or not
Borrower Agent submits a Notice of Borrowing, Borrowers shall be deemed to have
requested a Borrowing of Base Rate Loans that are Tranche A Revolver Loans in an
amount necessary to pay all amounts due and owing to Issuing Bank on any
Reimbursement Date and each Tranche A Revolver Lender agrees to fund its Pro
Rata share of such Borrowing whether or not the Revolver Commitments have
terminated, an Overadvance exists or is created thereby, or the conditions in
Section 6 are satisfied or waived.
(ad)Upon issuance of a Letter of Credit, each Lender shall be deemed to have
irrevocably and unconditionally purchased from Issuing Bank, without recourse or
warranty, an undivided Pro Rata interest and participation in all LC Obligations
relating to the Letter of Credit; provided that, for the avoidance of doubt, no
Lender shall be required to purchase in excess of its Revolver Commitment. If
Issuing Bank makes any payment under a Letter of Credit and Borrowers do not
reimburse such payment on the Reimbursement Date, Agent shall promptly notify
Tranche A Revolver Lenders and each Tranche A Revolver Lender shall promptly
(within one Business Day) and unconditionally pay to Agent, for the benefit of
Issuing Bank, Tranche A Revolver Lender’s Pro Rata share of such payment. Upon
request by a Tranche A Revolver Lender, Issuing Bank shall furnish copies of any
Letters of Credit and LC Documents in its possession at such time.
(ae)The obligation of each Tranche A Revolver Lender to make payments to Agent
for the account of Issuing Bank in connection with Issuing Bank’s payment under
a Letter of Credit shall be absolute, unconditional and irrevocable, not subject
to any counterclaim, setoff, qualification or exception whatsoever, and shall be
made in accordance with this Agreement under all circumstances, irrespective of
any lack of validity or unenforceability of any Loan Documents; any draft,
certificate or other document presented under a Letter of Credit having been
determined to be forged, fraudulent, invalid or insufficient in any respect or
any statement therein being untrue or inaccurate in any respect; any waiver by
Issuing Bank of a requirement that exists for its protection (and not a
Borrower’s protection) or that does not materially prejudice a Borrower; any
honor of an electronic demand for payment even if a draft is required; any
payment of an item presented after a Letter of Credit’s expiration date if
authorized by the UCC or applicable customs or practices; or any setoff or
defense that any Obligor may have with respect to any Obligations. Issuing Bank
does not assume any responsibility for any failure or delay in performance or
any breach by any Borrower or other Person of any obligations under any LC
Documents. Issuing Bank does not make to Lenders any express or implied
warranty, representation or guaranty with respect to the Collateral, LC
Documents or any Obligor. Issuing Bank shall not be responsible to any Lender
for any recitals, statements, information, representations or warranties
contained in, or for the execution, validity, genuineness, effectiveness or
enforceability of any LC Documents; the validity, genuineness, enforceability,
collectability, value or sufficiency of any Collateral or the perfection of any
Lien therein; or the assets, liabilities, financial condition, results of
operations, business, creditworthiness or legal status of any Obligor.
(af)No Issuing Bank Indemnitee shall be liable to any Lender or other Person for
any action taken or omitted to be taken in connection with any LC Documents
except as a result of its actual gross negligence or willful misconduct. Issuing
Bank shall not have any
51



--------------------------------------------------------------------------------



liability to any Lender if Issuing Bank refrains from any taking action under
any Letter of Credit or LC Documents until it receives written instructions from
Required Lenders.
iii...Cash Collateral.
If any LC Obligations, whether or not then due or payable, shall for any reason
be outstanding at any time (a) that an Event of Default exists, (b) that, with
respect to LC Obligations, Availability is less than zero, (c) after the
Commitment Termination Date, or (d) on five Business Days prior to the Revolver
Termination Date, then Borrowers shall, at Issuing Bank’s or Agent’s request,
Cash Collateralize the Stated Amount of all outstanding Letters of Credit and
pay to Issuing Bank the amount of all other LC Obligations. Borrowers shall,
promptly upon demand by Issuing Bank or Agent from time to time, Cash
Collateralize the Fronting Exposure of any Defaulting Lender. If Borrowers fail
to provide any Cash Collateral as required hereunder, Lenders may (and shall
upon direction of Agent) advance, as Tranche A Revolver Loans, the amount of the
Cash Collateral required (whether or not the Revolver Commitments have
terminated, an Overadvance exists or the conditions in Section 6 are satisfied)
or waived. If Borrowers are required to provide any amount of Cash Collateral
hereunder as a result of the occurrence of an Event of Default, such amount (to
the extent not applied as aforesaid) shall be returned to Borrowers promptly
after all Events of Default have been cured or waived.
iv...Resignation of Issuing Bank. Issuing Bank may resign at any time upon 15
Business Days prior written notice to Agent and Borrowers. From the effective
date of such resignation, Issuing Bank shall have no obligation to issue, amend,
renew, extend or otherwise modify any Letter of Credit, but shall continue to
have all rights and other obligations of an Issuing Bank hereunder relating to
any Letter of Credit issued by it prior to such date. Agent shall promptly
appoint a replacement Issuing Bank, which, as long as no Event of Default has
occurred and is continuing, shall be reasonably acceptable to Borrowers.
SECTION 3.INTEREST, FEES AND CHARGES
a..Interest.
i...Rates and Payment of Interest.
(ag)The Loans shall bear interest (i) if a Base Rate Loan, at the Base Rate in
effect from time to time, plus the Applicable Margin, (ii) if a LIBOR Loan, at
LIBOR for the applicable Interest Period, plus the Applicable Margin; and (iii)
if any other overdue Obligation (including, to the extent permitted by law,
interest not paid when due), at the Base Rate in effect from time to time, plus
the Applicable Margin for Tranche A Base Rate Loans. Interest shall accrue from
the date the Loan is advanced or the Obligation is incurred or payable, until
paid by Borrowers. If a Loan is repaid on the same day made, one day’s interest
shall accrue.
(ah)During an Insolvency Proceeding with respect to any Borrower, or during any
other Event of Default if Required Lenders in their discretion so elect,
Obligations shall bear interest at the Default Rate (whether before or after any
judgment). Each Borrower acknowledges that the cost and expense to Agent and
Lenders due to an Event of Default are
52



--------------------------------------------------------------------------------



difficult to ascertain and that the Default Rate is a fair and reasonable
estimate to compensate Agent and Lenders for this.
(ai)Interest shall accrue from the date a Loan is advanced or Obligation is
incurred or payable, until repaid by Borrowers. Interest accrued on the Loans
shall be due and payable in arrears, (i) on the first day of each Fiscal Month;
(ii) on any date of prepayment, with respect to the principal amount of Loans
being prepaid; and (iii) on the Commitment Termination Date. Interest accrued on
any other Obligations shall be due and payable as provided in the Loan Documents
and, if no payment date is specified, shall be due and payable on demand.
Notwithstanding the foregoing, interest accrued at the Default Rate shall be due
and payable on demand.
ii...Application of LIBOR to Outstanding Loans.
(aj)Borrowers may on any Business Day, subject to delivery of a Notice of
Conversion/Continuation, elect to convert any portion of the Base Rate Loans to,
or to continue any LIBOR Loan at the end of its Interest Period as, a LIBOR
Loan. During any Event of Default, Agent may (and shall at the direction of
Required Lenders) declare that no Loan may be made, converted or continued as a
LIBOR Loan.
(ak)Whenever Borrowers desire to convert or continue Loans as LIBOR Loans,
Borrower Agent, as applicable, they shall give Agent a Notice of
Conversion/Continuation, no later than 11:00 a.m. at least three Business Days
before the requested conversion or continuation date. Promptly after receiving
any such notice, Agent shall notify each Lender thereof. Subject to Section 3.5
and Section 3.6, each Notice of Conversion/Continuation shall be irrevocable,
and shall specify the amount of Loans to be converted or continued, the
conversion or continuation date (which shall be a Business Day), whether such
Loans are Tranche A Revolver Loans or Tranche B Revolver Loans and the duration
of the Interest Period (which shall be deemed to be 30 days if not specified).
If, upon the expiration of any Interest Period in respect of any LIBOR Loans,
Borrowers shall have failed to deliver a Notice of Conversion/Continuation, they
shall be deemed to have elected to convert such Loans into Base Rate Loans.
Agent does not warrant or accept responsibility for, nor shall it have any
liability with respect to, administration, submission or any other matter
related to any rate described in the definition of LIBOR.
iii...Interest Periods. In connection with the making, conversion or
continuation of any LIBOR Loans, Borrowers shall select an interest period
(“Interest Period”) to apply, which interest period shall be 30, 60 or 90 days;
provided, however, that:
(al)the Interest Period shall begin on the date the Loan is made or continued
as, or converted into, a LIBOR Loan, and shall expire on the numerically
corresponding day in the calendar month at its end;
(am)if any Interest Period begins on a day for which there is no corresponding
day in the calendar month at its end or if such corresponding day falls after
the last Business Day of such month, then the Interest Period shall expire on
the last Business Day of such month; and if any Interest Period would otherwise
expire on a day that is not a Business Day, the period shall expire on the next
Business Day; and
53



--------------------------------------------------------------------------------



(an)no Interest Period shall extend beyond the Revolver Termination Date.
iv...Interest Rate Not Ascertainable. Subject to the provisions of Section
3.6, if, due to any circumstance affecting the London interbank market, Agent
determines that adequate and fair means do not exist for ascertaining LIBOR on
any applicable date or any Interest Period is not available on the basis
provided herein, then Agent shall immediately notify Borrowers of such
determination. Until Agent notifies Borrowers that such circumstance no longer
exists, the obligation of Lenders to make affected LIBOR Loans shall be
suspended and no further Loans may be converted into or continued as such LIBOR
Loans. Upon receipt of such notice, Borrower Agent may revoke any pending
request for a Borrowing of, conversion to or continuation of a LIBOR Loan or,
failing that, will be deemed to have submitted a request for a Base Rate Loan
b..Fees.
i...Unused Line Fee. Borrowers shall pay to Agent, for the Pro Rata benefit of
Tranche A Revolver Lenders (other than any Defaulting Lender for so long as such
Defaulting Lender has not funded its Pro Rata share of a Tranche A Revolver
Loan), a fee equal to 0.2500.350% per annum times the amount by which the
Tranche A Revolver Commitments (other than Tranche A Revolver Commitments of a
Defaulting Lender for so long as such Defaulting Lender has not funded its Pro
Rata share of a Tranche A Revolver Loan) exceed the average daily balance of
Tranche A Revolver Loans and Stated Amount of Letters of Credit during any
Fiscal Quarter. In addition, Borrowers shall pay to Agent, for the Pro Rata
benefit of Tranche B Revolver Lenders (other than any Defaulting Lender for so
long as such Defaulting Lender has not funded its Pro Rata share of a Tranche B
Revolver Loan), a fee equal to 0.2500.350% per annum times the amount by which
the Tranche B Revolver Commitments (other than Tranche B Revolver Commitments of
a Defaulting Lender for so long as such Defaulting Lender has not funded its Pro
Rata share of a Tranche B Revolver Loan) exceed the average daily balance of
Tranche B Revolver Loans during any Fiscal Quarter. Each such fee shall be
payable in arrears, on the first day of each Fiscal Quarter and on the
Commitment Termination Date
ii...LC Facility Fees. Borrowers shall pay (a) to Agent, for the Pro Rata
benefit of Lenders with Tranche A Revolver Commitments, a fee equal to the
Applicable Margin in effect for LIBOR Loans times the average daily Stated
Amount of Letters of Credit, which fee shall be payable quarterly in arrears, on
the first day of each Fiscal Quarter; (b) to Issuing Bank, for its own account,
a fronting fee equal to .125% per annum on the Stated Amount of each Letter of
Credit, which fee shall be payable quarterly in arrears, on the first day of
each Fiscal Quarter; and (c) to Issuing Bank, for its own account, all customary
and reasonable charges associated with the issuance, amending, negotiating,
payment, processing, transfer and administration of Letters of Credit, which
charges shall be paid as and when incurred; provided that, for the purposes of
calculating the fees in clauses (a) and (b) of this Section 3.2.2, Stated Amount
shall not include any automatic increase provided by the terms of the Letter of
Credit or related LC Documents. During an Event of Default, the fee payable
under clause (a) shall be increased by 2% per annum as provided in Section
3.1.1(b).
iii...Other Fees. Borrowers shall pay to Agent the fees described in the Fee
Letter.
54



--------------------------------------------------------------------------------



c..Computation of Interest, Fees, Yield Protection. All interest in respect of
LIBOR Loans, as well as fees and other charges calculated on a per annum basis
shall be computed for the actual days elapsed, based on a year of 360 days.
Fees, interest and charges in respect of Base Rate Loans shall be calculated for
the actual days elapsed, based on a year of 365 days (or 366 days as applicable)
and shall be payable in Dollars. Each determination by Agent of any interest,
fees or interest rate hereunder shall be final, conclusive and binding for all
purposes, absent manifest error. All fees shall be fully earned when due and
shall not be subject to rebate, refund or proration. All fees payable under
Section 3.2 are compensation for services and are not, and shall not be deemed
to be, interest or any other charge for the use, forbearance or detention of
money. A certificate setting forth amounts payable by Borrowers under Section
3.4, 3.6, 3.7, 3.9 or 5.9, submitted to Borrower Agent by Agent or the affected
Lender, as applicable, shall be final, conclusive and binding for all purposes,
absent manifest error, and Borrowers shall pay such amounts to the appropriate
party within 10 Business Days following receipt of the certificate.
d..Reimbursement Obligations. Borrowers shall reimburse Agent and the Lenders
for all Extraordinary Expenses promptly upon written request (including
documentation reasonably supporting such request). Borrowers shall also
reimburse Agent for all (a) reasonable out-of-pocket legal, accounting,
appraisal, consulting, and other fees, costs and expenses incurred by it in
connection with negotiation and preparation of any Loan Documents, including any
amendment or other modification thereof; (b) legal, accounting, appraisal,
consulting and other fees, costs and expenses in connection with administration
of and actions relating to any Collateral, Loan Documents and transactions
contemplated thereby, including any actions taken to perfect or maintain
priority of Agent’s Liens on any Collateral, to maintain any insurance required
hereunder or to verify Collateral; and (c) subject to the limits of Section
10.1.1(b), all fees, costs and expenses in connection with each inspection,
audit or appraisal with respect to any Obligor or Collateral, whether prepared
by Agent’s personnel or a third party. Borrowers acknowledge that counsel may
provide Agent with a benefit (such as a discount, credit or accommodation for
other matters) based on counsel’s overall relationship with Agent, including
fees paid hereunder. If, for any reason (including inaccurate reporting in any
Borrower Materials or any Report), it is determined that a higher Applicable
Margin should have applied to a period than was actually applied, then the
proper margin shall be applied retroactively and within two (2) Business Days of
written notice from Agent the Borrowers shall pay to Agent, for the ratable
benefit of Lenders, an amount equal to the difference between the amount of
interest and fees that would have accrued using the proper margin and the amount
actually paid. If, for any reason (including inaccurate reporting in any
Borrower Materials or any Report), it is determined that a lower Applicable
Margin should have applied to a period than was actually applied, then the
proper margin shall be applied retroactively (such retroactivity not to exceed
90 days from the date of such determination) and Agent shall establish a credit
for Borrowers in an amount equal to the difference between the amount of
interest and fees that would have accrued using the proper margin and the amount
actually paid for such period to Lenders; provided that nonpayment of such
amount by Borrowers as a result of any such inaccuracy shall not constitute a
Default or Event of Default (whether retroactive or otherwise), and no such
amount shall be deemed overdue (and no amount shall accrue interest at the
applicable Default Rate), at any time prior to the third (3rd) Business Day
following written notice thereof from Agent. All amounts payable by Borrowers
under this Section shall be due and payable promptly following demand therefor.
55



--------------------------------------------------------------------------------



e..Illegality. If any Lender determines that any Applicable Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender to perform any of its obligations hereunder, to make, maintain,
fund or charge applicable interest or fees with respect to any Loan or Letter of
Credit, or to determine or charge interest based on LIBOR, or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
purchase or sell, or to take deposits of, Dollars in the London interbank
market, then, on notice thereof by such Lender to Agent, any obligation of such
Lender to perform such obligations, to make, maintain or fund the Loan or
participate in the Letter of Credit (or to charge interest or fees with respect
thereto), or to continue or convert Loans as LIBOR Loans, shall be suspended
until such Lender notifies Agent that the circumstances giving rise to such
determination no longer exist. Upon delivery of such notice, Borrowers shall
prepay the applicable Loan, Cash Collateralize the applicable LC Obligations or,
if applicable, convert LIBOR Loan(s) of such Lender to Base Rate Loan(s), either
on the last day of the Interest Period therefor, if such Lender may lawfully
continue to maintain the LIBOR Loan to such day, or immediately, if such Lender
may not lawfully continue to maintain the LIBOR Loan. Upon any such prepayment
or conversion, Borrowers shall also pay accrued interest on the amount so
prepaid or converted.
f..Inability to Determine Rates. If, due to any circumstance affecting the
London interbank market, Agent determines, or the Borrower Agent or the Required
Lenders notify the Administrative Agent (with, in the case of the Required
Lenders, a written copy to the Borrower Agent) that the Borrower Agent or the
Required Lenders, as applicable, have determined, that:
a.adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period, because the LIBOR Screen Rate is not available or
published on a current basis and such circumstances are unlikely to be
temporary; or
b.the administrator of the LIBOR Screen Rate or a Governmental Authority having
jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBOR or the LIBOR Screen Rate shall no
longer be made available, or used for determining the interest rate of loans
(the “Scheduled Unavailability Date”), or
c.syndicated loans currently being executed, or that include language similar to
that contained in this Section, are being executed or amended (as applicable) to
incorporate or adopt a new benchmark interest rate to replace LIBOR,
then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice , as applicable, the
Administrative Agent and the Borrower may amend this Agreement to replace LIBOR
with an alternate benchmark rate (including any mathematical or other
adjustments to the benchmark (if any) incorporated therein), giving due
consideration to any LIBOR Successor Rate, together with any proposed LIBOR
Successor Rate
56



--------------------------------------------------------------------------------



Conforming Changes and any such amendment shall become effective at 5:00 p.m.
(New York time) on the fifth Business Day after the Administrative Agent shall
have posted such proposed amendment to all Lenders and the Borrower unless,
prior to such time, Lenders comprising the Required Lenders have delivered to
the Administrative Agent written notice that such Required Lenders do not accept
such amendment.
(ao)If no LIBOR Successor Rate has been determined and the circumstances under
clause (i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Borrower Agent
and each Lender. Thereafter, (x) the obligation of the Lenders to make or
maintain LIBOR Loans shall be suspended, (to the extent of the affected LIBOR
Loans or Interest Periods), and (y) the LIBOR component shall no longer be
utilized in determining the Base Rate. Upon receipt of such notice, the
Borrowers may revoke any pending request for a Borrowing of, conversion to or
continuation of LIBOR Loans (to the extent of the affected LIBOR Loans or
Interest Periods) or, failing that, will be deemed to have converted such
request into a request for a Borrowing of Base Rate Loans (subject to the
foregoing clause (y)) in the amount specified therein.
(ap)Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than
zero1.00% for purposes of this Agreement.
g..Increased Costs; Capital Adequacy.
i...Increased Costs Generally. If any Change in Law shall:
(aq)impose modify or deem applicable any reserve, liquidity, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in LIBOR) or Issuing Bank;
(ar)subject any Recipient to Taxes (other than (i) Indemnified Taxes, (ii) Taxes
described in clauses (b), (c) or (d) of the definition of Excluded Taxes, or
(iii) Connection Income Taxes) with respect to any Loan, Letter of Credit,
Commitment or other obligations, or its deposits, reserves, other liabilities or
capital attributable thereto; or
(as)impose on any Lender or Issuing Bank or the London interbank market any
other condition, cost or expense affecting any Loan, Loan Document, Letter of
Credit or participation in LC Obligations or Commitment;
and the result thereof shall be to increase the cost to a Lender of making or
maintaining any LIBOR Loan (or of maintaining its obligation to make any such
Loan), or converting to or continuing any interest option for a Loan, or to
increase the cost to such Lender or Issuing Bank of participating in, issuing or
maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue
57



--------------------------------------------------------------------------------



any Letter of Credit), or to reduce the amount of any sum received or receivable
by such Lender or Issuing Bank hereunder (whether of principal, interest or any
other amount) then, within 10 Business Days of receiving the request from such
Lender or Issuing Bank, Borrowers will pay to such Lender or Issuing Bank, as
applicable, such additional amount or amounts as will compensate such Lender or
Issuing Bank, as applicable, for such additional costs incurred or reduction
suffered.
ii...Capital Requirements. If any Lender or Issuing Bank determines that a
Change in Law affecting such Lender or Issuing Bank or any Lending Office of
such Lender or such Lender’s or Issuing Bank’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s, Issuing Bank’s or holding
company’s capital as a consequence of this Agreement, or such Lender’s or
Issuing Bank’s Commitments, Loans, Letters of Credit or participations in LC
Obligations or Loans, to a level below that which such Lender, Issuing Bank or
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s, Issuing Bank’s and holding company’s policies with
respect to capital adequacy), then within 10 Business Days of receiving the
request from such Lender or Issuing Bank, Borrowers will pay to such Lender or
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate it or its holding company for any such reduction suffered.
iii...Compensation. Failure or delay on the part of any Lender or Issuing Bank
to demand compensation pursuant to this Section shall not constitute a waiver of
its right to demand such compensation, but Borrowers shall not be required to
compensate a Lender or Issuing Bank for any increased costs incurred or
reductions suffered more than nine months prior to the date that Lender or
Issuing Bank notifies Borrower Agent of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or Issuing Bank’s intention
to claim compensation therefor (except that, if the Change in Law giving rise to
such increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).
iv...LIBOR Loan Reserves. If any Lender is required to maintain reserves with
respect to liabilities or assets consisting of or including Eurocurrency funds
or deposits, Borrowers shall pay additional interest to such Lender on each
LIBOR Loan equal to the costs of such reserves allocated to the Loan by the
Lender (as determined by it in good faith, which determination shall be
conclusive). The additional interest shall be due and payable on each interest
payment date for the Loan; provided, however, that if the Lender notifies
Borrowers (with a copy to Agent) of the additional interest less than 10 days
prior to the interest payment date, then such interest shall be payable 10 days
after Borrowers’ receipt of the notice.
h..Mitigation. If any Lender gives a notice under Section 3.5 or requests
compensation under Section 3.7, or if Borrowers are required to pay any
Indemnified Taxes or additional amounts with respect to a Lender under Section
5.9, then at the request of Borrower Agent, such Lender shall use reasonable
efforts to designate a different Lending Office or to assign its rights and
obligations hereunder to another of its offices, branches or Affiliates, if, in
the judgment of such Lender, such designation or assignment (a) would eliminate
the need for
58



--------------------------------------------------------------------------------



such notice or reduce amounts payable or to be withheld in the future, as
applicable; and (b) would not subject Lender to any unreimbursed cost or expense
and would not otherwise be disadvantageous to it or unlawful. Borrowers shall
promptly following request therefor pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.
i..Funding Losses. If for any reason (a) any Borrowing of, or conversion to or
continuation of, a LIBOR Loan does not occur on the date specified therefor in a
Notice of Borrowing or Notice of Conversion/Continuation (whether or not
withdrawn), (b) any repayment or conversion of a LIBOR Loan occurs on a day
other than the end of its Interest Period, or (c) Borrowers fail to repay a
LIBOR Loan when required hereunder, then Borrowers shall pay to Agent its
customary administrative charge and to each Lender all losses and expenses that
it sustains as a consequence thereof, including loss of anticipated profits and
any loss or expense arising from liquidation or redeployment of funds or from
fees payable to terminate deposits of matching funds. Lenders shall not be
required to purchase Dollar deposits in the London interbank market or any other
offshore Dollar market to fund any LIBOR Loan, but the provisions hereof shall
be deemed to apply as if each Lender had purchased such deposits to fund its
LIBOR Loans.
j..Maximum Interest. Notwithstanding anything to the contrary contained in any
Loan Document, the interest paid or agreed to be paid under the Loan Documents
shall not exceed the maximum rate of non-usurious interest permitted by
Applicable Law (“maximum rate”). If Agent or any Lender shall receive interest
in an amount that exceeds the maximum rate, the excess interest shall be applied
to the principal of the Obligations or, if it exceeds such unpaid principal,
refunded to Borrowers. In determining whether the interest contracted for,
charged or received by Agent or a Lender exceeds the maximum rate, such Person
may, to the extent permitted by Applicable Law, (a) characterize any payment
that is not principal as an expense, fee or premium rather than interest; (b)
exclude voluntary prepayments and the effects thereof; and (c) amortize,
prorate, allocate and spread in equal or unequal parts the total amount of
interest throughout the contemplated term of the Obligations hereunder.
SECTION 4.LOAN ADMINISTRATION
a..Manner of Borrowing and Funding Revolver Loans.
i...Notice of Borrowing.
(at)Whenever Borrowers desire funding of a Borrowing of Revolver Loans, Borrower
Agent shall give Agent a Notice of Borrowing. Such notice must be received by
Agent no later than 12:00 noon Chicago time (i) on the Business Day of the
requested funding date, in the case of Base Rate Loans, and (ii) at least three
Business Days prior to the requested funding date, in the case of LIBOR Loans.
Notices received after 12:00 noon Chicago time shall be deemed received on the
next Business Day. Subject to Section 3.5 and Section 3.6, each Notice of
Borrowing shall be irrevocable and shall specify (A) the amount of the
Borrowing, (B) the requested funding date (which must be a Business Day), (C)
whether the Borrowing is of Tranche A Revolver Loans or Tranche B Revolver
Loans; provided that such Borrowing shall be Tranche A Revolver Loans unless the
outstanding principal amount of Tranche B Revolver Loans is less than the
Tranche B Maximum Amount, in which case up to an amount equal to the
59



--------------------------------------------------------------------------------



Tranche B Maximum Amount minus the outstanding principal amount of Tranche B
Revolver Loans of such Borrowing shall be Tranche B Revolver Loans, and the
remaining amount (if any) of such Borrowing shall be Tranche A Revolver Loans,
(D) whether the Borrowing is to be made as Base Rate Loans or LIBOR Loans, and
(E) in the case of LIBOR Loans, the duration of the applicable Interest Period
(which shall be deemed to be 30 days if not specified).
(au)Unless payment is otherwise timely made by Borrowers, the becoming due of
any Obligations (whether principal, interest, fees or other charges, including
Extraordinary Expenses, LC Obligations, Cash Collateral and Secured Bank Product
Obligations) shall be deemed to be a request for Base Rate Loans, on the due
date, in the amount due; provided that such request for Revolver Loans shall be
a request for Tranche A Revolver Loans unless the outstanding principal amount
of Tranche B Revolver Loans is less than the Tranche B Maximum Amount, in which
case up to an amount equal to the Tranche B Maximum Amount minus the outstanding
principal amount of Tranche B Revolver Loans of such Revolver Loans shall be a
request for Tranche B Revolver Loans, and the remaining amount (if any) of such
Revolver Loans shall be a request for Tranche A Revolver Loans. The proceeds of
such Revolver Loans shall be disbursed as direct payment of the relevant
Obligation. In addition, Agent may, at its option, charge such Obligations
against Borrower Agent’s primary disbursement account maintained with Agent or
any of its Affiliates.
(av)If Borrowers establish a controlled disbursement account with Agent or any
Affiliate of Agent, then the presentation for payment of any check or other item
of payment drawn on such account at a time when there are insufficient funds to
cover it shall be deemed to be a request for Base Rate Loans on the date of such
presentation, in the amount of the check and items presented for payment,
provided that such request for Revolver Loans shall be a request for Tranche A
Revolver Loans unless the outstanding principal amount of Tranche B Revolver
Loans is less than the Tranche B Maximum Amount, in which case up to an amount
equal to the Tranche B Maximum Amount minus the outstanding principal amount of
Tranche B Revolver Loans of such Revolver Loans shall be a request for Tranche B
Revolver Loans, and the remaining amount (if any) of such Revolver Loans shall
be a request for Tranche A Revolver Loans. The proceeds of such Revolver Loans
may be disbursed directly to the controlled disbursement account or other
appropriate account.
ii...Fundings by Lenders. Each Tranche A Revolver Lender shall timely honor
its Tranche A Revolver Commitment by funding its Pro Rata share of each
Borrowing of Tranche A Revolver Loans that is properly requested hereunder. Each
Tranche B Revolver Lender shall timely honor its Tranche B Revolver Commitment
by funding its Pro Rata share of each Borrowing of Tranche B Revolver Loans that
is properly requested hereunder. Except for Borrowings to be made as Swingline
Loans, Agent shall endeavor to notify Lenders of each Notice of Borrowing (or
deemed request for a Borrowing) by 1:00 p.m. Chicago time on the proposed
funding date for Base Rate Loans or by 3:00 p.m. Chicago time, at least two
Business Days before any proposed funding of LIBOR Loans. Each Lender shall fund
to Agent such Lender’s Pro Rata share of the Borrowing to the account specified
by Agent in immediately available funds not later than 2:00 p.m. Chicago time on
the requested funding date unless Agent’s notice is received after the times
provided above, in which event Lender shall fund its Pro Rata share by 11:00
a.m. Chicago time on the next Business Day. Subject to its receipt of such
amounts from Lenders, Agent shall disburse the proceeds of the Revolver Loans as
directed
60



--------------------------------------------------------------------------------



by Borrower Agent. Unless Agent shall have received (in sufficient time to act)
written notice from a Lender that it does not intend to fund its Pro Rata share
of a Borrowing, Agent may assume that such Lender has deposited or promptly will
deposit its share with Agent, and Agent may disburse a corresponding amount to
Borrowers. If a Lender’s share of any Borrowing or of any settlement pursuant to
Section 4.1.3(b) is not received by Agent, then Borrowers agree to repay to
Agent on demand the amount of such share, together with interest thereon from
the date disbursed until repaid, at the rate applicable to the Borrowing.
iii...Swingline Loans; Settlement.
(aw)Agent may, but shall not be obligated to, advance Swingline Loans to
Borrowers, up to an aggregate outstanding amount equal to 10% of the Revolver
Commitments at such time, unless the funding is specifically required to be made
by all Lenders hereunder. Each Swingline Loan shall constitute a Revolver Loan,
for all purposes, except that payments thereon shall be made to Agent for its
own account until Lenders have funded their participations therein as provided
below. The obligation of Borrowers to repay Swingline Loans shall be evidenced
by the records of Agent and need not be evidenced by any promissory note.
(ax)To facilitate administration of the Revolver Loans, Lenders and Agent agree
(which agreement is solely among them, and not for the benefit of or enforceable
by any Borrower) that settlement among them with respect to Swingline Loans and
other Revolver Loans may take place on a date determined from time to time by
Agent, which shall occur at least once each week. On each settlement date,
settlement shall be made with each Lender in accordance with the Settlement
Report delivered by Agent to Lenders, provided that Swingline Loans shall be
settled as Tranche A Revolver Loans. Between settlement dates, Agent may in its
discretion apply payments on Revolver Loans to Swingline Loans, regardless of
any designation by Borrower or any provision herein to the contrary. Each
Lender’s obligation to make settlements with Agent is absolute and
unconditional, without offset, counterclaim or other defense, and whether or not
the Revolver Commitments have terminated, an Overadvance exists or the
conditions in Section 6 are satisfied or waived. If, due to an Insolvency
Proceeding with respect to a Borrower or otherwise, any Swingline Loan may not
be settled among Lenders hereunder, then (i) each Tranche B Revolver Lender
shall be deemed to have purchased from Agent a Pro Rata participation in each
unpaid Swingline Loan (in an aggregate principal amount not to exceed the
aggregate amount of the Tranche B Revolver Commitments minus the outstanding
principal amount of Tranche B Revolver Loans) and (ii) each Tranche A Revolver
Lender shall be deemed to have purchased from Agent a Pro Rata participation in
each unpaid Swingline Loan to the extent not participated to the Tranche B
Revolver Lenders pursuant to the foregoing clause (i) and, in each case, such
Lenders shall transfer the amount of such participation to Agent, in immediately
available funds, within one Business Day after Agent’s request therefor.
iv...Notices. Each Borrower authorizes Agent and Lenders (and Agent and
Lenders hereby agree) to extend, convert or continue Loans, effect selections of
interest rates, and transfer funds to or on behalf of Borrowers based on
telephonic or e-mailed instructions to Agent. Borrowers shall confirm each such
request by prompt delivery to Agent of a Notice of Borrowing or Notice of
Conversion/Continuation, if applicable, but if it differs materially from the
action taken by Agent or Lenders, the records of Agent and Lenders shall govern.
Neither
61



--------------------------------------------------------------------------------



Agent nor any Lender shall have any liability for any loss suffered by a
Borrower as a result of Agent or any Lender acting upon its understanding of
telephonic or e-mailed instructions from a person believed in good faith by
Agent or any Lender to be a person authorized to give such instructions on a
Borrower’s behalf.
b..Defaulting Lender. Notwithstanding anything herein to the contrary:
i...Reallocation of Pro Rata Share; Amendments. For purposes of determining
Lenders’ obligations or rights to fund, participate in or receive collections
with respect to Loans and Letters of Credit (including existing Swingline Loans,
Protective Advances and LC Obligations), Agent shall reallocate Pro Rata shares
by excluding the Commitments and Loans of a Defaulting Lender from the
calculation of such shares (provided that, no Tranche A Revolver Lender shall be
reallocated any such amounts or be required to fund any amounts pursuant to such
reallocation that would cause the sum of its outstanding Tranche A Revolver
Loans and its participations in outstanding Letters of Credit to exceed its
Tranche A Revolver Commitment, and no Tranche B Revolver Lender shall be
reallocated any such amounts or be required to fund any amounts pursuant to such
reallocation that would cause the sum of its Tranche B Revolver Loans to exceed
its Tranche B Revolver Commitment). A Defaulting Lender shall have no right to
vote on any amendment, waiver or other modification of a Loan Document until all
of its defaulted obligations have been cured.
ii...Payments; Fees. Agent shall receive and retain any amounts payable to a
Defaulting Lender under the Loan Documents, and a Defaulting Lender shall be
deemed to have assigned to Agent such amounts until all Obligations owing to
Agent, non-Defaulting Lenders and other Secured Parties have been paid in full.
Agent shall use such amounts to cover the Defaulting Lender’s defaulted
obligations, to Cash Collateralize such Lender’s Fronting Exposure, to readvance
the amounts to Borrowers or to repay Obligations. A Lender shall not be entitled
to receive any fees accruing hereunder during the period in which it is a
Defaulting Lender, and the unfunded portion of its Commitment shall be
disregarded for purposes of calculating the unused line fee under Section 3.2.1.
If any LC Obligations owing to a Defaulted Lender are reallocated to other
Tranche A Revolving Lenders, fees attributable to such LC Obligations under
Section 3.2.2 shall be paid to such Tranche A Revolving Lenders. Agent shall be
paid all fees attributable to LC Obligations that are not reallocated or cash
collateralized.
iii...Status; Cure. Agent may determine in its discretion that a Lender
constitutes a Defaulting Lender and the effective date of such status shall be
conclusive and binding on all parties, absent manifest error. Borrowers, Agent
and Issuing Bank may agree in writing that a Lender has ceased to be a
Defaulting Lender, whereupon Pro Rata shares shall be reallocated without
exclusion of the reinstated Lender’s Commitments and Loans, and the Revolver
Usage and other exposures under the Revolver Commitments shall be reallocated
among Lenders and settled by Agent (with appropriate payments by the reinstated
Lender, including payment of any breakage costs for reallocated LIBOR Loans) in
accordance with the readjusted Pro Rata shares. Unless expressly agreed by
Borrowers, Agent and Issuing Bank, as expressly provided herein with respect to
Bail-In Actions and related matters, no reallocation of Commitments and Loans to
non-Defaulting Lenders or reinstatement of a Defaulting Lender shall constitute
a waiver or release of claims against such Lender. The failure of any Lender to
fund a Loan, to make a payment in respect of LC Obligations or otherwise to
perform obligations hereunder shall not
62



--------------------------------------------------------------------------------



relieve any other Lender of its obligations under any Loan Document, and no
Lender shall be responsible for default by another Lender. For the avoidance of
doubt, Lenders and Agent agree that, solely for purposes of determining a
Defaulting Lender’s right to vote on matters relating to the Loan Documents and
to share in payments, fees and Collateral proceeds thereunder, a Defaulting
Lender shall not be deemed to be a “Lender” until all its defaulted obligations
have been cured
c..Number and Amount of LIBOR Loans; Determination of Rate. Each Borrowing of
LIBOR Loans when made shall be in a minimum amount of $1,000,000, plus any
increment of $100,000 in excess thereof. No more than six Borrowings of LIBOR
Loans may be outstanding at any time (or to the extent there has been an
increase in the Revolver Commitments pursuant to Section 2.1.7, nine
Borrowings), and all LIBOR Loans denominated in the same currency and having the
same length and beginning date of their Interest Periods shall be aggregated
together and considered one Borrowing for this purpose. Upon determining LIBOR
for any Interest Period requested by Borrowers, Agent shall promptly notify
Borrowers thereof by telephone or electronically and, if requested by Borrowers,
shall confirm any telephonic notice in writing.
d..Borrower Agent. Each Borrower hereby designates the Company (“Borrower
Agent”) as its representative and agent for all purposes under the Loan
Documents, including requests for Loans and Letters of Credit, designation of
interest rates, delivery or receipt of communications, preparation and delivery
of Borrower Materials or Reports, receipt and payment of Obligations, requests
for waivers, amendments or other accommodations, actions under the Loan
Documents (including in respect of compliance with covenants), and all other
dealings with Agent, Issuing Bank or any Lender. Borrower Agent hereby accepts
such appointment. Agent and Lenders shall be entitled to rely upon, and shall be
fully protected in relying upon, any notice or communication (including any
Notice of Borrowing) delivered by Borrower Agent on behalf of any Borrower.
Agent and Lenders may give any notice or communication with a Borrower hereunder
to Borrower Agent on behalf of such Borrower. Each of Agent, Issuing Bank and
Lenders shall have the right, in its discretion, to deal exclusively with
Borrower Agent for any or all purposes under the Loan Documents. Each Borrower
agrees that any notice, election, communication, representation, agreement or
undertaking made on its behalf by Borrower Agent shall be binding upon and
enforceable against it, as though made by such Borrower.
e..One Obligation. The Loans, LC Obligations and other Obligations constitute
one general obligation of Borrowers (unless otherwise expressly provided in any
Loan Document) and are secured by Agent’s Lien on all Collateral; provided,
however, that Agent and each Lender shall be deemed to be a creditor of, and the
holder of a separate claim against, each Borrower to the extent of any
Obligations jointly or severally owed by such Borrower.
f..Effect of Termination. On the effective date of the termination of the
Revolver Commitments, all Obligations shall be immediately due and payable, and
any Lender may terminate its and its Affiliates’ Bank Products. Until Full
Payment of the Obligations, all undertakings of Borrowers contained in the Loan
Documents shall continue, and Agent shall retain its Liens in the Collateral and
all of its rights and remedies under the Loan Documents. Notwithstanding Full
Payment of the Obligations, in the event Agent has incurred any damages
63



--------------------------------------------------------------------------------



as a result of the dishonor or return of Payment Items applied to Obligations,
Agent’s Liens shall not be terminated until Agent receives (a) a written
agreement, executed by Borrowers indemnifying Agent and Lenders from any such
damages; or (b) such Cash Collateral as Agent, in its Permitted Discretion,
deems necessary to protect against any such damages. Sections 2.3, 3.4, 3.6,
3.7, 3.9, 5.5, 5.9, 5.10, 12, 15.2 and this Section, and the obligation of each
Obligor and Lender with respect to each indemnity or waiver given by it in any
Loan Document, shall survive Full Payment of the Obligations and any release
relating to this credit facility. Upon Full Payment of the Obligations, except
as set forth above, all Liens of the Agent securing the Obligations shall be
automatically released and terminated. Agent shall, upon reasonable request by
the Borrowers, execute and/or file such instruments, releases, UCC-3 filings and
other documents as requested by the Borrowers to evidence such release, all at
the sole expense of the Borrowers.
SECTION 5.PAYMENTS
a..General Payment Provisions. All payments of Obligations shall be made in
Dollars, without offset, counterclaim or defense of any kind, free and clear of
(and without deduction for) any Taxes, and in immediately available funds, not
later than 12:00 noon Chicago time on the due date. Any payment after such time
shall be deemed made on the next Business Day. Any payment of a LIBOR Loan prior
to the end of its Interest Period shall be accompanied by all amounts due under
Section 3.9. Any prepayment of Revolver Loans shall be applied first to Base
Rate Loans and then to LIBOR Loans.
b..Repayment of Revolver Loans. Revolver Loans shall be due and payable in full
on the Revolver Termination Date, unless payment is sooner required hereunder.
Revolver Loans may be prepaid from time to time, without penalty or premium,
provided that, except to the extent provided in the last sentence of Section
2.1.5, no prepayments of Tranche B Revolver Loans may be made unless all
outstanding Tranche A Revolver Loans have been repaid in full and all
outstanding LC Obligations have been Cash Collateralized. Subject to Section
2.1.5, if an Overadvance exists at any time, Borrowers shall, on the sooner of
Agent’s demand or the first Business Day after any Borrower has knowledge
thereof, repay Revolver Loans or Cash Collateralize Letters of Credit in an
amount sufficient to reduce Revolver Usage to the Aggregate Borrowing Base. If
any Asset Disposition includes the disposition of Eligible Accounts or Eligible
Inventory or any other ABL Facility First Lien Collateral, Net Proceeds equal to
the greater of (a) the net book value of such Accounts and Inventory, or (b) the
reduction in the Aggregate Borrowing Base, upon giving effect to such
disposition, shall be applied to prepay the Revolver Loans. Notwithstanding
anything herein to the contrary, if an Overadvance exists, Borrowers shall repay
the outstanding Revolver Loans pursuant to the terms of Section 2.1.5.
c..Repayment.
i...Mandatory Prepayments.
(ay)Within five Business Days of the receipt of any proceeds of insurance or
condemnation awards paid in respect of any ABL Facility First Lien Collateral,
Borrowers shall prepay Revolver Loans
64



--------------------------------------------------------------------------------



d.first, to all principal amounts owing to Agent on Swingline Loans and
Protective Advances;
e.second, to all principal amounts owing to Tranche A Revolver Lenders on
Tranche A Revolver Loans; and
f.third, to all principal amounts owing to Tranche B Revolver Lenders on Tranche
B Revolver Loans.
Amounts shall be applied to each category of Obligations set forth above until
Full Payment thereof and then to the next category. If amounts are insufficient
to satisfy a category, they shall be applied on a pro rata basis among the
Obligations in the category;
(az)On the Commitment Termination Date, Borrowers shall prepay all Revolver
Loans (unless sooner repaid hereunder).
d..Payment of Other Obligations. Obligations other than Loans, including LC
Obligations and Extraordinary Expenses, shall be paid by Borrowers as provided
in the Loan Documents or, if no payment date is specified, on demand.
e..Marshaling; Payments Set Aside. None of Agent or Lenders shall be under any
obligation to marshal any assets in favor of any Obligor or against any
Obligations. If any payment by or on behalf of Borrowers is made to Agent,
Issuing Bank or any Lender, or Agent, Issuing Bank or any Lender exercises a
right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by
Agent, Issuing Bank or such Lender in its discretion) to be repaid to a trustee,
receiver or any other Person, then to the extent of such recovery, the
Obligation originally intended to be satisfied, and all Liens, rights and
remedies relating thereto, shall be revived and continued in full force and
effect as if such payment had not been made or such setoff had not occurred.
f..Allocation of Payments.
i...Allocations Generally. Absent an Event of Default, monies to be applied to
Obligations from payments by Obligors shall be allocated as follows:
(ba)if a specific payment of principal, interest, fees or other sum payable
under the Loan Documents, according to the instruction of Borrower Agent;
(bb)if a mandatory prepayment, according to Section 5.3.1; and
(bc)if any other amount, applied to the Obligations at the discretion of Agent.
ii...Post-Default Allocation. During an Event of Default, monies to be applied
to the Obligations, whether arising from payments by Obligors, realization on
Collateral, setoff or otherwise, shall be allocated as follows:
65



--------------------------------------------------------------------------------



(bd)first, to all fees, indemnification, costs and expenses, including
Extraordinary Expenses, owing to Agent;
(be)second, to all amounts owing to Agent on Swingline Loans, Protective
Advances, and Loans and participations that a Defaulting Lender has failed to
settle or fund;
(bf)third, to all amounts owing to Issuing Bank on LC Obligations;
(bg)fourth, to all Obligations (other than Secured Bank Product Obligations)
constituting fees, indemnification, costs or expenses on Tranche A Revolver
Loans and Tranche A Revolver Commitments
(bh)fifth, to all Obligations constituting interest (other than Secured Bank
Product Obligations) on Tranche A Revolver Loans;
(bi)sixth, to Cash Collateralize all LC Obligations;
(bj)seventh, to all other Tranche A Revolver Loans, and to Secured Bank Product
Obligations arising under Hedge Agreements (including Cash Collateralization
thereof) up to the amount of Reserves existing therefor;
(bk)eighth, to all Obligations constituting fees on Tranche B Revolver Loans and
Tranche A Revolver Commitments;
(bl)ninth, to all Obligations constituting interest on Tranche B Revolver Loans;
(bm)tenth, to all Tranche B Revolver Loans;
(bn)eleventh, to all other Secured Bank Product Obligations;
(bo)twelfth, all remaining Obligations; and
(bp)last, to the Borrower.
iii...Application of Amounts. Amounts shall be applied to each category of
Obligations set forth in Section 5.6.2 until Full Payment thereof and then to
the next category. If amounts are insufficient to satisfy a category, they shall
be applied on a pro rata basis among the Obligations in the category. Monies and
proceeds obtained from an Obligor shall not be applied to its Excluded Swap
Obligations, but appropriate adjustments shall be made with respect to amounts
obtained from other Obligors to preserve the allocations in any applicable
category. Agent shall have no obligation to calculate the amount of any Secured
Bank Product Obligation and may request a reasonably detailed calculation
thereof from a Secured Bank Product Provider. If the provider fails to deliver
such calculation within five Business Days following request by Agent, Agent may
assume such amount is zero. The allocations set forth in Section 5.6.2 are
solely to determine the rights and priorities of Agent and Lenders as among
themselves, and may be changed by agreement among them without the consent of
any Obligor. Section 5.6.2 is not for the benefit of or enforceable by any
Borrower.
66



--------------------------------------------------------------------------------



iv...Erroneous Application. Agent shall not be liable for any application of
amounts made by it in good faith and, if any such application is subsequently
determined to have been made in error, the sole recourse of any Lender or other
Person to which such amount should have been made shall be to recover the amount
from the Person that actually received it (and, if such amount was received by
any Lender, such Lender hereby agrees to return it).
g..Application of Payments. During a Cash Dominion Trigger Period, the ledger
balance in the main Dominion Account as of the end of a Business Day shall be
applied to the Obligations at the beginning of the next Business Day. If, as a
result of such application, a credit balance exists, the balance shall not
accrue interest in favor of Borrowers and shall be made available to Borrowers
as long as no Default or Event of Default exists. Each Borrower irrevocably
waives the right to direct the application of any payments or Collateral
proceeds, and agrees that Agent shall have the continuing, exclusive right to
apply and reapply same against the Obligations, in such manner as Agent deems
advisable, subject to the proviso in Section 5.6.2 and provided that such
amounts shall not be applied in repayment of Tranche B Revolver Loans unless all
outstanding Tranche A Revolver Loans have been repaid in full and all
outstanding LC Obligations have been Cash Collateralized.
h..Loan Account; Account Stated.
i...Loan Account. Agent shall maintain in accordance with its usual and
customary practices an account or accounts (“Loan Account”) evidencing the Debt
of Borrowers resulting from each Loan or issuance of a Letter of Credit from
time to time. Any failure of Agent to record anything in the Loan Account, or
any error in doing so, shall not limit or otherwise affect the obligation of
Borrowers to pay any amount owing hereunder. Agent may maintain a single Loan
Account in the name of each relevant Borrower for the account of the
Obligations. Each Borrower confirms that such arrangement shall have no effect
on the joint and several character of its liability with each other Borrower for
the Obligations.
ii...Entries Binding. Entries made in the Loan Accounts shall constitute
presumptive evidence of the information contained therein. If any information
contained in the Loan Accounts are provided to or inspected by any Person, then
such information shall be conclusive and binding on such Person for all purposes
absent manifest error, except to the extent such Person notifies Agent in
writing within 30 days after receipt or inspection that specific information is
subject to dispute.
i..Taxes.
i...Payments Free of Taxes; Obligation to Withhold; Tax Payment.
(bq)All payments of Obligations by Obligors shall be made without deduction or
withholding for any Taxes, except as required by Applicable Law. If Applicable
Law (as determined by Agent in its discretion) requires the deduction or
withholding of any Tax from any such payment by Agent or an Obligor, then Agent
or such Obligor shall be entitled to make such deduction or withholding based on
information and documentation provided pursuant to Section 5.10.
67



--------------------------------------------------------------------------------



(br)If Agent or any Obligor is required by the Code to withhold or deduct Taxes,
including backup withholding and withholding taxes, from any payment, then (i)
Agent shall withhold or make such deductions as are determined by Agent to be
required based upon the information and documentation it has received pursuant
to Section 5.10 below, (ii) Agent shall pay the full amount that it determines
is to be withheld or deducted to the relevant Governmental Authority pursuant to
the Code, and (iii) to the extent the withholding or deduction is made on
account of Indemnified Taxes, the sum payable by the applicable Obligor shall be
increased as necessary so that the Recipient receives an amount equal to the sum
it would have received had no such withholding or deduction been made.
(bs)If Agent or any Obligor is required by any Applicable Law other than the
Code to withhold or deduct Taxes from any payment, then (i) Agent or such
Obligor shall withhold or make such deductions as are determined by Agent or
such Obligor to be required based upon the information and documentation it has
received pursuant to Section 5.10 below, (ii) Agent or such Obligor, to the
extent required by Applicable Law, shall timely pay the full amount to be
withheld or deducted to the relevant Governmental Authority, and (iii) to the
extent the withholding or deduction is made on account of Indemnified Taxes, the
sum payable by the applicable Obligor shall be increased as necessary so that
the Recipient receives an amount equal to the sum it would have received had no
such withholding or deduction been made.
ii...Payment of Other Taxes. Without limiting the foregoing, Borrowers shall
timely pay to the relevant Governmental Authority in accordance with Applicable
Law, or at Agent’s option, timely reimburse Agent for payment of, any Other
Taxes.
iii...Tax Indemnification
(bt)Each Borrower shall indemnify and hold harmless, on a joint and several
basis, each Recipient against any Indemnified Taxes (including those imposed or
asserted on or attributable to amounts payable under this Section) payable or
paid by a Recipient or required to be withheld or deducted from a payment to a
Recipient, and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. Each
Borrower shall indemnify and hold harmless Agent against any amount that a
Lender or Issuing Bank fails for any reason to pay indefeasibly to Agent as
required pursuant to this Section. Each Borrower shall make payment within 10
days after demand for any amount or liability payable under this Section. A
certificate as to the amount of such payment or liability delivered to Borrowers
by a Lender or Issuing Bank (with a copy to Agent), or by Agent on its own
behalf or on behalf of any Recipient, shall be conclusive absent manifest error.
(bu)Each Lender and Issuing Bank shall indemnify and hold harmless, on a several
basis, (i) Agent against any Indemnified Taxes attributable to such Lender or
Issuing Bank (but only to the extent Borrowers have not already paid or
reimbursed Agent therefor and without limiting Borrowers’ obligation to do so),
(ii) Agent and Obligors, as applicable, against any Taxes attributable to such
Lender’s failure to maintain a Participant register as required hereunder, and
(iii) Agent and Obligors, as applicable, against any Excluded Taxes attributable
to such Lender or Issuing Bank, in each case, that are payable or paid by Agent
or an Obligor in connection with any Obligations, and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
were correctly or legally imposed or asserted by
68



--------------------------------------------------------------------------------



the relevant Governmental Authority. Each Lender and Issuing Bank shall make
payment within 10 days after demand for any amount or liability payable under
this Section. A certificate as to the amount of such payment or liability
delivered to any Lender or Issuing Bank by Agent shall be conclusive absent
manifest error.
iv...Evidence of Payments. If Agent or an Obligor pays any Taxes pursuant to
this Section, then upon request, Agent shall deliver to Borrower Agent or
Borrower Agent shall deliver to Agent, respectively, a copy of a receipt issued
by the appropriate Governmental Authority evidencing the payment, a copy of any
return required by Applicable Law to report the payment, or other evidence of
payment reasonably satisfactory to Agent or Borrower Agent, as applicable.
v...Treatment of Certain Refunds. Unless required by Applicable Law, at no
time shall Agent have any obligation to file for or otherwise pursue on behalf
of a Lender or Issuing Bank, nor have any obligation to pay to any Lender or
Issuing Bank, any refund of Taxes withheld or deducted from funds paid for the
account of a Lender or Issuing Bank. If a Recipient determines in its discretion
that it has received a refund of any Taxes as to which it has been indemnified
by Borrowers or with respect to which a Borrower has paid additional amounts
pursuant to this Section, it shall pay Borrowers an amount equal to such refund
(but only to the extent of indemnity payments made, or additional amounts paid,
by Borrowers with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) incurred by such Recipient, and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund), provided that Borrowers agree, upon request by the
Recipient, to repay the amount paid over to Borrowers (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Recipient if the Recipient is required to repay such refund to the Governmental
Authority. Notwithstanding anything herein to the contrary, no Recipient shall
be required to pay any amount to Borrowers if such payment would place the
Recipient in a less favorable net after-Tax position than it would have been in
if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. In no event
shall Agent or any Recipient be required to make its tax returns (or any other
information relating to its taxes that it deems confidential) available to any
Obligor or other Person.
vi...Survival. Each party’s obligations under Sections 5.9 and 5.10 shall
survive the resignation or replacement of Agent or any assignment of rights by
or replacement of a Lender or Issuing Bank, the termination of the Commitments,
and the repayment, satisfaction, discharge or Full Payment of any Obligations.
j..Lender Tax Information.
i...Status of Lenders. Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments of Obligations shall
deliver to Borrowers and Agent properly completed and executed documentation
reasonably requested by Borrowers or Agent as will permit such payments to be
made without or at a reduced rate of withholding. In addition, any Lender, if
reasonably requested by Borrowers or Agent, shall deliver such other
documentation prescribed by Applicable Law or reasonably requested by Borrowers
or Agent to enable them to determine whether such Lender is subject to backup
withholding or information
69



--------------------------------------------------------------------------------



reporting requirements. Notwithstanding the foregoing, such documentation (other
than documentation described in Sections 5.10.2(a), (b) and (d)) shall not be
required if a Lender reasonably believes delivery of the documentation would
subject it to any material unreimbursed cost or expense or would materially
prejudice its legal or commercial position.
ii...Documentation. Without limiting the foregoing, if any Borrower is a U.S.
Person,
(bv)Any Lender that is a U.S. Person shall deliver to Borrowers and Agent on or
prior to the date on which such Lender becomes a Lender hereunder (and from time
to time thereafter upon reasonable request of Borrowers or Agent), executed
copies of IRS Form W-9, certifying that such Lender is exempt from U.S. federal
backup withholding Tax;
(bw)Any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrowers and Agent (in such number of copies as shall be requested
by the recipient) on or prior to the date on which such Foreign Lender becomes a
Lender hereunder (and from time to time thereafter upon reasonable request of
Borrowers or Agent), whichever of the following is applicable:
(i) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party, (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN or W-8BEN-E
establishing an exemption from or reduction of U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty, and (y) with respect to
other payments under the Loan Documents, IRS Form W-8BEN or W-8BEN-E
establishing an exemption from or reduction of U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;
(i)executed originals of IRS Form W-8ECI;
(ii)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate in form
satisfactory to Agent to the effect that such Foreign Lender is not a “bank”
within the meaning of Section 881(c)(3)(A) of the Code, a “10 percent
shareholder” of a Borrower within the meaning of Section 881(c)(3)(B) of the
Code, or a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Code (“U.S. Tax Compliance Certificate”), and (y) executed originals of IRS
Form W-8BEN or W-8BEN-E; or
(iii)to the extent a Foreign Lender is not the beneficial owner, executed copies
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or W-8BEN-E
(as applicable), a U.S. Tax Compliance Certificate in form satisfactory to
Agent, IRS Form W-9, and/or other certification documents from each beneficial
owner, as applicable; provided that if the Foreign Lender is a partnership and
one or more direct or indirect partners of such Foreign Lender are claiming the
portfolio interest exemption, such Foreign Lender may provide a U.S. Tax
Compliance Certificate on behalf of each such direct and indirect partner;
(bx)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrowers and Agent (in such number of copies as shall be requested
by the recipient) on or prior to the date on which such Foreign Lender becomes a
Lender hereunder (and from time to time thereafter upon the reasonable request
of Borrowers or Agent), executed copies of
70



--------------------------------------------------------------------------------



any other form prescribed by Applicable Law as a basis for claiming exemption
from or a reduction in U.S. federal withholding Tax, duly completed, together
with such supplementary documentation as may be prescribed by Applicable Law to
permit Borrowers or Agent to determine the withholding or deduction required to
be made; and
(by)if payment of an Obligation to a Lender would be subject to U.S. federal
withholding Tax imposed by FATCA if such Lender were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in Section
1471(b) or 1472(b) of the Code), such Lender shall deliver to Borrowers and
Agent at the time(s) prescribed by law and otherwise as reasonably requested by
Borrowers or Agent such documentation prescribed by Applicable Law (including
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by Borrowers or Agent as may be necessary for them to
comply with their obligations under FATCA and to determine that such Lender has
complied with its obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for purposes of this clause (d), “FATCA”
shall include any amendments made to FATCA after the date hereof.
iii...Redelivery of Documentation. If any form or certification previously
delivered by a Lender pursuant to this Section expires or becomes obsolete or
inaccurate in any respect, such Lender shall promptly update the form or
certification or notify Borrowers and Agent in writing of its inability to do
so.
k..Nature and Extent of Each Borrower’s Liability.
i...Joint and Several Liability. Each Borrower agrees that it is jointly and
severally liable for and absolutely and unconditionally guarantees to Agent and
Lenders the prompt payment and performance of, all Obligations and all
agreements under the Loan Documents, except its Excluded Swap Obligations. Each
Borrower agrees that its guaranty obligations hereunder constitute a continuing
guaranty of payment and not of collection, that such obligations shall not be
discharged until Full Payment of the Obligations and that to the extent
permitted by Applicable Law, such obligations are absolute and unconditional,
irrespective of (a) the genuineness, validity, regularity, enforceability,
subordination or any future modification of, or change in, any Obligations or
Loan Document, or any other document, instrument or agreement to which any
Obligor is or may become a party or be bound; (b) the absence of any action to
enforce this Agreement (including this Section) or any other Loan Document, or
any waiver, consent or indulgence of any kind by Agent or any Lender with
respect thereto; (c) the existence, value or condition of, or failure to perfect
a Lien or to preserve rights against, any security or guaranty for the
Obligations or any action, or the absence of any action, by Agent or any Lender
in respect thereof (including the release of any security or guaranty); (d) the
insolvency of any Obligor; (e) any election by Agent or any Lender in an
Insolvency Proceeding for the application of Section 1111(b)(2) of the
Bankruptcy Code (or the equivalent in any applicable jurisdiction); (f) any
borrowing or grant of a Lien by any other Borrower, as debtor-in-possession
under Section 364 of the Bankruptcy Code or otherwise (or the equivalent in any
applicable jurisdiction); (g) the disallowance of any claims of Agent or any
Lender against any Obligor for the repayment of any Obligations under Section
502 of the Bankruptcy Code or otherwise (or the equivalent in any applicable
jurisdiction); or (h) any other action or
71



--------------------------------------------------------------------------------



circumstances that might otherwise constitute a legal or equitable discharge or
defense of a surety or guarantor, except Full Payment of all Obligations.
ii...Waivers.
(bz)To the extent permitted by Applicable Law, each Borrower expressly waives
all rights that it may have now or in the future under any statute, at common
law, in equity or otherwise, to compel Agent or Lenders to marshal assets or to
proceed against any Obligor, other Person or security for the payment or
performance of any Obligations before, or as a condition to, proceeding against
such Borrower. To the extent permitted by Applicable Law, each Borrower waives
all defenses available to a surety, guarantor or accommodation co-obligor other
than Full Payment of all Obligations and waives, to the maximum extent permitted
by Applicable Law, any right to revoke any guaranty of Obligations as long as it
is a Borrower. It is agreed among each Borrower, Agent and Lenders that the
provisions of this Section 5.11 are of the essence of the transaction
contemplated by the Loan Documents and that, but for such provisions, Agent and
Lenders would decline to make Loans and issue Letters of Credit. Each Borrower
acknowledges that its guaranty pursuant to this Section is necessary to the
conduct and promotion of its business, and can be expected to benefit such
business.
(ca)Agent and Lenders may, in their discretion, pursue such rights and remedies
as they deem appropriate, including realization upon Collateral by judicial
foreclosure or non-judicial sale or enforcement, without affecting any rights
and remedies under this Section 5.11. If, in taking any action in connection
with the exercise of any rights or remedies, Agent or any Lender shall forfeit
any other rights or remedies, including the right to enter a deficiency judgment
against any Borrower or other Person, whether because of any Applicable Laws
pertaining to “election of remedies” or otherwise, each Borrower consents to
such action and waives to the extent permitted by Applicable Law any claim based
upon it, even if the action may result in loss of any rights of subrogation that
any Borrower might otherwise have had. Any election of remedies that results in
denial or impairment of the right of Agent or any Lender to seek a deficiency
judgment against any Borrower shall not impair any other Borrower’s obligation
to pay the full amount of the Obligations. Each Borrower waives to the extent
permitted by Applicable Law all rights and defenses arising out of an election
of remedies, such as non-judicial foreclosure with respect to any security for
the Obligations, even though that election of remedies destroys such Borrower’s
rights of subrogation against any other Person. Agent may bid Obligations, in
whole or part, at any foreclosure, trustee or other sale, including any private
sale, and the amount of such bid need not be paid by Agent but shall be credited
against the Obligations. The amount of the successful bid at any such sale,
whether Agent or any other Person is the successful bidder, shall be
conclusively deemed to be the fair market value of the Collateral, and the
difference between such bid amount and the remaining balance of the Obligations
shall be conclusively deemed to be the amount of the Obligations guaranteed
under this Section 5.11, notwithstanding that any present or future law or court
decision may have the effect of reducing the amount of any deficiency claim to
which Agent or any Lender might otherwise be entitled but for such bidding at
any such sale.
iii...Extent of Liability; Contribution.
72



--------------------------------------------------------------------------------



(cb)Notwithstanding anything herein to the contrary, each Borrower’s liability
under this Section 5.11 shall not exceed the greater of (i) all amounts for
which such Borrower is primarily liable, as described in clause (c) below, and
(ii) such Borrower’s Allocable Amount.
(cc)If any Borrower makes a payment under this Section 5.11 of any Obligations
(other than amounts for which such Borrower is primarily liable) (a “Guarantor
Payment”) that, taking into account all other Guarantor Payments previously or
concurrently made by any other Borrower, exceeds the amount that such Borrower
would otherwise have paid if each Borrower had paid the aggregate Obligations
satisfied by such Guarantor Payments in the same proportion that such Borrower’s
Allocable Amount bore to the total Allocable Amounts of all Borrowers, then such
Borrower shall be entitled to receive contribution and indemnification payments
from, and to be reimbursed by, each other Borrower for the amount of such
excess, pro rata based upon their respective Allocable Amounts in effect
immediately prior to such Guarantor Payment. The “Allocable Amount” for any
Borrower shall be the maximum amount that could then be recovered from such
Borrower under this Section 5.11 without rendering such payment voidable under
Section 548 of the Bankruptcy Code or under any applicable state fraudulent
transfer or conveyance act, or similar statute or common law.
(cd)Section 5.11.3(a) shall not limit the liability of any Borrower to pay or
guarantee Loans made directly or indirectly to it (including Loans advanced
hereunder to any other Borrower and then re-loaned or otherwise transferred to,
or for the benefit of, such Borrower), LC Obligations relating to Letters of
Credit issued to support its business, Secured Bank Product Obligations incurred
to support its business, and all accrued interest, fees, expenses and other
related Obligations with respect thereto, for which such Borrower shall be
primarily liable for all purposes hereunder. Agent and Lenders shall have the
right, at any time in their Permitted Discretion, to condition Loans and Letters
of Credit upon a separate calculation of borrowing availability for each
Borrower and to restrict the disbursement and use of Loans and Letters of Credit
to a Borrower based on that calculation.
(ce)Each Obligor that is a Qualified ECP when its guaranty of or grant of Lien
as security for a Swap Obligation becomes effective hereby jointly and
severally, absolutely, unconditionally and irrevocably undertakes to provide
funds or other support to each Specified Obligor with respect to such Swap
Obligation as may be needed by such Specified Obligor from time to time to honor
all of its obligations under the Loan Documents in respect of such Swap
Obligation (but, in each case, only up to the maximum amount of such liability
that can be hereby incurred without rendering such Qualified ECP’s obligations
and undertakings under this Section 5.11 voidable under any applicable
fraudulent transfer or conveyance act). The obligations and undertakings of each
Qualified ECP under this Section shall remain in full force and effect until
Full Payment of all Obligations. Each Obligor intends this Section to
constitute, and this Section shall be deemed to constitute, a guarantee of the
obligations of, and a “keepwell, support or other agreement” for the benefit of,
each Obligor for all purposes of the Commodity Exchange Act.
iv...Joint Enterprise. Each Borrower has requested that Agent and Lenders make
this credit facility available to Borrowers on a combined basis, in order to
finance Borrowers’ business most efficiently and economically. Borrowers’
business is a mutual and collective enterprise. Borrowers believe that
consolidation of their credit facility will enhance the
73



--------------------------------------------------------------------------------



borrowing power of each Borrower and ease the administration of their
relationship with Lenders, all to the mutual advantage of Borrowers. Borrowers
acknowledge and agree that Agent’s and Lenders’ willingness to extend credit to
Borrowers and to administer the Collateral on a combined basis, as set forth
herein, is done solely as an accommodation to Borrowers and at Borrowers’
request.
v...Subordination. Each Borrower hereby subordinates any claims, including any
rights at law or in equity to payment, subrogation, reimbursement, exoneration,
contribution, indemnification or set off, that it may have at any time against
any other Obligor, howsoever arising, to the Full Payment of all Obligations,
subject to Section 10.2.9.
SECTION 6.CONDITIONS PRECEDENT
a..Conditions Precedent to Effective Date. This Agreement shall not become
effective until the date on which each of the following conditions is satisfied
or waived in writing by Agent and the Lenders:
(cf)This Agreement shall be executed by each Obligor party hereto, Agent and
Lenders, and counterparts hereof as so executed shall have been delivered to
Agent;
(cg)The Pledge Agreement, amendments to each of the Copyright Security
Agreement, Patent Security Agreement, Trademark Security Agreement, and Deposit
Account Control Agreements, in each case, shall be executed by each applicable
Obligor and Agent, and counterparts thereof as so executed shall have been
delivered to Agent;
(ch)Agent shall have entered into an Intercreditor Agreement with Borrowers and
Term Loan Agent in form and substance reasonably satisfactory to Agent;
(ci)Agent shall have received certificates, in form and substance reasonably
satisfactory to it, from a knowledgeable Senior Officer of Obligors certifying
that, after giving effect to the initial Loans and transactions hereunder
occurring on the Effective Date, (i) the Obligors (taken as a whole) are
Solvent; (ii) no Default or Event of Default exists; and (iii) the
representations and warranties set forth in Section 9 are true and correct in
all material respects as of the Effective Date, except to the extent such
representations and warranties are made on and as of a specified date (and not
required to be brought down to the Effective Date), in which case the same shall
continue on the Effective Date to be true and correct as of the applicable
specified date (or, in the event such representations and warranties are
qualified by materiality or material adverse effect or language of similar
import, such representations shall be true and correct in all respects as of the
Effective Date);
(cj)Agent shall have received a certificate of a duly authorized officer of each
Obligor, certifying (i) that attached copies of such Obligor’s Organic Documents
are true and complete, and in full force and effect, without amendment except as
shown; (ii) that an attached copy of resolutions authorizing execution and
delivery of the Loan Documents is true and complete, and that such resolutions
are in full force and effect, were duly adopted, have not been amended, modified
or revoked, and constitute all resolutions adopted with respect to this credit
facility; and (iii) that the charter documents of each Obligor have not been
amended or modified since the Second Restatement Effective Date, or if any such
charter documents have been so
74



--------------------------------------------------------------------------------



amended or modified, Agent shall have received copies of the charter documents
of each Obligor, certified by the Secretary of State or other appropriate
official of such Obligor’s jurisdiction of organization;
(ck)Agent shall have received good standing certificates, as applicable, for
each Obligor, issued by the Secretary of State or other appropriate official of
such Obligor’s jurisdiction of organization and each jurisdiction where such
Obligor’s conduct of business or ownership of Property necessitates
qualification;
(cl)Agent shall have received final executed copies of the Term Loan Documents,
and all related agreements, documents and instruments as in effect on the
Effective Date all of which shall be reasonably satisfactory in form and
substance to Agent and the transactions contemplated by such documentation shall
be consummated prior or in simultaneously therewith the making of the initial
Advance;
(cm)Agent shall have received evidence that (substantially contemporaneously
with the Effective Date) the Indenture has been discharged in accordance with
its terms accordance with the terms of the Indenture;
(cn)Agent shall have received a written opinion of (x) Gibson, Dunn & Crutcher
LLP, (ii) Smith, Anderson, Blount, Dorsett, Mitchell & Jernigan, L.L.P. and
(iii) Ahlers & Cooney, P.C., all such opinions to be in form and substance
reasonably satisfactory to Agent;
(co)Agent shall have received a completed Perfection Certificate dated the
Effective Date and signed by a Senior Officer of the Company, together with all
attachments contemplated thereby; and
(cp)Borrowers have paid all reasonable and documented out-of-pocket fees and
expenses of Agent and of legal counsel to Agent that have been invoiced on or
prior to the Effective Date in connection with the preparation, negotiation,
execution and delivery of this Agreement.
b..Conditions Precedent to All Credit Extensions. Agent, Issuing Bank and
Lenders shall not be required to fund any Loans or arrange for issuance of any
Letters of Credit unless the following conditions are satisfied:
(cq)No Default or Event of Default shall exist at the time of, or result from,
such funding, issuance or grant;
(cr)The representations and warranties of each Obligor in the Loan Documents
shall be true and correct in all material respects on the date of, and upon
giving effect to, such funding, issuance or grant (except for representations
and warranties that expressly relate to an earlier date, and, in each such case,
shall be true and correct in all material respects as of such earlier date);
(cs)All conditions precedent in any other Loan Document shall be satisfied or
waived; and
75



--------------------------------------------------------------------------------



(ct)With respect to issuance of a Letter of Credit, the LC Conditions shall be
satisfied.
Each request (or deemed request) by Borrowers for funding of a Loan, issuance of
a Letter of Credit or grant of an accommodation shall constitute a
representation by Borrowers that the foregoing conditions are satisfied or
waived on the date of such request and on the date of such funding, issuance or
grant.
SECTION 7.COLLATERAL
a..Grant of Security Interest. To secure the prompt payment and performance of
all Obligations, each Borrower and Guarantor hereby grants to Agent for the
benefit of Secured Parties (in such capacity, a collateral agent), a continuing
security interest in and Lien upon all Property of such Borrower, including all
of the following Property, whether now owned or hereafter acquired, and wherever
located:
(cu)all Accounts;
(cv)all Chattel Paper, including electronic chattel paper;
(cw)all Commercial Tort Claims listed on Schedule 7.1 (as amended from time to
time);
(cx)all Deposit Accounts;
(cy)all Documents;
(cz)all General Intangibles, including Intellectual Property (excluding
applications filed in the United States Patent and Trademark Office to register
trademarks or service marks on the basis of any Obligor’s “intent to use” such
trademarks or service marks unless and until the filing of a “Statement of Use”
or “Amendment to Allege Use” has been filed and accepted, whereupon such
applications shall be automatically subject to the Lien granted herein and
deemed included in the Collateral and contracts that prohibit the granting of
security interests or encumbrances);
(da)all Goods, including Inventory, Equipment and fixtures;
(db)all Instruments;
(dc)all Investment Property;
(dd)all Licenses;
(de)all Letter-of-Credit Rights;
(df)all Supporting Obligations;
76



--------------------------------------------------------------------------------



(dg)all monies, whether or not in the possession or under the control of Agent,
a Lender, or a bailee or Affiliate of Agent or a Lender, including any Cash
Collateral;
(dh)all accessions to, substitutions for, and all replacements, products, and
cash and non-cash proceeds of the foregoing, including proceeds of and unearned
premiums with respect to insurance policies, and claims against any Person for
loss, damage or destruction of any Collateral; and
(di)all books and records (including customer lists, files, correspondence,
tapes, computer programs, print-outs and computer records) pertaining to the
foregoing.
Notwithstanding the foregoing, in no event shall any of the following Property
be subject to the grant of security pursuant to this Section 7.1 or otherwise
constitute Collateral: (i) all motor vehicles and other assets subject to a
certificate of title the perfection of a security interest in which is excluded
from the UCC in the relevant jurisdiction; (ii) any General Intangible or other
rights arising under contracts, Instruments, licenses, license agreements
(including Licenses) or other documents, and any joint venture or minority
Equity Interests, in each case, to the extent (and only to the extent) that the
grant of a security interest would (x) constitute a violation of a restriction
(so long as such restriction is not entered into in contemplation of the grant
by a Grantor of a security interest pursuant to this Agreement or, in the case
of the Acquisition of any such Property after the date hereof, in contemplation
of such Acquisition) in favor of a third party on such grant, unless and until
any required consents shall have been obtained, (y) give any other party the
right to terminate its obligations thereunder, or (z) violate any law, provided,
however, that (1) any portion of any such General Intangible or other right or
Equity Interests shall cease to be excluded pursuant to this clause (ii) at the
time and to the extent that the grant of a security interest therein does not
result in any of the consequences specified above and (2) the limitation set
forth in this clause (ii) above shall not affect, limit, restrict or impair the
grant by a Grantor of a security interest pursuant to this Agreement in any such
General Intangible or other right or Equity Interests, to the extent that an
otherwise applicable prohibition or restriction on such grant is rendered
ineffective by any applicable law, including the New York UCC, (iii) Property
(and proceeds thereof) owned by any Obligor on the date hereof or hereafter
acquired that is subject to a Lien securing a purchase money obligation or
Capital Lease permitted to be incurred pursuant to this Agreement, for so long
as the contract or other agreement in which such Lien is granted (or the
documentation providing for
77



--------------------------------------------------------------------------------



such purchase money obligation or Capital Lease) validly prohibits the creation
of any other Lien on such Property (and, in the case of Property hereafter
acquired, so long as such prohibition was not entered into in contemplation of
such acquisition); (iv) applications filed in the United States Patent and
Trademark Office to register trademarks or service marks on the basis of any
Obligor’s “intent to use” such trademarks or service marks unless and until the
filing of a “Statement of Use” or “Amendment to Allege Use” has been filed and
accepted, whereupon such applications shall be automatically subject to the Lien
granted herein and deemed included in the Collateral; (v) any property or assets
to the extent that such grant of a security interest is prohibited by any
Applicable Law or requires a consent not obtained of any Governmental Authority
pursuant to such Applicable Law; (vi) more than 65% of the Equity Interests of
any Foreign Subsidiary or any Foreign Holding Company which represent Voting
Stock to the extent a greater percentage would result in adverse tax
consequences to the Company; (vii) all tax, payroll, employee benefit, fiduciary
and trust accounts; (viii) accounts receivable and any assets related thereto
owned by an Excluded Receivables Subsidiary or which the Company or its
Subsidiaries have agreed to transfer to an Excluded Receivables Subsidiary; (ix)
de minimus Equity Interests of any indirect Foreign Subsidiary or other foreign
Person directly held by a Borrower or any Guarantor solely for the benefit of
any Person other than any Borrower or any Guarantor; (x) cash collateral that is
the subject of a deposit or pledge constituting a Permitted Lien, but only to
the extent the agreements governing such deposit or pledge prohibit the
existence of a Lien therein in favor of the Agent; (xi) Margin Stock; (xii) any
interest in Real Estate; or (xiii) Property in circumstances where the Agent and
the Company reasonably agree that the cost of obtaining or perfecting a security
interest in such Property is excessive in relation to the benefit to the Lenders
of the security to be afforded thereby (clauses (i) through (xiii) collectively,
the “Excluded Collateral”). Furthermore, any assets or Property constituting
“Excluded Collateral” are expressly excluded from each term used in the
definition of Collateral (and any component definition thereof); provided, that
in no event shall any Collateral that is also Eligible Inventory be considered
“Excluded Collateral” for any purpose.
b..[RESERVED].
c..Lien on Deposit Accounts; Cash Collateral.
78



--------------------------------------------------------------------------------



i...Deposit Accounts. To further secure the prompt payment and performance of
all Obligations, each Borrower hereby grants to Agent, for the benefit of
Secured Parties, a continuing security interest in and Lien upon all amounts
credited to any Deposit Account of such Borrower that otherwise constitutes
Collateral hereunder, including any sums in any blocked or lockbox account into
which sums are swept. Each Borrower hereby authorizes and directs each bank or
other depository that maintains an account for such Borrower to deliver to
Agent, during any Cash Dominion Trigger Period (if so requested by Agent), on a
daily basis, all balances in any Deposit Account (other than payroll, tax, petty
cash, employee benefit and trust deposit accounts) maintained by such Borrower,
for application to the Obligations, without inquiry into the authority and right
of Agent to make such request.
ii...Cash Collateral. Any Cash Collateral shall be invested, at Borrower
Agent’s election, in Cash Equivalents, and Agent shall have no responsibility
for any investment or loss. Each Borrower hereby grants to Agent, for the
benefit of Secured Parties, a security interest in all Cash Collateral held from
time to time and all proceeds thereof, as security for the Obligations, whether
such Cash Collateral is held in a Cash Collateral Account or elsewhere. Agent
may apply Cash Collateral in Deposit Accounts to the payment of any Obligations
in accordance with the provisions of Section 5.6, as they become due and
payable. Each Cash Collateral Account and all Cash Collateral shall be under the
sole dominion and control of Agent. No Borrower or other Person claiming through
or on behalf of any Borrower shall have any right to any Cash Collateral, until
Full Payment of all Obligations or such amounts are due to be returned to the
Borrowers in accordance with the terms of this Agreement.
d..Real Estate Collateral.
i...Negative Pledge on Real Estate. The Borrowers will not, and will not
permit any of their Subsidiaries to, enter into or suffer to exist any agreement
granting, creating or assuming any Lien upon any of its Real Estate, other than
in respect of Permitted Liens.
e..Other Collateral.
i...Commercial Tort Claims. Concurrently with the delivery of each Compliance
Certificate pursuant to Section 10.1.2(c), Borrowers shall notify Agent in
writing of any Commercial Tort Claim (other than, as long as no Default or Event
of Default exists, a Commercial Tort Claim for less than $1,000,000) that is
held by any Borrower to the extent Agent was not previously notified about the
existence of such Commercial Tort Claim and, upon Agent’s request, shall
promptly take such actions as Agent deems appropriate to confer upon Agent (for
the benefit of Secured Parties) a duly perfected, first priority Lien (subject
to Permitted Liens) upon such claim.
ii...Certain After-Acquired Collateral. Concurrently with the delivery of each
Compliance Certificate pursuant to Section 10.1.2(c), Borrowers shall promptly
notify Agent in writing if, after the Effective Date, any Borrower obtains any
interest in any Collateral consisting of Chattel Paper, Documents, Instruments,
Investment Property or Letter-of-Credit Rights to the extent Agent was not
previously notified about the existence of such Collateral, and, upon Agent’s
request, shall promptly take such actions as Agent deems appropriate to effect
Agent’s duly perfected, first priority (subject to Permitted Liens) Lien upon
such Collateral (which is not yet subject to a Lien in favor of Agent),
including using commercially reasonable efforts to
79



--------------------------------------------------------------------------------



obtain Lien Waivers; provided, that Borrowers shall notify Agent of the opening
of any new Deposit Accounts and enter into control agreements within the time
period and as required pursuant to Section 8.2.4 and Section 8.5. Concurrently
with the delivery of each Compliance Certificate pursuant to Section 10.1.2(c),
Borrower Agent shall notify Agent of any registrations or applications for
registration of Intellectual Property (whether by application with the United
States Patent and Trademark Office, the United States Copyright Office, or any
equivalent thereof in any state of the United States or foreign jurisdiction, or
acquisition of an Intellectual Property application or registration by purchase
or assignment, or where a registration of a Trademark is issued hereafter to any
Obligor resulting from a pending intent to use trademark application, or where
registration of any Intellectual Property is issued hereafter to any Obligor as
a result of any application now or hereafter pending to the extent a security
interest is such application has not already been granted to or recorded on
behalf of the Agent (collectively, “After-Acquired Intellectual Property”))
since the last day of the previous Fiscal Quarter to the extent Agent was not
previously notified about the existence of such Intellectual Property, including
the owner of such Intellectual Property and a detailed description thereof. At
the time of notification of After-Acquired Intellectual Property, each relevant
Obligor shall deliver to the Agent, at such Obligor’s expense, a Patent Security
Agreement, Trademark Security Agreement and/or Copyright Security Agreement, as
applicable, covering such After-Acquired Intellectual Property, for recording
with the United States Patent and Trademark Office or United States Copyright
Office, as applicable. If any Inventory constituting Collateral (other than (i)
Property in transit among locations of Borrowers, (ii) Inventory out for
processing, and (iii) Property out for repair or refurbishment or Property in
the possession of employees in the Ordinary Course of Business), is in the
possession of a third party, at Agent’s request, Borrowers shall use
commercially reasonable efforts to obtain an acknowledgment that such third
party holds the Collateral for the benefit of Agent. Agent acknowledges that, as
of the Effective Date, no actions are required to have been taken pursuant to
this Section 7.5.2.
f..No Assumption of Liability. The Lien on Collateral granted hereunder is
given as security only and shall not subject Agent or any Lender to, or in any
way modify, any obligation or liability of Borrowers relating to any Collateral.
In no event shall the grant of any Lien under any Loan Document secure an
Excluded Swap Obligation of the granting Obligor.
g..Further Assurances. All Liens granted to Agent under the Loan Documents are
for the benefit of Secured Parties. Promptly following written request,
Borrowers shall deliver such instruments, collateral assignments, or other
documents or agreements, and shall take such actions, as Agent deems appropriate
under Applicable Law to evidence or perfect its Lien on any Collateral, or
otherwise to give effect to the intent of this Agreement. Each Borrower and
Guarantor authorizes Agent to file any financing statement that indicates the
Collateral as “all assets” or “all personal property” of such Borrower or
Guarantor, as applicable, or words to similar effect. Anything contained herein
or in any other Loan Document to the contrary notwithstanding, the Obligors
shall not be required (i) to execute and deliver any document or instrument
governed by any law other than the laws of the United States or a political
subdivision thereof, (ii) with respect to any interests in Intellectual Property
of the Obligors, to file or record in favor of the Agent any agreement, notice
or instrument with any office other than the United States Patent and Trademark
Office, the United States Copyright Office, or any applicable office of a
political subdivision of the United States, and (iii) to grant or perfect any
Lien in any interests in the Real Estate or in any aircraft.
80



--------------------------------------------------------------------------------



h..Foreign Subsidiary Stock. The Collateral shall include only 65% of the
Voting Stock of any Foreign Subsidiary to the extent such Voting Stock secures
any Obligation.
SECTION 8.COLLATERAL ADMINISTRATION
a..Borrowing Base Certificates. By the 20th day after the last day of each
prior Fiscal Month, Borrowers shall deliver to Agent (and Agent shall promptly
deliver same to Lenders) a Borrowing Base Certificate prepared as of the close
of business on the last day of the previous month. If at any time, Availability
is less than $10,000,000 on each day for five consecutive Business Days, until
such time as Availability has been greater than $10,000,000 on each day for more
than 30 consecutive days, by the third Business Day of each week thereafter,
Borrowers shall deliver an additional report, in form and substance reasonably
acceptable to Agent, reflecting Borrowers’ updated gross accounts receivable,
prepared as of the close of business on the last day of the prior week. All
calculations of Availability in any Borrowing Base Certificate shall originally
be made by Borrower Agent and certified by a Senior Officer, provided that Agent
may from time to time review and adjust any such calculation in its Permitted
Discretion (a) to reflect its reasonable estimate of declines in value of any
Collateral, due to collections received in the Dominion Account or otherwise;
(b) to adjust advance rates to reflect changes in dilution, quality, mix and
other factors affecting Collateral; and (c) to the extent the calculation is not
made in accordance with this Agreement or does not accurately reflect the
Availability Reserve.
b..Administration of Accounts.
i...Records and Schedules of Accounts. Each Borrower shall keep accurate and
complete records of its Accounts, including all payments and collections
thereon, and shall submit to Agent sales, collection, reconciliation and other
reports in form reasonably satisfactory to Agent, on such periodic basis as
Agent may reasonably request. Each Borrower shall also provide to Agent, on or
before the 20th day after the last day of each prior Fiscal Month, a detailed
aged trial balance of all Accounts as of the end of the preceding Fiscal Month,
specifying each Account’s Account Debtor name and address, amount, invoice date
and due date. With respect to any item delivered pursuant to this Section 8.2.1,
each Borrower shall also provide to Agent such additional documentation showing
any discount, allowance, credit, authorized return or dispute, and including
such proof of delivery, copies of invoices and invoice registers, copies of
related documents, repayment histories, status reports and other information on
such periodic basis as Agent may request. If Accounts in an aggregate face
amount of $1,000,000 or more cease to be Eligible Accounts and any Revolving
Loans are outstanding, Borrowers shall notify Agent of such occurrence promptly
(and in any event within one Business Day) after any Borrower has knowledge
thereof.
ii...Taxes. If an Account of any Borrower includes a charge for any Taxes then
due, Agent is authorized, in its discretion, to pay the amount thereof to the
proper taxing authority for the account of such Borrower and to charge Borrowers
therefor; provided, however, that neither Agent nor Lenders shall be liable for
any Taxes that may be due from Borrowers or with respect to any Collateral.
iii...Account Verification. Whether or not a Default or Event of Default
exists, Agent shall have the right at any time, in the name of Agent, any
designee of Agent or any Borrower, to
81



--------------------------------------------------------------------------------



verify the validity, amount or any other matter relating to any Accounts of
Borrowers by mail, telephone or otherwise. Borrowers shall cooperate fully with
Agent in an effort to facilitate and promptly conclude any such verification
process.
iv...Maintenance of Dominion Account. Borrowers shall maintain Dominion
Accounts pursuant to lockbox or other arrangements reasonably acceptable to
Agent. Borrowers shall obtain an agreement (in form and substance reasonably
satisfactory to Agent) from each lockbox servicer and Dominion Account bank,
establishing Agent’s control over and Lien in the lockbox or Dominion Account,
which may be exercised by Agent during any Cash Dominion Trigger Period,
requiring immediate deposit of all remittances received in the lockbox to a
Dominion Account, and waiving or subordinating offset rights of such servicer or
bank, except for customary administrative charges. If a Dominion Account is not
maintained with Bank of America, Agent may, during any Cash Dominion Trigger
Period, require immediate transfer of all funds in such account to a Dominion
Account maintained with Bank of America, provided, however, that Borrowers may
maintain a balance of no more than $500,000 at any time in its master
disbursement account. Agent and Lenders assume no responsibility to Borrowers
for any lockbox arrangement or Dominion Account, including any claim of accord
and satisfaction or release with respect to any Payment Items accepted by any
bank.
v...Proceeds of Collateral. Borrowers shall request in writing and otherwise
take all necessary steps to ensure that all payments on Accounts or otherwise
relating to Collateral are made directly to a Dominion Account (or a lockbox
relating to a Dominion Account). If any Borrower or Subsidiary receives cash or
Payment Items with respect to any Collateral, it shall hold same in trust for
Agent and promptly (not later than the next Business Day) deposit same into a
Dominion Account. Notwithstanding anything to the contrary contained herein, the
Obligors shall be entitled to maintain amounts of cash and Cash Equivalents in
petty cash (in an aggregate amount for all such accounts not to exceed
$500,000), trust, tax, employee benefit and payroll accounts which are not
Dominion Accounts.
c..Administration of Inventory.
i...Records and Reports of Inventory. Each Borrower shall keep accurate and
complete records of its Inventory, including costs and daily withdrawals and
additions, and shall submit to Agent inventory and reconciliation reports in
form satisfactory to Agent, on such periodic basis as Agent may reasonably
request. Each Borrower shall conduct a physical inventory in time and manner
consistent with such Borrower’s past practices (and on a more frequent basis if
requested by Agent when an Event of Default exists) and periodic cycle counts
consistent with historical practices, and shall provide to Agent a report based
on each such inventory and count promptly upon completion thereof, together with
such supporting information as Agent may request. Agent may participate in and
observe each physical count, provided that Agent shall be reimbursed for its
participation only in connection with inspections in accordance with Section
10.1.1.
ii...Returns of Inventory. No Borrower shall return any Inventory to a
supplier, vendor or other Person, whether for cash, credit or otherwise, unless
(a) such return is in the Ordinary Course of Business; (b) no Overadvance exists
or would result therefrom; (c) to the extent that any Revolving Loans are
outstanding, Agent is promptly notified if the aggregate Value of all Inventory
returned in any Fiscal Month exceeds $2,000,000; and (d) any net cash
82



--------------------------------------------------------------------------------



payment for such proceeds received by a Borrower for a return is promptly
remitted to Agent for application to the Obligations without a corresponding
commitment reduction.
iii...Acquisition, Sale and Maintenance. Each Borrower shall take all steps to
assure that all Inventory is produced in accordance with Applicable Law,
including the FLSA, in each case except to the extent failure to comply with any
Applicable Law could not reasonably be expected to result in a Material Adverse
Effect. No Borrower shall sell any Inventory on consignment or approval or any
other basis under which the customer may return or require a Borrower to
repurchase such Inventory, except in the Ordinary Course of Business. Borrowers
shall use, store and maintain all Inventory with reasonable care and caution, in
accordance with applicable standards of any insurance and in conformity in all
material respects with all Applicable Law and shall make current rent payments
(within applicable grace periods provided for in leases) at all location where
any material portion of the Collateral is located.
d..Administration of Equipment.
i...Records and Schedules of Equipment. Each Borrower shall keep accurate and
complete records of its Equipment, including kind, quantity, cost, acquisitions
and dispositions thereof.
ii...Dispositions of Equipment. No Borrower shall sell, lease or otherwise
dispose of any Equipment, without the prior written consent of Agent, other than
in connection with a Permitted Asset Disposition.
iii...Condition of Equipment. The Equipment is in satisfactory operating
condition and repair, and all necessary replacements and repairs have been made
so that the value and operating efficiency of the Equipment is preserved at all
times, reasonable wear, tear, casualty and condemnation excepted.
e..Administration of Deposit Accounts. Schedule 8.5 sets forth all Deposit
Accounts maintained by Borrowers, including all Dominion Accounts as of the
Effective Date. Each Borrower shall take all actions necessary to establish
Agent’s control of each such Deposit Account (other than an account exclusively
used for payroll, payroll taxes, taxes, employee benefits, fiduciary or trust
accounts or an account containing not more than $10,000 at any time (other than
petty cash accounts in an aggregate amount for all such accounts not to exceed
$200,000)). Each Borrower shall be the sole account holder of each Deposit
Account and shall not allow any other Person (other than (i) Agent, (ii) Term
Loan Agent on a second priority basis, and (iii) the depositary bank maintaining
the account for the applicable Borrower) to have control over a Deposit Account
or any Property deposited therein. Each Borrower shall promptly notify Agent of
any opening or closing of a Deposit Account.
f..General Provisions.
i...Location of Inventory. All Inventory constituting Collateral, other than
Inventory (i) in transit, (ii) Inventory out for processing, or (iii) out for
repair, refurbishment, processing, or in the possession of employees in the
Ordinary Course of Business, shall at all times be kept by Borrowers at the
business locations set forth in Schedule 8.6.1 (as amended from time to time)
except that Borrowers may (a) make sales or other dispositions of Inventory in
accordance with
83



--------------------------------------------------------------------------------



Section 10.2.7, (b) move Inventory to any location in the United States, and (c)
move Inventory in the Ordinary Course of Business.
ii...Insurance of Collateral; Condemnation Proceeds.
(dj)Each Borrower shall maintain insurance with respect to the Collateral and
the Properties and businesses of the Company and its Subsidiaries, in each case,
with financially sound and reputable insurance companies insurance on all such
property and against all such risks as is consistent and in accordance with
industry practice for companies similarly situated owning similar properties and
engaged in similar businesses as the Borrowers. From time to time upon Agent’s
reasonable request, Borrowers shall promptly deliver to Agent the certified
copies of its insurance policies. Unless Agent shall agree otherwise, each
policy shall include endorsements reasonably satisfactory to Agent (i) showing
Agent as additional insured or lender loss payee; (ii) to the extent available
requiring 30 days prior written notice to Agent in the event of cancellation of
the policy for any reason whatsoever; and (iii) to the extent available
specifying that the interest of Agent shall not be impaired or invalidated by
any act or neglect of any Borrower or the owner of the Property, nor by the
occupation of the premises for purposes more hazardous than are permitted by the
policy. If any Borrower fails to provide and pay for any insurance required by
this Section, Agent may, at its option, but shall not be required to, procure
the insurance and charge Borrowers therefor. While no Event of Default exists,
Borrowers may settle, adjust or compromise any insurance claim, as long as the
proceeds are delivered to Agent to the extent required by Section 5.3.1(a). If
an Event of Default exists, only Agent shall be authorized to settle, adjust and
compromise such claims, in any case subject to the Intercreditor Agreement.
(dk)Any proceeds of insurance (other than proceeds from workers’ compensation or
D&O insurance or business interruption insurance) relating to any Collateral and
any awards arising from condemnation of any Collateral shall be applied to the
extent required by, and otherwise in accordance with, Section 5.3.1(a).
iii...Protection of Collateral. All expenses of protecting, storing,
warehousing, insuring, handling, maintaining and shipping any Collateral, all
Taxes payable with respect to any Collateral (including any sale thereof), and
all other payments required to be made by Agent to any Person to realize upon
any Collateral, shall be borne and paid by Borrowers. Agent shall not be liable
or responsible in any way for the safekeeping of any Collateral, for any loss or
damage thereto (except for reasonable care in its custody while Collateral is in
Agent’s actual possession), for any diminution in the value thereof, or for any
act or default of any warehouseman, carrier, forwarding agency or other Person
whatsoever, but the same shall be at Borrowers’ sole risk.
iv...Defense of Title to Collateral. Each Borrower shall at all times defend
its title to Collateral and Agent’s Liens therein against all Persons, claims
and demands whatsoever, except Permitted Liens and other claims or demands
permitted to exist hereunder.
g..Power of Attorney. Each Borrower hereby irrevocably constitutes and appoints
Agent (and all Persons designated by Agent) as such Borrower’s true and lawful
attorney (and agent-in-fact) for the purposes provided in this Section 8.7.
Agent, or Agent’s designee, may, without notice and in either its or a
Borrower’s name, but at the cost and expense of Borrowers:
84



--------------------------------------------------------------------------------



(dl)Endorse a Borrower’s name on any Payment Item or other proceeds of
Collateral (including proceeds of insurance) that come into Agent’s possession
or control in accordance with the terms of the Loan Documents; and
(dm)During an Event of Default, (i) notify any Account Debtors of the assignment
of their Accounts, demand and enforce payment of Accounts by legal proceedings
or otherwise, and generally exercise any rights and remedies with respect to
Accounts; (ii) settle, adjust, modify, compromise, discharge or release any
Accounts or other Collateral, or any legal proceedings brought to collect
Accounts or Collateral; (iii) sell or assign any Accounts and other Collateral
upon such terms, for such amounts and at such times as Agent deems advisable;
(iv) collect, liquidate and receive balances in Deposit Accounts or investment
accounts, and take control, in any manner, of proceeds of Collateral; (v)
prepare, file and sign a Borrower’s name to a proof of claim or other document
in a bankruptcy of an Account Debtor, or to any notice, assignment or
satisfaction of Lien or similar document including, without limitation, in
respect of any assignment of Intellectual Property; (vi) receive, open and
dispose of mail addressed to a Borrower, and notify postal authorities to
deliver any such mail to an address designated by Agent; (vii) endorse any
Chattel Paper, Document, Instrument, bill of lading, or other document or
agreement relating to any Accounts, Inventory or other Collateral; (viii) use a
Borrower’s stationery and sign its name to verifications of Accounts and notices
to Account Debtors; (ix) to the extent a Borrower has rights sufficient to allow
Agent to do so, use information contained in any data processing, electronic or
information systems relating to Collateral; (x) make and adjust claims under
insurance policies; (xi) take any action as may be necessary or appropriate to
obtain payment under any letter of credit, banker’s acceptance or other
instrument for which a Borrower is a beneficiary; and (xii) take all other
actions as Agent deems appropriate to fulfill any Borrower’s obligations under
the Loan Documents.
SECTION 9.REPRESENTATIONS AND WARRANTIES
a..General Representations and Warranties. To induce Agent and Lenders to enter
into this Agreement and to make available the Revolver Commitments, Loans and
Letters of Credit, each Borrower represents and warrants that:
i...Organization and Qualification. Each Obligor is duly organized, validly
existing and in good standing (if applicable) under the laws of the jurisdiction
of its organization. Each Obligor is duly qualified, authorized to do business
and in good standing (if applicable) as a foreign corporation or company in each
jurisdiction where failure to be so qualified could reasonably be expected to
have a Material Adverse Effect. No Obligor is an EEA Financial Institution.
ii...Power and Authority. Each Obligor is duly authorized to execute, deliver
and perform its Loan Documents. The execution, delivery and performance of the
Loan Documents have been duly authorized by all necessary action, and do not (a)
require any consent or approval of any holders of Equity Interests of any
Obligor, other than those already obtained; (b) contravene the Organic Documents
of any Obligor; (c) violate or cause a default under any Applicable Law,
Material Contract or Restrictive Agreement, including the Term Loan Documents,
except to the extent such violation or default could not reasonably be expected
to result in a Material Adverse Effect; or (d) result in or require the
imposition of any Lien (other than Permitted Liens) on any Property of any
Obligor.
85



--------------------------------------------------------------------------------



iii...Enforceability. Each Loan Document is a legal, valid and binding
obligation of each Obligor party thereto, enforceable in accordance with its
terms, except as enforceability may be limited by (i) bankruptcy, insolvency or
similar laws affecting the enforcement of creditors’ rights generally and (ii)
with respect to enforceability against Foreign Subsidiaries or under foreign
laws, the effect of foreign laws, rules and regulation as they relate to
pledges, if any, of Equity Interests in Foreign Subsidiaries and intercompany
Debt owed by Foreign Subsidiaries.
iv...Capital Structure. Schedule 9.1.4 shows, for each Obligor, its name, its
jurisdiction of organization, its authorized and issued Equity Interests,
(except in the case of the Company) the holders of its Equity Interests, and (to
the extent an Obligor is a party thereto) all agreements binding on such holders
with respect to their Equity Interests as of the Effective Date. Except as
disclosed on Schedule 9.1.4, in the five years preceding the Effective Date, no
Obligor has acquired any substantial assets outside the Ordinary Course of
Business from any other Person nor been the surviving entity in a merger or
combination. Each Borrower has good title to its Equity Interests in its
Subsidiaries, subject only to Agent’s Lien and other Permitted Liens, and all
such Equity Interests are duly issued, (and in the case of any Subsidiary that
is a United States corporation) fully paid and non-assessable to the extent
applicable. Except as set forth on Schedule 9.1.4, as of the Effective Date,
there are no outstanding purchase options, warrants, subscription rights,
agreements to issue or sell, convertible interests, phantom rights or powers of
attorney relating to Equity Interests of any Subsidiary.
v...Title to Properties; Priority of Liens. Each Borrower and Subsidiary has
good and marketable title to (or valid leasehold interests in) all of its
material Real Estate, and good and marketable title to all of its material
personal Property, including all such Property reflected in any financial
statements delivered to Agent or Lenders, in each case free of Liens except
Permitted Liens and minor defects in title that do not interfere with its
ability to conduct its business as currently conducted or to utilize such
Property for its intended purposes. To the extent required by the Loan
Documents, all Liens of Agent in the Collateral are duly perfected, valid and
enforceable first priority Liens (subject to the terms of the Intercreditor
Agreement), subject only to Permitted Liens and minor defects in title that do
not interfere with its ability to conduct its business as currently conducted or
to utilize such Property for its intended purposes (provided, however, that for
registered United States copyrights, the security interest will be perfected
upon filing, to the extent perfection of a security interest can be accomplished
by such a filing, of the Copyright Security Agreement with the United States
Copyright Office) and such perfected security interest is to such extent
enforceable as such against any and all creditors of and purchasers from
Obligors in the United States.
vi...Accounts. Agent may rely, in determining which Accounts are Eligible
Accounts, on all statements and representations made by Borrowers with respect
thereto. Borrowers warrant, with respect to each Account at the time it is shown
as an Eligible Account in a Borrowing Base Certificate, that:
(dn)it is genuine and in all respects what it purports to be, and is not
evidenced by a judgment;
86



--------------------------------------------------------------------------------



(do)it arises out of a completed, bona fide sale and delivery of goods in the
Ordinary Course of Business, and substantially in accordance with any purchase
order, contract or other document relating thereto;
(dp)it is for a sum certain, maturing as stated in the invoice covering such
sale, a copy of which has been furnished or is available to Agent on request;
(dq)it is absolutely owing by the Account Debtor, without contingency in any
respect;
(dr)no purchase order, agreement, document or Applicable Law restricts
assignment of the Account to Agent (regardless of whether, under the UCC, the
restriction is ineffective), and the applicable Borrower is the sole payee or
remittance party shown on the invoice;
(ds)no extension, compromise, settlement, modification, credit, deduction or
return has been authorized with respect to the Account, except discounts or
allowances granted in the Ordinary Course of Business for prompt payment that
are reflected in Borrowers’ records related thereto and in the reports submitted
to Agent hereunder; and
(dt)to the best of Borrowers’ knowledge, (i) there are no facts or circumstances
that are reasonably likely to impair the enforceability or collectability of
such Account; (ii) the Account Debtor had the capacity to contract when the
Account arose, continues to meet the applicable Borrower’s customary credit
standards, is Solvent, is not contemplating or subject to an Insolvency
Proceeding, and has not failed, or suspended or ceased doing business; and (iii)
there are no proceedings or actions threatened or pending against any Account
Debtor that could reasonably be expected to have a material adverse effect on
the Account Debtor’s financial condition.
vii...Financial Statements. The consolidated balance sheets, and related
statements of income, cash flow and shareholder’s equity, of Borrowers and
Subsidiaries that have been and are hereafter delivered to Agent and Lenders,
are prepared in accordance with GAAP, and fairly present in all material
respects the financial positions and results of operations of Borrowers and
Subsidiaries at the dates and for the periods indicated, subject to, in the case
of monthly or quarterly balance sheets and related statements, the absence of
footnotes and year end audit adjustments. All projections delivered by the
Obligors to Agent and Lenders have been prepared in good faith, based on
reasonable assumptions in light of the circumstances at such time, it being
acknowledged, and agreed by Lenders, however, that projections as to future
events are not viewed as facts and that the actual results during the period or
periods covered by said projections may differ from the projected results and
that the differences may be material. Since December 31, 2016, there has been no
change in the condition (financial or otherwise) of the Obligors, taken as a
whole, that could reasonably be expected to have a Material Adverse Effect. The
Obligors and their Subsidiaries, taken as a whole, are Solvent.
viii...Surety Obligations. No Borrower or Subsidiary is obligated as surety or
indemnitor under any bond or other contract that assures payment or performance
of any obligation of any Person, except as permitted hereunder.
87



--------------------------------------------------------------------------------



ix...Taxes. Each Borrower and Subsidiary has filed all federal, state,
national, regional, provincial and material local tax returns and other material
reports and all other tax returns and reports and all state and foreign income
reports and declarations required by any jurisdiction to which any of them is
subject that it is required by law to file, and has paid, or made provision for
the payment of, all material Taxes upon it, its income and its Properties that
are due and payable, except to the extent being Properly Contested. The
provision for Taxes on the books of each Borrower and Subsidiary is adequate for
all years not closed by applicable statutes, and for its current Fiscal Year.
x...Reserved.
xi...Intellectual Property. Each Obligor owns or otherwise has the lawful
right to use all Intellectual Property used in the conduct of its business
except to the extent that any failure to own or have such rights to use any
Intellectual Property would not reasonably be expected to result in a Material
Adverse Effect. There is no pending or, to any Borrower’s knowledge, threatened
Intellectual Property Claim with respect to any Obligor or any of their Property
that could reasonably be expected to have a Material Adverse Effect. All
Intellectual Property registered or applied for with the United States Patent
and Trademark Office or the United States Copyright Office, or an equivalent
thereof in any state of the United States or any foreign jurisdiction, that is
owned by any Obligor as of the Effective Date is shown on Schedule 9.1.11.
xii...Governmental Approvals. Each Borrower and Subsidiary has, is in
compliance with, and is in good standing with respect to, all Governmental
Approvals necessary to conduct its business and to own, lease and operate its
Properties, except to the extent the failure to have such Governmental Approval,
to be in compliance therewith or otherwise to be in good standing in respect
thereof would not reasonably be expected to result in a Material Adverse Effect.
All necessary import, export or other licenses, permits or certificates for the
import or handling of any goods or other Collateral have been procured and are
in effect, and Borrowers and Subsidiaries have complied with all foreign and
domestic laws with respect to the shipment and importation of any goods or
Collateral, except where the failure to possess any such effective license,
permit or certificate, or any noncompliance therewith, could not reasonably be
expected to have a Material Adverse Effect.
xiii...Compliance with Laws. Each Borrower and Subsidiary has duly complied,
and its Properties and business operations are in compliance, in all material
respects with all Applicable Law, except where noncompliance could not
reasonably be expected to have a Material Adverse Effect. There have been no
citations, notices or orders of material noncompliance issued to any Borrower or
Subsidiary under any Applicable Law which could reasonably be expected to have a
Material Adverse Effect. No Inventory has been produced in violation of the
FLSA.
xiv...Compliance with Environmental Laws. Except as disclosed on Schedule
9.1.14, as of the Effective Date, no Obligor’s past or present operations, Real
Estate or other Properties are subject to any federal, state or local
investigation to determine whether any remedial action of a material nature is
needed to address any environmental pollution, hazardous material or
environmental clean-up. No Obligor has received any Environmental Notice which
would reasonably be expected to result in a material liability to Borrowers. No
Obligor has any contingent liability with respect to any Environmental Release,
environmental pollution or
88



--------------------------------------------------------------------------------



hazardous material on any Real Estate now or previously owned, leased or
operated by it where such liability could reasonably be expected to result in a
Material Adverse Effect.
xv...Burdensome Contracts. No Borrower or Subsidiary is a party or subject to
any contract, agreement or charter restriction that could reasonably be expected
to have a Material Adverse Effect. No Borrower or Subsidiary is party or subject
to any Restrictive Agreement, except as shown on Schedule 9.1.15 as of the date
hereof or as otherwise permitted pursuant to Section 10.2.15. No such
Restrictive Agreement prohibits the execution, delivery or performance of any
Loan Document by an Obligor.
xvi...Litigation. Except as shown on Schedule 9.1.16, there are no proceedings
or investigations pending or, to any Borrower’s knowledge, threatened against
any Borrower or Subsidiary, or any of their businesses, operations, Properties,
prospects or conditions, that (a) relate to any Loan Documents or transactions
contemplated thereby; or (b) could reasonably be expected to have a Material
Adverse Effect.
xvii...No Defaults. No event or circumstance has occurred or exists that
constitutes a Default or Event of Default. No Obligor is in default, and no
event or circumstance has occurred or exists that with the passage of time or
giving of notice would constitute a default (after giving effect to any cure or
grace period and waivers or amendments thereof), under any Material Contract or
any Restrictive Agreement that (in the case of any Restrictive Agreement) could
reasonably be expected to have a Material Adverse Effect. As of the date hereof,
there is no basis upon which any party (other than a Borrower or Subsidiary)
could terminate a Material Contract prior to its scheduled termination date.
xviii...ERISA.
(du)Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code, and other federal and state laws. Each Plan that
is intended to qualify under Section 401(a) of the Code has received a favorable
determination letter or prototype opinion from the IRS or an application for
such a letter is currently being processed by the IRS with respect thereto and,
to the knowledge of Borrowers, nothing has occurred which would reasonably be
expected to prevent, or cause the loss of, such qualification. Each Obligor and
ERISA Affiliate has made all required contributions to each Plan subject to
Section 412 of the Code, and no application for a funding waiver or an extension
of any amortization period pursuant to Section 412 of the Code has been made
with respect to any Plan.
(dv)There are no pending or, to the knowledge of Borrowers, threatened claims,
actions or lawsuits, or action by any Governmental Authority, with respect to
any Plan that could reasonably be expected to have a Material Adverse Effect.
There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted in or could
reasonably be expected to have a Material Adverse Effect.
(dw)No ERISA Event has occurred or is reasonably expected to occur; (ii) no
Pension Plan has any Unfunded Pension Liability that could reasonably be
expected to have a Material Adverse Effect; (iii) no Obligor or ERISA Affiliate
has incurred, or reasonably expects to incur, any liability under Title IV of
ERISA with respect to any Pension Plan (other than premiums due and not
delinquent under Section 4007 of ERISA); (iv) no Obligor or ERISA
89



--------------------------------------------------------------------------------



Affiliate has incurred, or reasonably expects to incur, any liability (and no
event has occurred which, with the giving of notice under Section 4219 of ERISA,
would result in such liability) under Section 4201 or 4243 of ERISA with respect
to a Multiemployer Plan; and (v) no Obligor or ERISA Affiliate has engaged in a
transaction that could be subject to Section 4069 or 4212(c) of ERISA.
(dx)Except as disclosed on Schedule 9.1.18 or as could not reasonably be
expected to have a Material Adverse Effect, with respect to any Foreign Plan,
(i) all employer and employee contributions required by law or by the terms of
the Foreign Plan have been made, or, if applicable, accrued, in accordance with
normal accounting practices; (ii) the fair market value of the assets of each
funded Foreign Plan, the liability of each insurer for any Foreign Plan funded
through insurance, or the book reserve established for any Foreign Plan,
together with any accrued contributions, is sufficient to procure or provide for
the accrued benefit obligations with respect to all current and former
participants in such Foreign Plan according to the actuarial assumptions and
valuations most recently used to account for such obligations in accordance with
applicable generally accepted accounting principles; and (iii) it has been
registered as required and has been maintained in good standing with applicable
regulatory authorities.
xix...Trade Relations. There exists no actual or threatened termination,
limitation or modification of any business relationship between any Borrower or
Subsidiary and any customer or supplier, or any group of customers or suppliers,
that could reasonably be expected to result in a Material Adverse Effect.
xx...Labor Relations. Except as described on Schedule 9.1.20, as of the
Effective Date no Obligor is party to or bound by any collective bargaining
agreement, or material management agreement or consulting agreement. Except as
described on Schedule 9.1.20, as of the date hereof there are no material
grievances, disputes or controversies with any union or other organization of
any Obligor’s employees, or, to any Borrower’s knowledge, any asserted or
threatened strikes, work stoppages or demands for collective bargaining.
xxi...Reserved.
xxii...Not a Regulated Entity. No Obligor is (a) an “investment company” or a
“person directly or indirectly controlled by or acting on behalf of an
investment company” within the meaning of the Investment Company Act of 1940; or
(b) subject to regulation under the Federal Power Act, the Interstate Commerce
Act, any public utilities code or any other Applicable Law regarding its
authority to incur Debt.
xxiii...Margin Stock. No Borrower or Subsidiary is engaged, principally or as
one of its important activities, in the business of extending credit for the
purpose of purchasing or carrying any Margin Stock. No Loan proceeds or Letters
of Credit will be used by Borrowers to purchase or carry, or to reduce or
refinance any Debt incurred to purchase or carry, any Margin Stock or for any
related purpose governed by Regulations T, U or X of the Board of Governors,
except to the extent in compliance with Regulations T, U or X of the Board of
Governors.
xxiv...OFAC. No Borrower or Subsidiary, nor to the knowledge of any Borrower
or Subsidiary, any director, officer, employee, agent, affiliate or
representative thereof, is an
90



--------------------------------------------------------------------------------



individual or entity that is currently the subject or target of any Sanction or
is located, organized or resident in a Designated Jurisdiction.
xxv...Anti-Corruption Laws. The Company and each Subsidiary and their
respective directors, officers and employees and, to the knowledge of the
Company, the agents of the Company and the Subsidiaries, are in compliance with
the Foreign Corrupt Practices Act of 1977, as amended, and the rules and
regulations thereunder (the “FCPA”) and any other applicable anti-corruption law
in all material respects. The Obligors have instituted and maintain policies and
procedures designed to promote and achieve continued compliance with such laws.
xxvi...Delivery of Term Loan Documents. Agent has received complete copies of
the Term Loan Credit Agreement and each “Security Document” (as such term, or
any analogous term, is defined in the Term Loan Credit Agreement) and all
material amendments thereto, other than such documents as are the subject of a
customary confidentiality undertaking (it being understood that if any
information is withheld in reliance on the foregoing exception, the Company
shall advise the Agent of such fact and the Company or any of the Obligors
shall, following a reasonable request from the Agent or a Lender, use
commercially reasonable efforts to furnish the relevant information by
alternative means that would not violate the relevant obligation of
confidentiality, including by requesting consent from the applicable
counterparty to disclose such information). None of such documents and
agreements has been amended or supplemented, nor have any of the provisions
thereof been waived, except in accordance with the Intercreditor Agreement.
xxvii...Insurance. The Properties and businesses of the Company and the
Subsidiaries are insured with financially sound and reputable insurance
companies not Affiliates of the Company, in such amounts, with such deductibles
and covering such risks as are customarily carried by companies engaged in
similar businesses and owning similar properties in localities where the Company
or the applicable Subsidiary operate. All such insurance policies are in full
force and effect, all premiums have been duly paid and none of the Company or
the Subsidiaries has received a written notice of violation or cancelation
thereof.
xxviii...EEA Financial Institutions. No Borrower is an EEA Financial
Institution.
xxix...Use of Proceeds. The proceeds of the Loans shall be used only in
accordance with Section 2.1.3.
b..Complete Disclosure. No Loan Document (as amended, restated, amended and
restated, supplemented, modified or updated as provided for herein) (including,
without limitation, any financial statements delivered to Agent or Lenders at
any time), other than (i) projections, budgets, estimates and other forward
looking statements, and (ii) information of a general economic or general
industry nature, contained, when delivered to Agent or Lenders and taken as a
whole, any untrue statement of a material fact, nor fails to disclose any
material fact necessary to make the statements contained therein not materially
misleading in light of all of the circumstances under which such statements are
made (after giving effect to all supplements and updates thereto). There is no
fact or circumstance that any Obligor has failed to disclose to Agent in writing
that could reasonably be expected to have a Material Adverse Effect.
91



--------------------------------------------------------------------------------



i...Beneficial Ownership Disclosure. As of the Amendment No. 1 Effective Date,
to the best knowledge of the Borrower, the information included in the
Beneficial Ownership Certification (if any) provided on or prior to the
Amendment No. 1 Effective Date to any Lender in connection with this Agreement
is true and correct in all respects.
SECTION 10.COVENANTS AND CONTINUING AGREEMENTS
a..Affirmative Covenants. As long as any Revolver Commitments or Revolver Loans
remain outstanding (other than contingent obligations or Letters of Credit
collateralized in a manner reasonably acceptable to Issuing Bank), each Borrower
shall, and shall cause each Subsidiary to:
i...Inspections; Appraisals.
(dy)Permit Agent from time to time, subject (except when an Event of Default
exists) to reasonable prior notice and normal business hours, to visit and
inspect the Properties of any Borrower or Subsidiary, inspect, audit and make
extracts from any Borrower’s or Subsidiary’s books and records (other than
information which is subject to attorney-client privilege or would result in a
breach of a confidentiality obligation of the Obligors to any other Person), and
discuss with its officers, employees, agents, advisors and independent
accountants such Borrower’s or Subsidiary’s business, financial condition,
assets, prospects and results of operations. Lenders may participate in any such
visit or inspection, at their own expense; provided, however, the Obligors
shall, absent a continuing Event of Default, be given the opportunity to be
present at any communications with their accountants. Neither Agent nor any
Lender shall have any duty to any Borrower to make any inspection, nor to share
any results of any inspection, appraisal or report with any Borrower. Borrowers
acknowledge that all inspections, appraisals and reports are prepared by Agent
and Lenders for their purposes, and Borrowers shall not be entitled to rely upon
them. Agent may allow Borrower Agent to receive copies of any appraisals.
(dz)Reimburse Agent for all reasonable charges, costs and expenses of Agent in
connection with (i) examinations of any Obligor’s books and records or any other
financial or Collateral matters as Agent deems appropriate, if the date of
determination is not during an Accelerated Appraisal and Field Exam Period, up
to one time per Loan Year and, if the date of determination is during an
Accelerated Appraisal and Field Exam Period, up to two times per Loan Year, and
(ii) appraisals of Inventory, if the date of determination is not during an
Accelerated Appraisal and Field Exam Period, up to one time per calendar year
and, if the date of determination is during an Accelerated Appraisal and Field
Exam Period, up to two times per calendar year; provided, however, that if an
examination or appraisal is initiated during an Event of Default, all charges,
costs and expenses therefor shall be reimbursed by Borrowers without regard to
such limits. Subject to and without limiting the foregoing, Borrowers
specifically agree to pay Agent’s then standard charges for each day that an
employee of Agent or its Affiliates is engaged in any examination activities,
and shall pay the standard charges of Agent’s internal appraisal group. This
Section 10.1.1 shall not be construed to limit Agent’s right to conduct
examinations or to obtain appraisals at any time in its discretion, nor to use
third parties for such purposes.
92



--------------------------------------------------------------------------------



ii...Financial and Other Information. Keep adequate records and books of
account with respect to its business activities, in which proper entries are
made in accordance with GAAP in all material respects reflecting all financial
transactions; and furnish to Agent and Lenders:
(ea)as soon as available, and in any event within 90 days after the close of
each Fiscal Year, balance sheets as of the end of such Fiscal Year and the
related statements of income, cash flow and shareholders’ equity for such Fiscal
Year, on a consolidated basis for Borrowers and Subsidiaries, which consolidated
statements shall be audited and certified (without any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit, other than any such qualification or exception that is expressly
solely with respect to, or expressly resulting solely from, (x) an upcoming
maturity date under any Debt occurring within one year from the time such report
is delivered or (y) any potential inability to satisfy the financial covenants
set forth in Section 10.3 on a future date or in a future period) by any
independent certified public accountants of nationally recognized standing
selected by Borrowers, and shall set forth in comparative form corresponding
figures for the preceding Fiscal Year;
(eb)if the applicable fiscal period end is not during an Accelerated Financial
Reporting Period, as soon as available, and in any event within 45 days after
the end of each Fiscal Quarter (but within 60 days after the last Fiscal Quarter
in a Fiscal Year), unaudited balance sheets as of the end of such Fiscal Quarter
and the related statements of income and cash flow for such Fiscal Quarter and
for the portion of the Fiscal Year then elapsed, on consolidated basis for
Borrowers and Subsidiaries, setting forth in comparative form corresponding
figures for the preceding Fiscal Year and certified by a Senior Officer of the
Company as prepared in accordance with GAAP and fairly presenting in all
material respects the financial position and results of operations for such
Fiscal Quarter and period, subject to normal yearend adjustments and the
absence of footnotes; and (ii) if the applicable fiscal period end is during an
Accelerated Financial Reporting Period, as soon as available, and in any event
within 30 days after the end of each Fiscal Month (but within 45 days after the
last Fiscal Month in a Fiscal Quarter and 60 days after the last Fiscal Month in
a Fiscal Year), unaudited balance sheets as of the end of such Fiscal Month and
the related statements of income and cash flow for such Fiscal Month and for the
portion of the Fiscal Year then elapsed, on consolidated basis for Borrowers and
Subsidiaries, setting forth in comparative form corresponding figures for the
preceding Fiscal Year and certified by a Senior Officer of the Company as
prepared in accordance with GAAP and fairly presenting in all material respects
the financial position and results of operations for such Fiscal Month and
period, subject to normal yearend adjustments and the absence of footnotes;
(ec)concurrently with delivery of financial statements under clauses (a) and (b)
above, or more frequently if requested by Agent while an Event of Default exists
a Compliance Certificate executed by a Senior Officer of the Company.
(ed)concurrently with delivery of financial statements under clause (a) above,
copies of all management letters (if any) and other material reports submitted
to Borrowers by their accountants in connection with such financial statements;
(ee)concurrently with delivery of financial statements under clause (b) above,
at the end of any Fiscal Quarter, a written report satisfactory in form and
scope to Agent, as to all Hedging Agreements entered into by any Borrower or
Guarantor, including, without limitation,
93



--------------------------------------------------------------------------------



detailed calculations with respect to the conversion values of all currency
exchange Hedging Agreements and such other items as Agent, in its sole
discretion, may from time to time request;
(ef)not later than 30 days after the end of each Fiscal Year, projections of
Company’s consolidated balance sheets, results of operations, cash flow, and
Availability for the next Fiscal Year, quarter by quarter; and (ii) promptly
upon availability, copies of the Company’s five-year strategic plan and any
updates thereto;
(eg)promptly following Agent’s request, a summary listing of each Borrower’s
trade payables, and a detailed trade payable aging, all in form satisfactory to
Agent;
(eh)promptly after the sending or filing thereof, copies of any proxy
statements, financial statements or reports that the Company has made generally
available to its shareholders; copies of any regular, periodic and special
reports or registration statements or prospectuses that any Borrower files with
the Securities and Exchange Commission or any other Governmental Authority, or
any securities exchange; and copies of any press releases or other statements
made available by a Borrower to the public concerning material changes to or
developments in the business of such Borrower;
(ei)promptly after the sending or filing thereof, copies of any annual report to
be filed in connection with any Pension Plan, and promptly following Agent’s
request, after the sending or filing thereof, copies of any annual report to be
filed in connection with each other Plan or Foreign Plan;
(ej)to the extent not already provided, copies of all notices sent to the Term
Lenders pursuant to the Term Loan Documents in respect of any default or other
material event thereunder;
(ek)concurrently with delivery of financial statements under clause (a) above, a
supplemental or updated Perfection Certificate;
(el)promptly following any request therefor, information and documentation
reasonably requested by the Administrative Agent or any Lender for purposes of
compliance with applicable “know your customer” and anti-money laundering rules
and regulations, including the USA PATRIOT Act and the Beneficial Ownership
Regulation; and
(em)such other reports and information (financial or otherwise, including,
without limitation, consolidating balance sheets, related statements of income,
cash flow and shareholder’s equity, but excluding any information subject to the
attorney-client privilege or other confidentiality arrangements with third
parties) promptly following Agent’s request therefor from time to time in
connection with any Collateral or any Borrower’s, Subsidiary’s or other
Obligor’s financial condition or business.
Subject to the next succeeding sentence, information delivered pursuant to this
Section 10.1.2 to Agent may be made available by Agent to Lenders by posting
such information on the Platform. Information delivered pursuant to this Section
10.1.2 may also be delivered by electronic communication
94



--------------------------------------------------------------------------------



pursuant to procedures approved by Agent pursuant to Section 15.3 hereto.
Information required to be delivered pursuant to this Section 10.1.2 (to the
extent not made available as set forth above) shall be deemed to have been
delivered to Agent on the date on which such information has been posted on (i)
Company’s website on the Internet at http://www.cvgrp.com or (ii) are made
available via EDGAR, or any successor system of the SEC, on the Company’s Annual
Report on Form 10-K, Quarterly Report on Form 10-Q, or 8-K, as applicable.
Information required to be delivered pursuant to this Section 10.1.2 shall be in
a format which is suitable for transmission.
Unless (i) expressly marked by Borrowers as “PUBLIC” or (ii) copies of the
Company’s public filings with the SEC, any notice or other communication
delivered pursuant to this Section 10.1.2, or otherwise pursuant to this
Agreement, shall be deemed to contain material non-public information.
iii...Notices. Notify Agent (for further distribution to Lenders) in writing,
promptly after a Borrower’s obtaining knowledge thereof, of any of the following
that affects an Obligor: (a) the threat or commencement of any proceeding or
investigation, whether or not covered by insurance, that could reasonably be
expected to have a Material Adverse Effect; (b) any pending or threatened labor
dispute, strike or walkout, or the expiration of any material labor contract
that could reasonably be expected to have a Material Adverse Effect; (c) any
default under or termination of a Material Contract, the Term Loan Credit
Agreement or any other Term Loan Document, any Subordinated Debt, or any
contract that relates to Debt (other than intercompany Debt) in any aggregate
amount of $5,000,000 or more; (d) the existence of any Default or Event of
Default; (e) any judgment in an amount exceeding $2,500,000; (f) the assertion
of any Intellectual Property Claim, that could reasonably be expected to have a
Material Adverse Effect; (g) any violation or asserted violation of any
Applicable Law (including ERISA, OSHA, FLSA, or any Environmental Laws), that
could reasonably be expected to have a Material Adverse Effect; (h) any
Environmental Release by an Obligor or on any Property owned, leased or occupied
by an Obligor that could reasonably be expected to have a Material Adverse
Effect; or receipt of any Environmental Notice that could reasonably be expected
to have a Material Adverse Effect or materially impact the value of any Property
of such Borrower; (i) the occurrence of any ERISA Event that could reasonably be
expected to have a Material Adverse Effect, either individually or in the
aggregate; (j) the discharge of or any withdrawal or resignation by Borrowers’
independent accountants; or (k) any change in the information provided in the
Beneficial Ownership Certification (if any) delivered pursuant to the terms
hereof that would result in a change to the list of beneficial owners identified
in such certification.
iv...Landlord and Storage Agreements. Promptly following request Agent’s
request therefor, provide Agent with copies of all agreements between an Obligor
and any landlord, warehouseman, processor, shipper, bailee or other Person that
owns any premises at which any material Collateral may be kept or that otherwise
may possess or handle any material Collateral.
95



--------------------------------------------------------------------------------



v...Compliance with Laws. Comply with all Applicable Laws, including ERISA,
Environmental Laws, FLSA, OSHA, Anti-Terrorism Law (in all material respects),
and laws regarding collection and payment of Taxes, and maintain all
Governmental Approvals necessary to the ownership of its Properties or conduct
of its business, unless failure to comply (other than failure to comply with
Anti-Terrorism Law Laws, which shall not be subject to the “Material Adverse
Effect” qualification in this sentence) or maintain could not reasonably be
expected to have a Material Adverse Effect. Without limiting the generality of
the foregoing, if any Environmental Release occurs at or on any Properties of
the Company or any Subsidiary, it shall act promptly and diligently to
investigate and report to Agent and all appropriate Governmental Authorities the
extent of, and to make appropriate remedial action to eliminate, such
Environmental Release, whether or not directed to do so by any Governmental
Authority, if, as required by Environmental Law or necessary to preserve the
value as a whole of such Properties.
vi...Taxes. Pay and discharge all Taxes on or prior to the date which they
become delinquent or penalties attach, unless such Taxes are being Properly
Contested.
vii...Insurance. In addition to the insurance required hereunder with respect
to Collateral, maintain insurance, with financially sound and reputable
insurance companies, with respect to the Properties and business of Borrowers
and Subsidiaries of such type, in such amounts, and with such coverages and
deductibles as required pursuant to Section 8.6.2.
viii...Licenses. Keep each License materially affecting any Collateral
(including the manufacture, distribution or disposition of Inventory) in full
force and effect except (i) to the extent not otherwise required herein, (ii)
for any Permitted Asset Disposition or (iii) to the extent any failure to so
maintain such License would not reasonably be expected to result in a Material
Adverse Effect.
ix...Future Subsidiaries. (a) Notify Agent within five Business Days (or such
later date as agreed to by Agent) of any Person becoming a Subsidiary
(including, without limitation, upon the formation of any Subsidiary that is a
Division Successor) and cause such Subsidiary (other than an Excluded
Subsidiary) within 30 days of such notice being delivered to Agent (or such
longer period as the Agent may reasonably agree) to guaranty the Obligations and
to execute and deliver such documents (including with respect to any and all
applicable “know your customer” requirements, which information shall be
delivered to Agent and the Lenders prior to such Subsidiary being joined as a
party hereto), instruments and agreements and to take such other actions as
Agent shall require to evidence and perfect a Lien in favor of Agent (for the
benefit of Secured Parties) on all assets (other than Excluded Assets) of such
Person, including delivery of a Perfection Certificate, and such legal opinions,
each in form and substance reasonably satisfactory to Agent, as it shall deem
appropriate. If at any time any Subsidiary that is an Excluded Subsidiary as of
the Effective Date, shall cease to be an Excluded Subsidiary, such Subsidiary
shall be required, no later than 30 days after the delivery of the financial
statements pursuant to Section 10.1.2(b) hereof reflecting such occurrence, to
guaranty the Obligations in accordance with this Section 10.1.
(b)Upon the acquisition of any property (other than Excluded Collateral) by a
Borrower (including, without limitation, any acquisition pursuant to a Division)
, which property, in the reasonable judgment of the Agent, is not already
subject to a perfected Lien in favor of the Agent for the benefit of the Secured
Parties (and where such a perfected Lien would be required in accordance with
the
96



--------------------------------------------------------------------------------



terms of this Agreement or the other Security Documents), the Borrowers shall,
in each case at the Borrowers’ expense, execute and deliver any and all further
instruments and documents and take all such other action as the Agent in its
reasonable judgment may deem necessary or desirable in obtaining the full
benefits of, or in perfecting and preserving Liens over, such property
(including, without limitation, supplements to the Security Documents and other
security agreements), in each case, subject to the terms and conditions
otherwise set forth in the Loan Documents with respect to any class of
Collateral
x...Anti-Corruption Laws. Maintain in effect policies and procedures designed
to promote compliance by the Borrower, the Subsidiaries, and their respective
directors, officers, employees, and agents with the FCPA and any other
applicable anti-corruption laws.
xi...Maintenance of Properties. (a) Maintain, preserve and protect all of its
material properties and equipment necessary in the operation of its business in
good working order and condition, ordinary wear and tear excepted; (b) make all
necessary repairs thereto and renewals and replacements thereof except where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect; and (c) use the standard of care typical in the industry in the
operation and maintenance of its facilities.
xii...Further Assurances. Promptly upon request by the Agent, or any Lender
through the Agent, (a) correct any material defect or error that may be
discovered in any Loan Document or in the execution, acknowledgment, filing or
recordation thereof, and (b) do, execute, acknowledge, deliver, record,
re-record, file, re-file, register and re-register any and all such further
acts, certificates, assurances and other instruments as the Agent, or any Lender
through the Agent, may reasonably require from time to time in order to (i)
carry out more effectively the purposes of the Loan Documents, (ii) to the
fullest extent permitted by applicable law, subject the Company’s or any
Subsidiaries’ properties, assets, rights or interests to the Liens now or
hereafter intended to be covered by this Agreement or the other Security
Documents, (iii) perfect and maintain the validity, effectiveness and priority
of this Agreement and any of the other Security Documents and any of the Liens
intended to be created thereunder and (iv) assure, convey, grant, assign,
transfer, preserve, protect and confirm more effectively unto the Secured
Parties the rights granted or now or hereafter intended to be granted to the
Secured Parties under any Loan Document or under any other instrument executed
in connection with any Loan Document to which the Company or Subsidiary is or is
to be a party.
xiii...Use of Proceeds. Use the proceeds of the Loans only in accordance with
Section 2.1.3.
xiv...Intellectual Property.
(a)Process all documents reasonably required to maintain all registrations and
applications for registration of all of each Obligor’s Intellectual Property,
including but not limited to (a) the prompt filing of affidavits of use and
applications for renewals of registration in the United States Patent and
Trademark Office for all of its material registered Trademarks, (b) the timely
payment of all fees and disbursements in connection therewith as well as any
post-issuance fees due in connection with Patents, and (c) refraining from the
abandonment of any filing of affidavit of use or any application of renewal
prior to the exhaustion of all administrative and judicial remedies without
prior written consent of the Agent (other than with
97



--------------------------------------------------------------------------------



respect to registrations and applications deemed by such Obligor in its
reasonable business judgment to be no longer prudent to pursue).
(b)Diligently prosecute all applications for registrations of Intellectual
Property listed on Schedule 9.1.11, in each case for such Obligor, and not
abandon any such application prior to exhaustion of all administrative and
judicial remedies, absent written consent of the Agent (other than applications
that are deemed by such Obligor in its reasonable business judgment to be no
longer prudent to pursue).
xv...Post Closing Covenants. Notwithstanding the conditions precedent set
forth in Section 6.1, Borrower Agent has informed Agent and the Lenders that
certain items required to be delivered to Agent or otherwise satisfied as
conditions precedent to the effectiveness of this Agreement will not be
delivered to Agent as of the date hereof. As an accommodation to Borrowers,
Agent and the Lenders have agreed to make the Revolving Loans and Letters of
Credit available under this Agreement notwithstanding that such conditions to
closing have not been satisfied (but subject to the other conditions set forth
herein). In consideration of such accommodation, Borrowers hereby agree to take,
and cause each Subsidiary to take, each of the actions described on Schedule
10.1.15 attached hereto, in each case in the manner and by the dates set forth
thereon, or such later dates as may be agreed to by Agent, in its sole
discretion.
b..Negative Covenants. As long as any Revolver Commitments or Obligations are
outstanding (other than contingent obligations or Letters of Credit
collateralized in a manner reasonably acceptable to the Issuing Bank), each
Borrower shall not, and shall cause each Subsidiary not to:
i...Permitted Debt. Create, incur, guarantee or suffer to exist any Debt,
except:
(c)the Obligations;
(d)Subordinated Debt;
(e)Permitted Purchase Money Debt incurred (i) prior to the Amendment No. 2
Effective Date and (ii) to the extent incurred thereafter, in an aggregate
amount outstanding not to exceed $100,000 ;
(f)Borrowed Money and other Debt (other than the Obligations and Subordinated
Debt), but only to the extent identified on Schedule 10.2.1;
(g)Secured Bank Product Obligations, together with all other obligations arising
in connection with Bank Products entered into in the ordinary course of
business,
(h)Permitted Contingent Obligations;
(i)Refinancing Debt as long as each Refinancing Condition is satisfied;
(j)Debt under any Hedging Agreement to the extent such Hedging Agreement is
permitted by this Agreement;
98



--------------------------------------------------------------------------------



(k)intercompany Debt to the extent permitted by Section 10.2.6, and (ii)
intercompany Debt owed to an Obligor by an Excluded Receivables Subsidiary in
connection with a sale of receivables to such Excluded Receivables Subsidiary
pursuant to a Qualified Receivables Transaction;
(l)Debt in respect of workers’ compensation claims, self-insurance obligations,
performance bonds, export or import indemnitees or similar instruments, customs
bonds, governmental contracts, leases, surety appeal or similar bonds and
completion guarantees provided by an Obligor or Subsidiary in the Ordinary
Course of its Business;
(m)Debt in respect of taxes, assessments or governmental charges to the extent
that payment thereof shall not at the time be required to be made in accordance
with Section 10.1.6;
(n)Debt consisting of incentive, non-compete, consulting, deferred compensation,
or other similar arrangements entered in the Ordinary Course of Business;
(o)Debt in respect of netting services and overdraft protections or other cash
management services in connection with deposit accounts and securities accounts,
in each case in the Ordinary Course of Business;
(p)Debt incurred by Subsidiaries that are not Obligors in an amount not to
exceed, at any time outstanding, the greater of (i) $25,000,000 and (ii)
measured at the time of incurrence thereof, 10.0% of the portion of Total Assets
attributable to all Subsidiaries that are not Obligors (prior to giving effect
to any acquisition or Investment made or intended to be made using the proceeds
of such Debt), and so long as (A) no Default or Event of Default exists or would
result therefrom and (B) such Debt was incurred prior to the Amendment No. 2
Effective Date;
(q)[reserved];
(r)Contingent Obligations in respect of Debt otherwise permitted under Section
10.2.1 or in respect of obligations not constituting Debt that are permitted
hereunder, in each case, subject, if applicable, to Section 10.2.6;
(s)Contingent Obligations of the Company and its Subsidiaries incurred in
connection with the guaranty of Debt extended to a Foreign Subsidiary by Bank of
America, N.A. or its Affiliates in an amount not to exceed $10,000,000 in the
aggregate at any time unless otherwise approved by Agent in writing and only to
the extent issued prior to the Amendment No. 2 Effective Date;
(t)Contingent Obligations of an Obligor in respect of Debt of another Obligor
otherwise permitted under this Section 10.2.1 or in respect of other obligations
of another Obligor permitted hereunder;
(u)Debt incurred in connection with the financing of insurance premiums in the
Ordinary Course of Business;
99



--------------------------------------------------------------------------------



(v)without duplication of any other Debt, non-cash accruals of interest,
accretion or amortization of original issue discount and payment-in-kind
interest with respect to Debt permitted hereunder;
(w)Debt constituting any earn-out obligation or other post-closing balance sheet
adjustment prior to such time as it becomes a liability on the balance sheet of
such Person in accordance with GAAP or that exists on the balance sheet of such
Person on a non-interest bearing basis and is paid within thirty days of the
date such obligation becomes a liability on the balance sheet;
(x)Debt incurred by any Excluded Receivables Subsidiary in connection with any
Qualified Receivables Transaction provided that the Debt is non-recourse to any
Person other than the Excluded Receivables Subsidiary;
(y)Debt incurred pursuant to the Term Loan Documents in an aggregate principal
amount not to exceed $175,000,000, plus the principal amount of each Incremental
Term Loan in an aggregate amount not to exceed the Term Loan Incremental Cap (in
each case, plus accrued interest), including any Refinancing Debt thereof, as
permitted and in accordance with the terms of the Intercreditor Agreement;
(z)Debt incurred or assumed in connection with a Permitted Acquisition, so long
as (i) the Fixed Charge Coverage Ratio is not less than 1.00 to 1.00 on a Pro
Forma Basis and (ii) no Default or Event of Default exists or would result
therefrom;
(aa)So long as incurred prior to the Amendment No. 2 Effective Date, additional
Debt in an aggregate principal amount not to exceed $35,000,000; and
(ab)Permitted Ratio Debt.; and
(ac)additional Debt in an aggregate principal amount not to exceed $15,000,000,
so long as (i) such Debt is unsecured and (ii) such Debt is incurred after
September 30, 2021.
ii...Permitted Liens. Create or suffer to exist any Lien upon any of its
Property, except the following (collectively, “Permitted Liens”):
(ad)Liens created pursuant to any Loan Document;
(ae)Purchase Money Liens securing Permitted Purchase Money Debt incurred in
reliance on Section 10.2.1(c);
(af)Liens for Taxes not yet delinquent or being Properly Contested;
(ag)contractual Liens and Liens imposed by law (other than Liens for Taxes or
imposed under ERISA) such as carriers’, warehousemen’s, materialmen’s,
landlords’, workmen’s, suppliers’, repairmen’s and mechanics’ Liens and other
similar Liens arising in the Ordinary Course of Business, but only if (i)
payment of the obligations secured thereby is not yet delinquent or is being
Properly Contested, and (ii) such Liens do not materially impair the value or
use of the Property or materially impair operation of the business of any
Obligor;
100



--------------------------------------------------------------------------------



(ah)Liens incurred or deposits made in the Ordinary Course of Business to secure
the performance of tenders, bids, leases, contracts (except those relating to
Borrowed Money), surety, stay customs and appeal bonds, statutory obligations
and other similar obligations, or arising as a result of progress payments under
government contracts;
(ai)Liens arising in the Ordinary Course of Business that are subject to Lien
Waivers;
(aj)Liens arising by virtue of a judgment or judicial order to the extent such
judgment does not constitute an Event of Default;
(ak)easements, rights-of-way, survey exceptions, title exceptions, restrictions,
covenants or other agreements of record, minor defects or other irregularities
in title and other similar charges or encumbrances on Real Estate, that do not
secure any monetary obligation and do not materially interfere with the Ordinary
Course of Business;
(al)municipal and zoning ordinances, building and other land use laws imposed by
any governmental authority which are not violated in any material respect by
existing improvements or the present use of Property, or in the case of any Real
Estate subject to a mortgage in favor of the Term Loan Agent, encumbrances
disclosed in the title insurance policy issued to the Term Loan Agent;
(am)leases, subleases, licenses, sublicenses granted to others in the Ordinary
Course of Business;
(an)any interest or title of a lessor or sublessor, licensor or sublicensor
under any lease or license not prohibited by this Agreement or the other
Security Documents, including any interest of a bailor;
(ao)normal and customary rights of setoff upon deposits or securities in favor
of depository institutions or brokerages, and Liens of a collecting bank on
payment items in the course of collection, bankers’ Liens securing amounts owing
to such bank with respect to overdrafts, cash management and operating account
arrangements, including those involving pooled accounts and netting
arrangements; provided that in no case shall such Liens secure (either directly
or indirectly) the repayment of any Debt (other than on account of such
overdrafts, netting or cash management);
(ap)Liens on amounts payable under insurance policies, and deposits arising in
the Ordinary Course of Business, in connection with the financing of insurance
premiums;
(aq)Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into by such Person in the
Ordinary Course of Business in accordance with the past practices of such
Person;
(ar)Liens on property or assets acquired pursuant to a Permitted Acquisition, or
on property or assets of a Subsidiary in existence at the time such Subsidiary
or property is acquired pursuant to a Permitted Acquisition; provided that (x)
any Debt that is secured by such Liens is permitted hereunder and (y) such Liens
are not incurred in connection with, or in
101



--------------------------------------------------------------------------------



contemplation or anticipation of, such Permitted Acquisition and do not attach
to any other property or assets of the Company or any Subsidiaries other than
the property and assets subject to such Liens at the time of such Permitted
Acquisition, together with any extensions, renewals and replacements of the
foregoing, so long as the Debt secured by such Liens is permitted hereunder and
such extension, renewal or replacement does not encumber any additional assets
or properties of the Company or any Subsidiaries;
(as)security given to a public or private utility or any Governmental Authority
as required in the Ordinary Course of Business;
(at)the filing of financing statements solely as a precautionary measure in
connection with operating leases or consignments;
(au)Liens with respect to obligations that do not in the aggregate exceed
$1,000,000 at any time outstanding; provided that no such Lien may be created
from and after the Amendment No. 2 Effective Date;
(av)the replacement, extension or renewal of any Permitted Lien; provided, that
such Lien shall at no time be extended to cover any assets or property other
than such assets or property subject thereto on the date such Lien was incurred;
(aw)Liens granted by Subsidiaries that are not Obligors securing (i) Debt
permitted to be incurred pursuant to Section 10.2.1(n), (q), (x) or (y) or (ii)
any obligations not constituting Debt that are permitted hereunder;
(ax)existing Liens shown on Schedule 10.2.2;
(ay)Liens granted to the Term Loan Agent pursuant to the Term Loan Documents and
any Refinancing Debt thereof, provided that the Agent, for the benefit of the
Lenders, has a first priority Lien (subject to Permitted Liens) on the ABL
Facility First Lien Collateral and a second priority Lien on the Term Loan First
Lien Collateral as set forth and governed by the Intercreditor Agreement;
(az)Liens with respect to those Accounts and related rights and assets subject
to purchase pursuant to any Qualified Receivables Transaction; and
(ba)Liens securing obligations in an aggregate principal amount not to exceed
$10,000,000; provided, that, (i) in the event such Liens are granted in
Collateral such Liens are junior in priority to the Liens granted to the Agent.
and (ii) no such Liens may be created from and after the Amendment No. 2
Effective Date.
iii...[RESERVED].
iv...Distributions; Upstream Payments. Make or declare any Distributions other
than:
(bb)Upstream Payments;
(bc)dispositions by Obligors and Subsidiaries permitted hereunder;
102



--------------------------------------------------------------------------------



(bd)the purchase, redemption or other acquisition of shares of Equity Interests
of the Borrowers from employees, former employees, directors or former directors
of the Borrowers (or permitted transferees of such employees, former employees,
directors or former directors) following the death, disability, retirement or
termination of employment of any such Person or otherwise pursuant to any
employee, management or director equity plan, employee, management or director
stock option plan or any other employee, management or director benefit plan or
any agreement (including any stock subscription or shareholder agreement) with
any employee, director, officer or consultant of any Borrower; provided,
however, that on or after the Amendment No. 2 Effective Date, the aggregate
amount of such Distributions (excluding amounts representing cancellation of
Debt) shall not exceed $1,000,000 for the Fiscal Year ended December 31, 2020 or
in any subsequent Fiscal Year; and
(be)(c) any Distribution, so long as either (a) Availability, on a Pro Forma
Basis after giving effect to such transaction, for each of the 30 days prior to
and including the date such transaction is consummated, is at least the greater
of (1) $12,500,000 and (2) twenty-five percent (25%) of the Revolver Commitments
or (b) (1) the Fixed Charge Coverage Ratio, on a Pro Forma Basis, is at least
1.00 to 1.00 and (2) Availability, on a Pro Forma Basis after giving effect to
such transaction, for each of the 30 days prior to and including the date such
transaction is consummated, is at least the greater of (A) $7,500,000 and (B)
fifteen percent (15%) of the Revolver Commitments.; provided that from and after
the Amendment No. 2 Effective Date the aggregate amount of such Distributions
shall not exceed $10,000,000.
v...[RESERVED].
vi...Restricted Investments. Make any Restricted Investment other than, so
long as no Default or Event of Default exists or would result therefrom,
Permitted Acquisitions.
vii...Disposition of Assets. Make any Asset Disposition, except Permitted
Asset Dispositions.
viii...[RESERVED].
ix...Restrictions on Payment of Certain Debt. Make any payments (whether
voluntary or mandatory, or a prepayment, redemption, retirement, defeasance or
acquisition) with respect to (A) any unsecured Borrowed Money or Subordinated
Debt (the foregoing, “Junior Debt”), except (i) any scheduled payment, or other
contractually required payment, as and when due and payable in accordance with
the terms of the definitive documentation governing such Junior Debt (including
any applicable subordination agreements), (ii) in connection with, and to the
extent permitted hereby, any Refinancing Debt in connection with such Junior
Debt and (iii) any other payments in respect of the Junior Debt so long as
immediately before and after giving effect to any such payment, no Default or
Event of Default shall have occurred and be continuing and either (a)
Availability, on a Pro Forma Basis after giving effect to such prepayment, for
each of the 30 days prior to and including the date such prepayment is made, is
at least the greater of (x) $12,500,000 and (y) twenty-five percent (25%) of the
Revolver Commitments or (b) (1) the Fixed Charge Coverage Ratio, on a Pro Forma
Basis, is at least 1.00 to 1.00 and (2) Availability, on a Pro Forma Basis after
giving effect to such prepayment, for each of the 30 days prior to and including
the date such prepayment is made, is at least the greater of (x) $7,500,000 and
(y) fifteen percent (15%) of the Revolver Commitments and (B) the Term Loans,
other than (i) any
103



--------------------------------------------------------------------------------



scheduled payments as and when due and payable in accordance with the Term Loan
Credit Agreement and reimbursement for fees and expenses, (ii) mandatory
repayments as required by Section 5.3.1 of the Term Loan Credit Agreement and
(iii) other payments in respect of the Term Loans, in each case, provided such
payments are made in accordance with the terms of the Intercreditor Agreement;
and provided however, that in the case of clause (B)(iii), (a) Availability, on
a Pro Forma Basis after giving effect to such prepayment, for each of the 30
days prior to and including the date such prepayment is made, is at least the
greater of (x) $12,500,000 and (y) twenty-five percent (25%) of the Revolver
Commitments or (b) (1) the Fixed Charge Coverage Ratio, on a Pro Forma Basis, is
at least 1.00 to 1.00 and (2) Availability, on a Pro Forma Basis after giving
effect to such prepayment, for each of the 30 days prior to and including the
date such prepayment is made, is at least the greater of (x) $7,500,000 and (y)
fifteen percent (15%) of the Revolver Commitments. Notwithstanding the
foregoing, Term Loan Indebtedness may only be refinanced in accordance with the
terms of the Intercreditor Agreement.
x...Fundamental Changes. (a) Merge, combine or consolidate with any Person, or
liquidate, wind up its affairs or dissolve itself (unless, in the case of any
liquidation, winding up or dissolution, the assets of such entity are
transferred to its corporate parent), in each case including pursuant to a
Division, whether in a single transaction or in a series of related
transactions, except for mergers, consolidations, amalgamations or combinations
of (i) a wholly-owned Domestic Subsidiary (or National Seating Company) with
another wholly-owned Domestic Subsidiary (provided that if any such Subsidiary
is an Obligor, the Obligor will be the surviving company) or into a Borrower,
(ii) a Borrower with and into a Borrower, so long as, in the case of the
Company, the Company is the surviving entity, or (iii) a non-Obligor Subsidiary
with and into an Obligor or another non-Obligor Subsidiary, provided that if the
transaction involves an Obligor, the Obligor will be the surviving company; or
(b) in the case of any Obligor, unless 30 days’ advance written notice is given
to Agent, (i) change its name as reflected in its Organic Documents, (ii) change
its tax, charter or other organizational identification number, or (iii) change
its form or state of jurisdiction of organization.
xi...Subsidiaries. Form or acquire any Subsidiary, except in accordance with
Sections 10.1.9 or 10.2.6 and except for any Excluded Receivables Subsidiary, or
permit any existing Subsidiary to issue any additional Equity Interests except
pursuant to clause (m) or (u) of the definition of Permitted Asset Disposition.
xii...Organic Documents. Amend, modify or otherwise change any of its Organic
Documents as in effect on the Effective Date to the extent such amendment,
modification or change could reasonably be expected to result in a Material
Adverse Effect.
xiii...Tax Consolidation. File or consent to the filing of any consolidated
income tax return with any Person other than Borrowers and Subsidiaries.
xiv...Accounting Changes. Make any material change in accounting treatment or
reporting practices, except as permitted by GAAP and in accordance with Section
1.2; or change its Fiscal Year without consent of Agent.
xv...Restrictive Agreements. Become a party to any Restrictive Agreement,
except:
104



--------------------------------------------------------------------------------



(bf)Restrictive Agreements relating to Debt permitted hereunder, as long as the
restrictions apply only to collateral for such Debt;
(bg)Restrictive Agreements constituting customary restrictions on assignment,
encumbrances or subletting in leases and other contracts;
(bh)Restrictive Agreements constituting customary restrictions and conditions
contained in any agreement relating to the sale of any Property permitted under
Section 10.2.7 pending the consummation of such sale;
(bi)Restrictive Agreements in effect at the time such Subsidiary becomes a
Subsidiary of a Borrower, so long as such agreement was not entered into in
contemplation of such Person becoming a Subsidiary of such Borrower;
(bj)the documents described on Schedule 10.2.15;
(bk)the Term Loan Documents, each as amended, restated, supplemented or
otherwise modified as permitted under the Intercreditor Agreement, including any
Refinancing Debt thereof;
(bl)any agreements evidencing a Qualified Receivables Transaction; and
(bm)agreements related to Debt permitted under Section 10.2.1 so long as (in the
case of Debt with an initial outstanding principal balance (or the establishment
of revolving lending commitments) greater than $5,000,000) the Board of
Directors in its reasonable and good faith judgment determines at the time such
Debt is incurred (or revolving lending commitments established) that entering
into the applicable Restrictive Agreement will not affect the ability of the
Obligors to make payments on the Obligations.
xvi...Hedging Agreements. Enter into any Hedging Agreement, except to hedge
risks arising in the Ordinary Course of Business and not for speculative
purposes.
xvii...Conduct of Business. Engage in any business, other than its business as
conducted on the Effective Date and any activities ancillary, incidental,
complementary or reasonably related thereto.
xviii...Affiliate Transactions. Enter into or be party to any transaction with
an Affiliate, except:
(bn)transactions contemplated or otherwise permitted by the Loan Documents;
(bo)payment of reasonable compensation to officers and employees for services
actually rendered, and loans and advances permitted by Section 10.2.6;
(bp)payment of customary directors’ fees and indemnities;
(bq)transactions solely among (i) Obligors or (ii) non-Obligors;
105



--------------------------------------------------------------------------------



(br)transactions with Affiliates that were consummated prior to the Effective
Date, as shown on Schedule 10.2.18; and
(bs)transactions with Affiliates upon fair and reasonable terms no less
favorable (taken as a whole) than could reasonably be obtained in a comparable
arm’s-length transaction with a non-Affiliate.
xix...Plans. Become party to any (a) Multiemployer Plan or (b) Foreign Plan
(which would reasonably be expected to result in a material liability to
Borrowers), in each case other than (i) any in existence on the Effective Date,
(ii) in connection with the consummation of a Permitted Acquisition, or (iii) as
mandated by a government other than the United States for employees of any
Obligor or Subsidiary in connection with the establishment of manufacturing
facilities in jurisdictions in which the Obligors and their Subsidiaries do not
operate manufacturing facilities on the Effective Date.
xx...[RESERVED.]
xxi...Amendments to Subordinated Debt or Term Loan Credit Agreement. Amend,
supplement or otherwise modify (a) any document, instrument or agreement
relating to any Subordinated Debt (other than intercompany Debt, to the extent
permitted to be incurred hereunder and except for the provisions of any
document, instrument or agreement relating to the subordination of such
intercompany Debt), if such modification (i) increases the principal balance of
such Debt (other than as a result of capitalization of fees and interest), or
increases any required payment of principal or interest (other than as a result
of capitalization of fees and interest), (ii) accelerates the date on which any
installment of principal or any interest is due, or adds any additional
redemption, put or prepayment provisions, (iii) shortens the final maturity date
or otherwise accelerates amortization, (iv) increases the interest rate, (v)
modifies any covenant in a manner or adds any representation, covenant or
default that is more onerous or restrictive in any material respect (when taken
as a whole) for any Obligor, or that is otherwise materially adverse to any
Obligor or Lenders, or (vi) results in the Obligations not being fully benefited
by the subordination provisions thereof; or (b) the Term Loan Credit Agreement
or any related agreements, except as expressly permitted in the Intercreditor
Agreement.
c..Financial Covenants. As long as any Revolver Commitments or Obligations are
outstanding, Borrowers shall:
i...Fixed Charge Coverage Ratio. During any Financial Covenant Trigger Period,
maintain a Fixed Charge Coverage Ratio of at least 1.00 to 1.00 as of the last
day of any Fiscal Quarter and determined for the period consisting of the most
recent four Fiscal Quarters ended prior to the Financial Covenant Trigger Date.
SECTION 11.EVENTS OF DEFAULT; REMEDIES ON DEFAULT
a..Events of Default. Each of the following shall be an “Event of Default”
hereunder, if the same shall occur for any reason whatsoever, whether voluntary
or involuntary, by operation of law or otherwise:
106



--------------------------------------------------------------------------------



(bt)a Borrower fails to pay any Obligations when due (whether at stated
maturity, on demand, upon acceleration or otherwise); provided that, with
respect to any non-payment (other than non-repayment of principal when due
hereunder), such failure shall only constitute an Event of Default if it is not
cured within three (3) Business Days of the due date thereof;
(bu)any representation, warranty or other written statement of an Obligor made
in connection with any Loan Documents or transactions contemplated thereby is
incorrect or misleading in any material respect when given;
(bv)a Borrower breaches or fails to perform any covenant contained in Section
7.3, 8.1, 8.2.4, 8.6.2, 10.1.3(d), 10.2 or 10.3;
(bw)an Obligor breaches or fails to perform any covenant contained in any Loan
Documents (other than as specified in clauses (a), (b) and (c) above), and such
breach or failure is not cured within 30 days for any such breach or failure to
perform any other covenant contained in any Loan Document, in each case after a
Senior Officer of such Obligor has knowledge thereof or receives notice thereof
from Agent, whichever is sooner;
(bx)a Guarantor repudiates, revokes or attempts to revoke its Guaranty; an
Obligor denies or contests the validity or enforceability of any Loan Documents
or Obligations, or the perfection or priority of any Lien granted to Agent
except for Collateral with a value not in excess of $1,000,000 at any time; or
any Loan Document ceases to be in full force or effect for any reason (other
than a waiver or release by Agent and Lenders or action or inaction by the Agent
or as otherwise permitted hereunder);
(by)any breach or default (beyond the period of grace, if any, provided in the
instrument or agreement under which the Debt was created) of an Obligor has
occurred and is continuing under any document, instrument or agreement to which
it is a party or by which it or any of its Properties is bound, relating to any
Debt (other than the Obligations) in excess of $5,000,000, if the maturity of or
any payment with respect to such Debt may be accelerated or demanded due to such
breach;
(bz)an Event of Default (as defined in the Term Loan Credit Agreement) has
occurred and is continuing under any Term Loan Document, which default shall not
have been cured within any applicable grace period (or a period of time
sufficient to permit the acceleration of the Term Loans) or waived by the
lenders thereunder;
(ca)other than any judgment disclosed on Schedule 11.1 (to the extent the
aggregate amount of any such judgment plus accrued interest thereon does not
exceed $5,000,000), any final judgment or order for the payment of money is
entered against an Obligor in an amount that exceeds, individually or
cumulatively with all unsatisfied final judgments or orders against all
Obligors, $5,000,000 (net of any insurance coverage therefor not denied in
writing by the insurer) and such final judgment(s) or order(s) shall not have
been satisfied, vacated, discharged, stayed or bonded pending appeal within 30
days from the entry thereof;
(cb)the Obligors, taken as a whole, are enjoined, restrained or in any way
prevented by any Governmental Authority from conducting any material part of
their business;
107



--------------------------------------------------------------------------------



there is a cessation of any material part of the Obligors’ business for a
material period of time (other than as permitted hereunder); any material
Collateral or Property of the Obligors, taken as a whole, is taken or impaired
through condemnation; an Obligor agrees to or commences any liquidation,
dissolution or winding up of its affairs (except as otherwise permitted
hereunder); or the Obligors, taken as a whole, are not Solvent;
(cc)an Insolvency Proceeding is commenced by an Obligor; an Obligor makes an
offer of settlement, extension or composition to its unsecured creditors
generally; or an Insolvency Proceeding is commenced against an Obligor and the
Obligor consents to institution of the proceeding, the petition commencing the
proceeding is not timely contested by the Obligor, the petition is not dismissed
within 60 days after filing, or an order for relief is entered in the
proceeding;
(cd)an ERISA Event occurs with respect to a Pension Plan or Multiemployer Plan
that has resulted or could reasonably be expected to result in a material
liability of an Obligor to a Pension Plan, Multiemployer Plan or PBGC, or that
constitutes grounds for appointment of a trustee for or termination by the PBGC
of any Pension Plan or Multiemployer Plan; an Obligor or ERISA Affiliate fails
to pay when due any installment payment with respect to its withdrawal liability
under Section 4201 of ERISA under a Multiemployer Plan; or any event similar to
the foregoing occurs or exists with respect to a Foreign Plan;
(ce)an Obligor is convicted for (i) a felony committed in the conduct of the
Obligor’s business, or (ii) the forfeiture of any material Property or any
material Collateral by an Obligor as a result of violating any state or federal
law (including the Controlled Substances Act, Money Laundering Control Act of
1986 and Illegal Exportation of War Materials Act); or
(cf)a Change of Control occurs.
b..Remedies upon Default. If an Event of Default described in Section 11.1(j)
occurs with respect to any Borrower, then to the extent permitted by Applicable
Law, all Obligations (other than Secured Bank Product Obligations) shall become
automatically due and payable and all Revolver Commitments shall terminate,
without any action by Agent or notice of any kind. In addition, or if any other
Event of Default exists, Agent may in its discretion (and shall upon written
direction of Required Lenders) do any one or more of the following from time to
time:
(cg)declare any Obligations (other than Secured Bank Product Obligations)
immediately due and payable, whereupon they shall be due and payable without
diligence, presentment, demand, protest or notice of any kind, all of which are
hereby waived by Borrowers to the fullest extent permitted by law;
(ch)terminate, reduce or condition any Revolver Commitment, or make any
adjustment to the Aggregate Borrowing Base;
(ci)require Obligors to Cash Collateralize LC Obligations, Secured Bank Product
Obligations and other Obligations that are contingent or not yet due and
payable, and, if Obligors fail promptly to deposit such Cash Collateral, Agent
may (and shall upon the direction of Required Lenders) advance the required Cash
Collateral as Revolver Loans (whether or not an
108



--------------------------------------------------------------------------------



Overadvance exists or is created thereby, or the conditions in Section 6 are
satisfied); provided, that if Borrowers are required to provide an amount of
cash collateral pursuant to this Section 11.2, such amount (to the extent not
applied in accordance with Section 5.6) shall be returned to Borrowers within
three Business Days after all Events of Default have been cured or waived; and
(cj)exercise any other rights or remedies afforded under any agreement, by law,
at equity or otherwise, including the rights and remedies of a secured party
under the UCC. Such rights and remedies include the rights to (i) take
possession of any Collateral; (ii) require Borrowers to assemble Collateral, at
Borrowers’ expense, and make it available to Agent at a place designated by
Agent; (iii) subject to the terms of any Lease Agreement or Lease Waiver, as
applicable, enter any premises where Collateral is located and store Collateral
on such premises until sold (and if the premises are owned or leased by a
Borrower, Borrowers agree not to charge for such storage); and (iv) sell or
otherwise dispose of any Collateral in its then condition, or after any further
manufacturing or processing thereof, at public or private sale, with such notice
as may be required by Applicable Law, in lots or in bulk, at such locations, all
as Agent, in its discretion, deems advisable. Each Borrower agrees that 10 days
notice of any proposed sale or other disposition of Collateral by Agent shall be
reasonable. Agent shall have the right to conduct such sales on any Obligor’s
premises, without charge, and such sales may be adjourned from time to time in
accordance with Applicable Law. Agent shall have the right to sell, lease or
otherwise dispose of any Collateral for cash, credit or any combination thereof,
and Agent may purchase any Collateral at public or, if permitted by law, private
sale and, in lieu of actual payment of the purchase price, may set off the
amount of such price against the Obligations.
c..License. For the purpose of enabling Agent, upon the occurrence and during
the continuance of an Event of Default, to exercise the rights and remedies
under Section 11.2 at such time as Agent shall be lawfully entitled to exercise
such rights and remedies, and for no other purpose, Borrower hereby grants to
Agent a non-exclusive license (subject to the rights of third parties and to the
extent not prohibited in the case of licensed in Intellectual Property and (i)
in the case of trademarks, to sufficient rights to quality control and
inspection in favor of Borrower to avoid the risk of invalidation of such
trademarks, and (ii) in the case of trade secrets, to an obligation of Agent to
take steps reasonable under the circumstances to keep trade secrets confidential
to avoid the risk of invalidation of such trade secrets) to use, license or
sub-license (without payment of royalty or other compensation to any Person) any
or all Intellectual Property of Borrowers, computer hardware and software, trade
secrets, brochures, customer lists, promotional and advertising materials,
labels, packaging materials and other Property, in advertising for sale,
marketing, selling, collecting, completing manufacture of, or otherwise
exercising any rights or remedies with respect to, any Collateral. Each
Borrower’s rights and interests under Intellectual Property shall inure to
Agent’s benefit.
d..Setoff. At any time during an Event of Default, Agent, Issuing Bank,
Lenders, and any of their Affiliates are authorized, to the fullest extent
permitted by Applicable Law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency)(other
than tax, payroll, trust or employee benefit accounts) at any time held and
other obligations (in whatever currency) at any time owing by Agent, Issuing
Bank, such Lender or such Affiliate to or for the credit or the account of an
Obligor against any Obligations, irrespective of whether or not Agent, Issuing
Bank, such Lender or such Affiliate shall have made any demand under this
Agreement or any other Loan Document and although such
109



--------------------------------------------------------------------------------



Obligations may be contingent or unmatured or are owed to a branch or office of
Agent, Issuing Bank, such Lender or such Affiliate different from the branch or
office holding such deposit or obligated on such indebtedness. The rights of
Agent, Issuing Bank, each Lender and each such Affiliate under this Section 11.4
are in addition to other rights and remedies (including other rights of setoff)
that such Person may have.
e..Remedies Cumulative; No Waiver.
i...Cumulative Rights. All agreements, warranties, guaranties, indemnities and
other undertakings of Borrowers under the Loan Documents are cumulative and not
in derogation of each other. The rights and remedies of Agent and Lenders are
cumulative, may be exercised at any time and from time to time, concurrently or
in any order, and are not exclusive of any other rights or remedies available by
agreement, by law, at equity or otherwise. All such rights and remedies shall
continue in full force and effect until Full Payment of all Obligations.
ii...Waivers. No waiver or course of dealing shall be established by (a) the
failure or delay of Agent or any Lender to require strict performance by
Borrowers with any terms of the Loan Documents, or to exercise any rights or
remedies with respect to Collateral or otherwise; (b) the making of any Loan or
issuance of any Letter of Credit during a Default, Event of Default or other
failure by the Obligors to satisfy any conditions precedent; or (c) acceptance
by Agent or any Lender of any payment or performance by an Obligor under any
Loan Documents in a manner other than that specified therein. It is expressly
acknowledged by Borrowers that any failure to satisfy a financial covenant on a
measurement date shall not be cured or remedied by satisfaction of such covenant
on a subsequent date.
SECTION 12.AGENT
a..Appointment, Authority and Duties of Agent.
i...Appointment and Authority. Each Lender appoints and designates Bank of
America as Agent hereunder. Agent may, and each Lender authorizes Agent to,
enter into all Loan Documents to which Agent is intended to be a party and
accept all Security Documents, for Agent’s benefit and the Pro Rata benefit of
Lenders. Each Lender agrees that any action taken by Agent or Required Lenders
in accordance with the provisions of the Loan Documents, and the exercise by
Agent or Required Lenders of any rights or remedies set forth therein, together
with all other powers reasonably incidental thereto, shall be authorized by and
binding upon all Lenders. Without limiting the generality of the foregoing,
Agent shall have the sole and exclusive authority to (a) act as the disbursing
and collecting agent for Lenders with respect to all payments and collections
arising in connection with the Loan Documents; (b) execute and deliver as Agent
each Loan Document, including any intercreditor or subordination agreement, and
accept delivery of each Loan Document from any Obligor or other Person; (c) act
as collateral agent for Secured Parties for purposes of perfecting and
administering Liens under the Loan Documents, and for all other purposes stated
therein; (d) manage, supervise or otherwise deal with Collateral; and (e) take
any Enforcement Action or otherwise exercise any rights or remedies with respect
to any Collateral under the Loan Documents, Applicable Law or otherwise. The
duties of Agent shall be ministerial and administrative in nature, and Agent
shall not have a fiduciary relationship with any Lender, Secured Party,
Participant or other Person, by reason of any Loan Document or any transaction
relating thereto. Agent alone shall be
110



--------------------------------------------------------------------------------



authorized to determine whether any Accounts or Inventory constitute Eligible
Accounts or Eligible Inventory, or whether to impose or release any reserve,
which determinations and judgments, if exercised in good faith, shall exonerate
Agent from liability to any Lender or other Person for any error in judgment.
ii...Duties. The title of “Agent” is used solely as a matter of market custom
and the duties of Agent are administrative in nature only. Agent has no duties
except those expressly set forth in the Loan Documents, and in no event does
Agent have agency, fiduciary or implied duty to or relationship with any Secured
Party or other Person by reason of any Loan Document or related transaction. The
conferral upon Agent of any right shall not imply a duty on Agent’s part to
exercise such right, unless instructed to do so by Required Lenders in
accordance with this Agreement.
iii...Agent Professionals. Agent may perform its duties through agents and
employees. Agent may consult with and employ Agent Professionals, and shall be
entitled to act upon, and shall be fully protected in any action taken in good
faith reliance upon, any advice given by an Agent Professional. Agent shall not
be responsible for the negligence or misconduct of any agents, employees or
Agent Professionals selected by it with reasonable care.
iv...Instructions of Required Lenders. The rights and remedies conferred upon
Agent under the Loan Documents may be exercised without the necessity of joinder
of any other party, unless required by Applicable Law. In determining compliance
with a condition for any action hereunder, including satisfaction of any
condition in Section 6, Agent may presume that the condition is satisfactory to
a Secured Party unless Agent has received notice to the contrary from such
Secured Party before Agent takes the action. Agent may request instructions from
Required Lenders with respect to any act (including the failure to act) in
connection with any Loan Documents, and may seek assurances to its satisfaction
from Lenders of their indemnification obligations under Section 12.6 against all
Claims that could be incurred by Agent in connection with any act. Agent shall
be entitled to refrain from any act until it has received such instructions or
assurances, and Agent shall not incur liability to any Person by reason of so
refraining. Instructions of Required Lenders shall be binding upon all Lenders,
and no Lender shall have any right of action whatsoever against Agent as a
result of Agent acting or refraining from acting in accordance with the
instructions of Required Lenders. Notwithstanding the foregoing, instructions by
and consent of all Lenders shall be required in the circumstances described in
Section 15.1.1, and in no event shall Required Lenders, without the prior
written consent of each Lender, direct Agent to accelerate and demand payment of
Loans held by one Lender without accelerating and demanding payment of all other
Loans, nor to terminate the Revolver Commitment of one Lender without
terminating the Revolver Commitments of all Lenders. In no event shall Agent be
required to take any action that, in its opinion, is contrary to Applicable Law
or any Loan Documents or could subject any Agent Indemnitee to personal
liability.
b..Agreements Regarding Collateral, Field Examination Reports and Borrower
Materials.
i...Lien Releases; Care of Collateral. Lenders authorize Agent to release any
Lien with respect to any Collateral (a) upon Full Payment of the Obligations;
(b) that is the subject of an Asset Disposition which Borrowers certify in
writing to Agent is a Permitted Asset Disposition or a Lien which Borrowers
certify is a Permitted Lien entitled to priority over
111



--------------------------------------------------------------------------------



Agent’s Liens (and Agent may rely conclusively on any such certificate without
further inquiry); (c) that does not constitute a material part of the
Collateral; (d) as required to effect any sale or other disposition of
Collateral in connection with any exercise of remedies of Agent pursuant to the
Security Documents; or (e) with the written consent of the Required Lenders.
Lenders hereby authorize Agent to execute and deliver any instruments, documents
and agreements necessary or desirable to evidence and confirm the release of any
Collateral pursuant to the foregoing provisions of this paragraph, all without
the further consent or joinder of any Lender. Agent shall have no obligation
whatsoever to any Lenders to assure that any Collateral exists or is owned by a
Borrower, or is cared for, protected, insured or encumbered, nor to assure that
Agent’s Liens have been properly created, perfected or enforced, or are entitled
to any particular priority, nor to exercise any duty of care with respect to any
Collateral.
ii...Possession of Collateral. Agent and Lenders appoint each Lender as agent
(for the benefit of Secured Parties) for the purpose of perfecting Liens in any
Collateral held or controlled by such Lender, to the extent such Liens are
perfected by possession or control. If any Lender obtains possession or control
of any Collateral, it shall notify Agent thereof and, promptly upon Agent’s
request, deliver such Collateral to Agent or otherwise deal with it in
accordance with Agent’s instructions.
iii...Reports. Agent shall promptly forward to each Lender, when complete,
copies of any field audit, examination or appraisal report prepared by or for
Agent with respect to any Obligor or Collateral (“Report”). Reports and other
Borrower Materials may be made available to Lenders by providing access to them
on the Platform, but Agent shall not be responsible for system failures or
access issues that may occur from time to time, except such system failures or
access issues that arise as a result of Agent’s gross negligence or willful
misconduct. Each Lender agrees (a) that neither Bank of America nor Agent makes
any representation or warranty as to the accuracy or completeness of any Report
or any Borrower Material, and shall not be liable for any information contained
in or omitted from any Report or Borrower Material; (b) that the Reports are not
intended to be comprehensive audits or examinations, and that Agent or any other
Person performing any audit or examination will inspect only specific
information regarding Obligations or the Collateral and will rely significantly
upon Borrowers’ books and records as well as upon representations of Borrowers’
officers and employees; and (c) to keep all Reports confidential and strictly
for such Lender’s internal use, and not to distribute any Report or other
Borrower Materials (or the contents thereof) to any Person (except to such
Lender’s Participants, attorneys and accountants) or use any Report or any
Borrower Material in any manner other than administration of the Loans and other
Obligations. Each Lender agrees to indemnify and hold harmless Agent and any
other Person preparing a Report from any action such Lender may take as a result
of or any conclusion it may draw from any Borrower Materials, as well as from
any Claims arising as a direct or indirect result of Agent furnishing same to
such Lender, via Platform or otherwise.
c..Reliance By Agent. Agent shall be entitled to rely, and shall be fully
protected in relying, upon any certification, notice or other communication
(including those by telephone, telex, telegram, telecopy or e-mail) believed by
it to be genuine and correct and to have been signed, sent or made by the proper
Person, and upon the advice and statements of Agent Professionals. Agent shall
have a reasonable and practicable amount of time to act upon any instruction,
notice or other communication under any Loan Document, and shall not be liable
for
112



--------------------------------------------------------------------------------



any delay in acting, except to the extent such delay is due to Agent’s gross
negligence or willful misconduct.
d..Action Upon Default. Agent shall not be deemed to have knowledge of any
Default or Event of Default unless it has received written notice from a Lender
or Borrower specifying the occurrence and nature thereof. If any Lender acquires
knowledge of a Default or Event of Default, it shall promptly notify Agent and
the other Lenders thereof in writing. Each Lender agrees that, except as
otherwise provided in any Loan Documents or with the written consent of Agent
and Required Lenders, it will not take any Enforcement Action, accelerate
Obligations (other than Secured Bank Product Obligations owing to such Lender or
its Affiliates) under any Loan Documents, or exercise any right that it might
otherwise have under Applicable Law to credit bid at foreclosure sales, UCC
sales or other similar dispositions of Collateral. Notwithstanding the
foregoing, however, a Lender may take action to preserve or enforce its rights
against an Obligor where a deadline or limitation period is applicable that
would, absent such action, bar enforcement of Obligations held by such Lender,
including the filing of proofs of claim in an Insolvency Proceeding. Each Lender
hereby irrevocably authorizes Agent, based upon the instruction of the Required
Lenders, to credit bid and purchase (either directly or through one or more
acquisition vehicles) all or any portion of the Collateral at any sale thereof
conducted under the provisions of the Bankruptcy Code, including pursuant to
Sections 9-610 or 9-620 of the Bankruptcy Code, at any sale thereof conducted
under the provisions thereof (including Section 363 of the Bankruptcy Code) or
any applicable bankruptcy, insolvency, reorganization or other similar law
(whether domestic or foreign) now or hereafter in effect, or at any sale or
foreclosure conducted by Agent (whether by judicial action or otherwise) in
accordance with applicable law.
e..Ratable Sharing. If any Lender shall obtain any payment or reduction of any
Obligation, whether through set-off or otherwise, in excess of its share of such
Obligation, determined on a Pro Rata basis or in accordance with Section 5.6.1,
as applicable, such Lender shall forthwith purchase from Agent, Issuing Bank and
the other Lenders such participations in the affected Obligation as are
necessary to cause the purchasing Lender to share the excess payment or
reduction on a Pro Rata basis or in accordance with Section 5.6.1, as
applicable. If any of such payment or reduction is thereafter recovered from the
purchasing Lender, the purchase shall be rescinded and the purchase price
restored to the extent of such recovery, but without interest. No Lender shall
set off against any Dominion Account without the prior consent of Agent.
Notwithstanding the foregoing, if a Defaulting Lender obtains a payment or
reduction of any Obligation, it shall immediately turn over the full amount
thereof to Agent for application under Section 4.2.2 and it shall provide a
written statement to Agent describing the Obligation affected by such payment or
reduction.
f..Indemnification of Agent Indemnitees. EACH LENDER SHALL INDEMNIFY AND HOLD
HARMLESS AGENT INDEMNITEES, TO THE EXTENT NOT REIMBURSED BY OBLIGORS (BUT
WITHOUT LIMITING THE INDEMNIFICATION OBLIGATIONS OF OBLIGORS UNDER ANY LOAN
DOCUMENTS), ON A PRO RATA BASIS, AGAINST ALL CLAIMS THAT MAY BE INCURRED BY OR
ASSERTED AGAINST ANY AGENT INDEMNITEE, PROVIDED THE CLAIM RELATES TO OR ARISES
FROM AN AGENT INDEMNITEE ACTING AS OR FOR AGENT (IN ITS CAPACITY AS AGENT),
EXCEPT WITH RESPECT TO
113



--------------------------------------------------------------------------------



CLAIMS DIRECTLY AND SOLELY CAUSED BY AGENT’S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT. In Agent’s discretion, it may reserve for any such Claims made
against an Agent Indemnitee, and may satisfy any judgment, order or settlement
relating thereto, from proceeds of Collateral prior to making any distribution
of Collateral proceeds to Lenders. If Agent is sued by any receiver, bankruptcy
trustee, debtor-in-possession or other Person for any alleged preference or
fraudulent transfer, then any monies paid by Agent in settlement or satisfaction
of such proceeding, together with all interest, costs and expenses (including
attorneys’ fees) incurred in the defense of same, shall be promptly reimbursed
to Agent by each Lender to the extent of its Pro Rata share.
g..Limitation on Responsibilities of Agent. Agent shall not be liable to
Lenders for any action taken or omitted to be taken under the Loan Documents,
except for losses directly and solely caused by Agent’s gross negligence or
willful misconduct. Agent does not assume any responsibility for any failure or
delay in performance or any breach by any Obligor or Lender of any obligations
under the Loan Documents. Agent does not make to Lenders any express or implied
warranty, representation or guarantee with respect to any Obligations,
Collateral, Loan Documents or Obligor. No Agent Indemnitee shall be responsible
to Lenders for any recitals, statements, information, representations or
warranties contained in any Loan Documents, Borrower Materials or Report; the
execution, validity, genuineness, effectiveness or enforceability of any Loan
Documents; the genuineness, enforceability, collectability, value, sufficiency,
location or existence of any Collateral, or the validity, extent, perfection or
priority of any Lien therein; the validity, enforceability or collectability of
any Obligations; or the assets, liabilities, financial condition, results of
operations, business, creditworthiness or legal status of any Obligor or Account
Debtor. No Agent Indemnitee shall have any obligation to any Lender to ascertain
or inquire into the existence of any Default or Event of Default, the observance
or performance by any Obligor of any terms of the Loan Documents, or the
satisfaction of any conditions precedent contained in any Loan Documents.
h..Successor Agent and Co-Agents.
i...Resignation; Successor Agent. Subject to the appointment and acceptance of
a successor Agent as provided below, Agent may resign at any time by giving at
least 30 days written notice thereof to Lenders and Borrowers. Upon receipt of
such notice, Required Lenders shall have the right to appoint a successor Agent
which shall be (a) a Lender or an Affiliate of a Lender; or (b) a commercial
bank that is organized under the laws of the United States or any state or
district thereof, has a combined capital surplus of at least $200,000,000 and in
each case (provided no Event of Default exists) is reasonably acceptable to
Borrowers. If no successor agent is appointed prior to the effective date of the
resignation of Agent, then Agent may appoint a successor agent from among
Lenders. Upon acceptance by a successor Agent of an appointment to serve as
Agent hereunder, such successor Agent shall thereupon succeed to and become
vested with all the powers and duties of the retiring Agent without further act,
and the retiring Agent shall be discharged from its duties and obligations
hereunder but shall continue to have the benefits of the indemnification set
forth in Sections 12.6 and 15.2. Notwithstanding any Agent’s resignation, the
provisions of this Section 12 shall continue in effect for its benefit with
respect to any actions taken or omitted to be taken by it while Agent. Any
successor to Bank of America by merger or acquisition of stock or this loan
shall continue to be Agent
114



--------------------------------------------------------------------------------



hereunder without further act on the part of the parties hereto, unless such
successor resigns as provided above.
ii...Separate Collateral Agent. It is the intent of the parties that there
shall be no violation of any Applicable Law denying or restricting the right of
financial institutions to transact business in any jurisdiction. If Agent
believes that it may be limited in the exercise of any rights or remedies under
the Loan Documents due to any Applicable Law, Agent may appoint an additional
Person who is not so limited, as a separate collateral agent or co-collateral
agent; provided such collateral agent or co-collateral agent is reasonably
acceptable to Borrowers (unless an Event of Default exists). If Agent so
appoints a collateral agent or co-collateral agent, each right and remedy
intended to be available to Agent under the Loan Documents shall also be vested
in such separate agent. Every covenant and obligation necessary to the exercise
thereof by such agent shall run to and be enforceable by it as well as Agent.
Lenders shall execute and deliver such documents as Agent deems appropriate to
vest any rights or remedies in such agent. If any collateral agent or
co-collateral agent shall die or dissolve, become incapable of acting, resign or
be removed, then all the rights and remedies of such agent, to the extent
permitted by Applicable Law, shall vest in and be exercised by Agent until
appointment of a new agent.
i..Due Diligence and Non-Reliance. Each Lender acknowledges and agrees that it
has, independently and without reliance upon Agent or any other Lenders, and
based upon such documents, information and analyses as it has deemed
appropriate, made its own credit analysis of each Obligor and its own decision
to enter into this Agreement and to fund Loans and participate in LC Obligations
hereunder. Each Lender has made such inquiries concerning the Loan Documents,
the Collateral and each Obligor as such Lender feels necessary. Each Lender
further acknowledges and agrees that the other Lenders and Agent have made no
representations or warranties concerning any Obligor, any Collateral or the
legality, validity, sufficiency or enforceability of any Loan Documents or
Obligations. Each Lender will, independently and without reliance upon the other
Lenders or Agent, and based upon such financial statements, documents and
information as it deems appropriate at the time, continue to make and rely upon
its own credit decisions in making Loans and participating in LC Obligations and
in taking or refraining from any action under any Loan Documents. Except for
notices, reports and other information expressly requested by a Lender, Agent
shall have no duty or responsibility to provide any Lender with any notices,
reports or certificates furnished to Agent by any Obligor or any credit or other
information concerning the affairs, financial condition, business or Properties
of any Obligor (or any of its Affiliates) which may come into possession of
Agent or any of Agent’s Affiliates.
j..Replacement of Certain Lenders. If a Lender (a) is a Defaulting Lender, (b)
fails to give its consent to any amendment, waiver or action for which consent
of all Lenders was required and Required Lenders consented, then, in addition to
any other rights and remedies that any Person may have, Agent may, by notice to
such Lender within 10 days after such event, require such Lender to assign all
of its rights and obligations under the Loan Documents to Eligible Assignee(s)
specified by Agent, pursuant to appropriate Assignment and Acceptance(s) and
within 20 days after Agent’s notice. Agent is irrevocably appointed as
attorney-in-fact to execute any such Assignment and Acceptance if Lender fails
to execute same. Such Lender shall be entitled to receive, in cash, concurrently
with such assignment, all amounts owed to it under
115



--------------------------------------------------------------------------------



the Loan Documents, including all principal, interest and fees through the date
of assignment (but excluding any prepayment charge).
k..Remittance of Payments and Collections.
i...Remittances Generally. All payments by any Lender to Agent shall be made
by the time and on the day set forth in this Agreement, in immediately available
funds. If no time for payment is specified or if payment is due on demand by
Agent and request for payment is made by Agent by 11:00 a.m. on a Business Day,
payment shall be made by Lender not later than 2:00 p.m. on such day, and if
request is made after 11:00 a.m., then payment shall be made by 11:00 a.m. on
the next Business Day. Payment by Agent to any Lender shall be made by wire
transfer, in the type of funds received by Agent. Any such payment shall be
subject to Agent’s right of offset for any amounts due from such Lender under
the Loan Documents.
ii...Failure to Pay. If any Lender fails to pay any amount when due by it to
Agent pursuant to the terms hereof, such amount shall bear interest from the due
date until paid at the rate determined by Agent as customary in the banking
industry for interbank compensation. In no event shall Borrowers be entitled to
receive credit for any interest paid by a Lender to Agent, nor shall any
Defaulting Lender be entitled to interest on any amounts held by Agent pursuant
to Section 4.2.
iii...Recovery of Payments. If Agent pays any amount to a Lender in the
expectation that a related payment will be received by Agent from an Obligor and
such related payment is not received, then Agent may recover such amount from
each Lender that received it. If Agent determines at any time that an amount
received under any Loan Document must be returned to an Obligor or paid to any
other Person pursuant to Applicable Law or otherwise, then, notwithstanding any
other term of any Loan Document, Agent shall not be required to distribute such
amount to any Lender. If any amounts received and applied by Agent to any
Obligations are later required to be returned by Agent pursuant to Applicable
Law, each Lender shall pay to Agent, on demand, such Lender’s Pro Rata share of
the amounts required to be returned.
l..Agent in its Individual Capacity. As a Lender, Bank of America shall have
the same rights and remedies under the other Loan Documents as any other Lender,
and the terms “Lenders,” “Required Lenders” or any similar term shall include
Bank of America in its capacity as a Lender. Each of Bank of America and its
Affiliates may accept deposits from, maintain deposits or credit balances for,
invest in, lend money to, provide Bank Products to, act as trustee under
indentures of, serve as financial or other advisor to, and generally engage in
any kind of business with, Obligors and their Affiliates, as if Bank of America
were any other bank, without any duty to account therefor (including any fees or
other consideration received in connection therewith) to the other Lenders. In
their individual capacity, Bank of America and its Affiliates may receive
information regarding Obligors, their Affiliates and their Account Debtors
(including information subject to confidentiality obligations), and each Lender
agrees that Bank of America and its Affiliates shall be under no obligation to
provide such information to Lenders, if acquired in such individual capacity and
not as Agent hereunder.
m..Agent Titles. Each Lender, other than Bank of America, that is designated
(on the cover page of this Agreement or otherwise) by Bank of America as an
“Agent” or “Arranger” of any type shall not have any right, power,
responsibility or duty under any Loan Documents
116



--------------------------------------------------------------------------------



other than those applicable to all Lenders, and shall in no event be deemed to
have any fiduciary relationship with any other Lender.
n..Secured Bank Product Providers. Each Secured Bank Product Provider, by
delivery of a notice to Agent of a Bank Product, agrees to be bound by the Loan
Documents, including Sections 5.6, 15.3.3 and 12. Each Secured Bank Product
Provider shall indemnify and hold harmless Agent Indemnitees, to the extent not
reimbursed by Obligors, against all Claims that may be incurred by or asserted
against any Agent Indemnitee in connection with such provider’s Secured Bank
Product Obligations.
o..No Third Party Beneficiaries. This Section 12 is an agreement solely among
Secured Parties and Agent, and shall survive Full Payment of the Obligations.
This Section 12 does not confer any rights or benefits upon Borrowers or any
other Person other than as set forth in Section 12.8. As between Borrowers and
Agent, any action that Agent may take under any Loan Documents or with respect
to any Obligations shall be conclusively presumed to have been authorized and
directed by Secured Parties.
p..Agent May File Proofs of Claim. In case of the pendency of any proceeding
under the Bankruptcy Code or any other insolvency, debtor relief or debt
adjustment law or any other judicial proceeding relative to any Obligor, the
Agent (irrespective of whether the principal of any Loan shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Agent shall have made any demand on the Borrowers) shall be entitled
and empowered, by intervention in such proceeding or otherwise:
(a)to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Agent (including
any claim for the reasonable compensation, expenses, disbursements and advances
of the Lenders and the Agent and their respective agents and counsel and all
other amounts due the Lenders and the Agent under Sections 3.2, 3.4, 12.6 and
15.2) allowed in such judicial proceeding; and
(b)to collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Agent and, if the Agent shall consent
to the making of such payments directly to the Lenders, to pay to the Agent any
amount due for the reasonable compensation, expenses, disbursements and advances
of the Agent and its agents and counsel, and any other amounts due the Agent
under Sections 3.2, 3.4, 12.6 and 15.2.
q..Certain ERISA Matters
.
117



--------------------------------------------------------------------------------



(a)Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and not, for the avoidance of
doubt, to or for the benefit of the Borrower or any other Obligor, that at least
one of the following is and will be true:
(i)such Lender is not using “plan assets” (within the meaning of Section 3(42)
of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Term Loan Commitments or this Agreement,
(ii)the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Term Loan Commitments and this Agreement,
(iii)(A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Term Loan
Commitments and this Agreement, (C) the entrance into, participation in,
administration of and performance of t the Loans, the Term Loan Commitments and
this Agreement satisfies the requirements of sub-sections (b) through (g) of
Part I of PTE 84-14 and (D) to the best knowledge of such Lender, the
requirements of subsection (a) of Part I of PTE 84-14 are satisfied with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Term Loan Commitments and this Agreement, or
(iv)such other representation, warranty and covenant as may be agreed in writing
between the Administrative Agent, in its sole discretion, and such Lender.
(b)In addition, unless either (1) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and not, for the avoidance of doubt, to or for the benefit
of the Borrower or any other Obligor, that the Administrative Agent is not a
fiduciary with respect to the assets of such Lender involved in such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Term Loan Commitments and this Agreement (including in connection with the
reservation or exercise of any rights by the Administrative Agent under this
Agreement, any Loan Document or any documents related hereto or thereto).
118



--------------------------------------------------------------------------------





SECTION 13.[RESERVED]
a..[RESERVED].
SECTION 14.BENEFIT OF AGREEMENT; ASSIGNMENTS AND PARTICIPATIONS
a..Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of Borrowers, Agent, Lenders, Secured Parties and their respective
successors and assigns, except that (a) no Borrower shall have the right to
assign its rights or delegate its obligations under any Loan Documents; and (b)
any assignment by a Lender must be made in compliance with Section 14.3. Agent
may treat the Person which made any Loan as the owner thereof for all purposes
until such Person makes an assignment in accordance with Section 14.3. Any
authorization or consent of a Lender shall be conclusive and binding on any
subsequent transferee or assignee of such Lender.
b..Participations.
i...Permitted Participants; Effect. Any Lender may, in the ordinary course of
its business and in accordance with Applicable Law, at any time sell to a
financial institution (“Participant”) a participating interest in the rights and
obligations of such Lender under any Loan Documents. Despite any sale by a
Lender of participating interests to a Participant, such Lender’s obligations
under the Loan Documents shall remain unchanged, such Lender shall remain solely
responsible to the other parties hereto for performance of such obligations,
such Lender shall remain the holder of its Loans and Revolver Commitment for all
purposes, all amounts payable by Borrowers shall be determined as if such Lender
had not sold such participating interests, and Borrowers and Agent shall
continue to deal solely and directly with such Lender in connection with the
Loan Documents. Each Lender shall be solely responsible for notifying its
Participants of any matters under the Loan Documents, and Agent and the other
Lenders or Obligors shall not have any obligation or liability to any such
Participant. Each Participant shall be entitled to the benefits of Sections 3.7,
3.9 and 5.9 to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to Section 14.3 (it being understood that the
documentation required under Section 5.10 shall be delivered to the Lender who
sells the participation); provided that such Participant (A) agrees to be
subject to the provisions of Section 3.8 as if it were an assignee under Section
14.3 and (B) shall not be entitled to receive any greater payment under Sections
3.7 or 5.10, with respect to any participation, than the Lender from whom it
acquired the applicable participation would have been entitled to receive.
ii...Voting Rights. Each Lender shall retain the sole right to approve,
without the consent of any Participant, any amendment, waiver or other
modification of any Loan Documents other than that which (i) forgives principal
(other than mandatory prepayments), interest or fees (other than wavier of
default interest), (ii) reduces the stated interest rate or fees payable with
respect to any Loan or Revolver Commitment in which such Participant has an
interest (other than wavier of default interest), (iii) postpones the Commitment
Termination Date or any date fixed for any regularly scheduled payment of
principal, interest or fees on such Loan
119



--------------------------------------------------------------------------------



or Revolver Commitment, or (iv) releases any Borrower, Guarantor or substantial
portion of the Collateral (except as otherwise permitted herein).
iii...Participant Register. Each Lender that sells a participation shall,
acting as a non-fiduciary agent of Borrowers (solely for tax purposes), maintain
a register in which it enters the Participant’s name, address and interest in
Commitments, Loans (and stated interest) and LC Obligations. Entries in the
register shall be conclusive, absent manifest error, and such Lender shall treat
each Person recorded in the register as the owner of the participation for all
purposes, notwithstanding any notice to the contrary. No Lender shall have an
obligation to disclose any information in such register except to the extent
necessary to establish that a Participant’s interest is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations.
iv...Benefit of Set-Off. Borrowers agree that each Participant shall have a
right of set-off in respect of its participating interest to the same extent as
if such interest were owing directly to a Lender, and each Lender shall also
retain the right of set-off with respect to any participating interests sold by
it. By exercising any right of set-off, a Participant agrees to share with
Lenders all amounts received through its set-off, in accordance with Section
12.5 as if such Participant were a Lender.
c..Assignments.
i...Permitted Assignments. A Lender may assign to an Eligible Assignee any of
its rights and obligations under the Loan Documents, as long as (a) each
assignment is of a constant, and not a varying, percentage of the transferor
Lender’s rights and obligations under the Loan Documents and, in the case of a
partial assignment, is in a minimum principal amount of $5,000,000 (unless
otherwise agreed by Agent in its discretion) and integral multiples of
$1,000,000 in excess of that amount; (b) except in the case of an assignment in
whole of a Lender’s rights and obligations, the aggregate amount of the Revolver
Commitments retained by the transferor Lender is at least $5,000,000 (unless
otherwise agreed by Agent in its discretion); and (c) the parties to each such
assignment shall execute and deliver to Agent, for its acceptance and recording,
an Assignment and Acceptance. Nothing herein shall limit the right of a Lender
to pledge or assign any rights under the Loan Documents to (i) any Federal
Reserve Bank or the United States Treasury as collateral security pursuant to
Regulation A of the Board of Governors and any Operating Circular issued by such
Federal Reserve Bank, or (ii) counterparties to swap agreements relating to any
Loans; provided, however, that any payment by Borrowers to the assigning Lender
in respect of any Obligations assigned as described in this sentence shall
satisfy Borrowers’ obligations hereunder to the extent of such payment, and no
such assignment shall release the assigning Lender from its obligations
hereunder.
ii...Effect; Effective Date. Upon delivery to Agent of an assignment notice
substantially in the form of Exhibit D and a processing fee of $3,500 (unless
otherwise agreed by Agent in its discretion), the assignment shall become
effective as specified in the notice, if it complies with this Section 14.3.
From such effective date, the Eligible Assignee shall for all purposes be a
Lender under the Loan Documents, and shall have all rights and obligations of a
Lender thereunder (provided that any liability of Borrowers to such assignee
under Section 3.7, 3.8 and 5.9 shall be limited to the amount, if any, that
would have been payable thereunder by Borrowers in the absence of such
assignment, except to the extent any such amounts are attributable to a Change
in Law occurring after the date of such assignment). Upon
120



--------------------------------------------------------------------------------



consummation of an assignment, the transferor Lender, Agent and Borrowers shall
make appropriate arrangements for issuance of replacement and/or new Notes, as
applicable. The transferee Lender shall comply with Section 5.10 and deliver,
upon request, an administrative questionnaire satisfactory to Agent.
iii...Certain Assignees. No assignment or participation may be made to a
Borrower, Affiliate of a Borrower, Defaulting Lender or natural person. Any
assignment by a Defaulting Lender shall be effective only upon payment by the
Eligible Assignee or Defaulting Lender to Agent of an aggregate amount
sufficient, upon distribution (through direct payment, purchases of
participations or other compensating actions as Agent deems appropriate), to
satisfy all funding and payment liabilities then owing by the Defaulting Lender
hereunder. If an assignment by a Defaulting Lender shall become effective under
Applicable Law for any reason without compliance with the foregoing sentence,
then the assignee shall be deemed a Defaulting Lender for all purposes until
such compliance occurs.
iv...Register. Agent, acting as a non-fiduciary agent of Borrowers (solely for
tax purposes), shall maintain (a) a copy (or electronic equivalent) of each
Assignment and Acceptance delivered to it, and (b) a register for recordation of
the names, addresses and Commitments of, and the Loans, interest and LC
Obligations owing to, each Lender. Entries in the register shall be conclusive,
absent manifest error, and Borrowers, Agent and Lenders shall treat each Person
recorded in such register as a Lender for all purposes under the Loan Documents,
notwithstanding any notice to the contrary. Agent may choose to show only one
Borrower as the borrower in the register, without any effect on the liability of
any Obligor with respect to the Obligations. The register shall be available for
inspection by Borrowers or any Lender, from time to time upon reasonable notice.
SECTION 15.MISCELLANEOUS
a..Consents, Amendments and Waivers.
i...Amendment. No modification of any Loan Document, including any extension
or amendment of a Loan Document or any waiver of a Default or Event of Default,
shall be effective without the prior written agreement of Agent (with the
consent of, and as directed by, the Required Lenders) and each Obligor party to
such Loan Document; provided, however, that
(a)without the prior written consent of Agent, no modification shall be
effective with respect to any provision in a Loan Document that relates to any
rights, duties or discretion of Agent;
(b)without the prior written consent of Issuing Bank, no modification shall be
effective with respect to any LC Obligations or Section 2.3;
(c)without the prior written consent of each affected Lender (including any such
Lender that is a Defaulting Lender), no modification shall be effective that
would (i) increase the Revolver Commitment of such Lender; or (ii) reduce the
amount of, or waive any payment of, any principal, interest or fees payable to
such Lender (other than waiver of default interest or waiver of any Default or
Event of Default); and
121



--------------------------------------------------------------------------------



(d)without the prior written consent of all Lenders (except a Defaulting Lender
as provided in Section 4.2), no modification shall be effective that would (i)
extend the Revolver Termination Date or postpone any payment of, any principal,
interest or fees payable to any Lender; (ii) alter Sections 5.6 or 15.1.1; (iii)
amend the definitions of Tranche A Borrowing Base, Tranche B Borrowing Base or
the Aggregate Borrowing Base (or any component definition thereof), Pro Rata or
Required Lenders; (iv) increase any advance rate or increase total Revolver
Commitments; (v) release all or substantially all of the Collateral; (vi)
release Collateral with a book value greater than $10,000,000 during any
calendar year, except as contemplated by the Loan Documents; or (vii) release
any Obligor from liability for any Obligations, other than as expressly
permitted by this Agreement.
ii...Limitations. The agreement of Borrowers shall not be necessary to the
effectiveness of any modification of a Loan Document that deals solely with the
rights and duties of Lenders, Agent and/or Issuing Bank as among themselves.
Only the consent of the parties to the Fee Letter or any agreement relating to a
Bank Product shall be required for any modification of such agreement, and any
non-Lender that is party to a Bank Product agreement shall have no right to
participate in any manner in modification, amendment, supplement, extension or
restatement of any other Loan Document. Any waiver or consent granted by Agent
or Lenders hereunder shall be effective only if in writing and only for the
matter specified.
iii...Payment for Consents. No Borrower will, directly or indirectly, pay any
remuneration or other thing of value, whether by way of additional interest, fee
or otherwise, to any Lender (in its capacity as a Lender hereunder) as
consideration for agreement by such Lender with any modification of any Loan
Documents, unless such remuneration or value is concurrently paid, on the same
terms, on a Pro Rata basis to all Lenders providing their consent.
iv...Technical Amendments. Notwithstanding anything to the contrary contained
in Section 15.1, if Agent and Borrowers shall have jointly identified any error
of a technical nature in any provision of the Loan Documents, then Agent and
Borrowers shall be permitted to amend such provision and such amendment shall
become effective without any further action or consent of any other party to any
Loan Document if the same is not objected to in writing by the Required Lenders
within five Business Days following receipt of notice thereof.
b..Indemnity. EACH BORROWER SHALL INDEMNIFY AND HOLD HARMLESS THE INDEMNITEES
AGAINST ANY CLAIMS THAT MAY BE INCURRED BY OR ASSERTED AGAINST ANY INDEMNITEE,
INCLUDING CLAIMS ASSERTED BY ANY OBLIGOR OR OTHER PERSON OR ARISING FROM THE
NEGLIGENCE OF AN INDEMNITEE. In no event shall any party to a Loan Document have
any obligation thereunder to indemnify or hold harmless an Indemnitee to the
extent a Claim is determined in a final, non-appealable judgment by a court of
competent jurisdiction to have resulted from the gross negligence or willful
misconduct of such Indemnitee or a Claim solely among the Indemnitees.
c..Waiver of Consequential Damages, etc. To the fullest extent permitted by
applicable law, each Borrower shall not assert, and hereby waives, and
acknowledges that no other Person shall have, any claim against any Indemnitee,
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document or any
122



--------------------------------------------------------------------------------



agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or the use of the proceeds thereof. No Indemnitee
shall be liable for any damages arising from the use by others of any
information or other materials distributed to such party by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.
d..Notices and Communications.
i...Notice Address. Subject to Section 4.1.4, all notices and other
communications by or to a party hereto shall be in writing and shall be given to
any Borrower, at Borrower Agent’s address shown on the signature pages hereof,
and to any other Person at its address shown on the signature pages hereof (or,
in the case of a Person who becomes a Lender after the Effective Date, at the
address shown on its Assignment and Acceptance), or at such other address as a
party may hereafter specify by notice in accordance with this Section 15.4. Each
such notice or other communication shall be effective only (a) if given by
facsimile transmission, when transmitted to the applicable facsimile number, if
confirmation of receipt is received; (b) if given by mail, three Business Days
after deposit in the U.S. mail, with first-class postage pre-paid, addressed to
the applicable address; or (c) if given by personal delivery, when duly
delivered to the notice address with receipt acknowledged. Notwithstanding the
foregoing, no notice to Agent pursuant to Section 2.1.4, 2.3, 3.1.2, 4.1.1 or
5.3.3 shall be effective until actually received by the individual to whose
attention at Agent such notice is required to be sent. Any written notice or
other communication that is not sent in conformity with the foregoing provisions
shall nevertheless be effective on the date actually received by the noticed
party. Any notice received by Borrower Agent shall be deemed received by all
Borrowers.
ii...Electronic Communications; Voice Mail. Electronic mail and internet
websites may be used only for routine communications, such as financial
statements, Borrowing Base Certificates and other information required by
Section 10.1.2, administrative matters, distribution of Loan Documents for
execution and delivery of executed signature pages, matters permitted under
Section 4.1.4 and such other communications as agreed by Agent. Agent and
Lenders make no assurances as to the privacy and security of electronic
communications. Electronic and voice mail may not be used as effective notice
under the Loan Documents.
iii...Platform. Borrower Materials shall be delivered pursuant to procedures
approved by Agent, including electronic delivery (if possible) upon request by
Agent to an electronic system maintained by Agent (“Platform”). Borrowers shall
notify Agent of each posting of Borrower Materials to be provided by them, which
notice may be communicated electronically in accordance with Section 15.4.2 and
the Borrower Materials shall be deemed received by Agent only upon its receipt
of such notice. Borrower Materials, Reports and other information relating to
this credit facility may be made available to Lenders on the Platform. The
Platform is provided “as is” and “as available.” Agent does not warrant the
accuracy or completeness of any information on the Platform nor the adequacy or
functioning of the Platform, and expressly disclaims liability for any errors or
omissions in the Borrower Materials or any issues involving the Platform, except
to the extent such errors, omissions or issues arise as a result of Agent’s
gross negligence or willful misconduct. NO WARRANTY OF ANY KIND, EXPRESS,
IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
123



--------------------------------------------------------------------------------



FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS, OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY AGENT WITH RESPECT TO
BORROWER MATERIALS, REPORTS OR THE PLATFORM. Secured Parties acknowledge that
Borrower Materials may include material non-public information of Obligors and
should not be made available to any personnel who do not wish to receive such
information or who may be engaged in investment or other market-related
activities with respect to any Obligor’s securities. Agent, each Secured Party,
each Obligor and each Lender acknowledge that (a) the information on the
Platform may include material non-public information concerning the Company or a
Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information, and (c) it will handle
such material non-public information in accordance with Applicable Law. No Agent
Indemnitee shall have any liability to Borrowers, Secured Parties or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) relating to use by any Person of the Platform or
delivery of Borrower Materials and other information through the Platform or
over the internet, except to the extent such losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arise as a result of Agent’s gross negligence or willful misconduct.
iv...Public Information. Obligors and Secured Parties acknowledge that
“public” information may not be segregated from material non-public information
on the Platform. Secured Parties acknowledge that Borrower Materials may include
Obligors’ material non-public information, and should not be made available to
personnel who do not wish to receive such information or may be engaged in
investment or other market-related activities with respect to an Obligor’s
securities.
v...Non-Conforming Communications. Agent and Lenders may rely upon any notices
purportedly given by or on behalf of any Borrower even if such notices were not
made in a manner specified herein, were incomplete or were not confirmed, or if
the terms thereof, as understood by the recipient, varied from a later
confirmation. Each Borrower shall indemnify and hold harmless each Indemnitee
from any liabilities, losses, costs and expenses arising from any telephonic
communication purportedly given by or on behalf of a Borrower.
e..Performance of Borrowers’ Obligations. Agent may, in its discretion at any
time and from time to time, at Borrowers’ expense, with, unless an Event of
Default is continuing, five days prior notice to Borrower, pay any amount or do
any act required of a Borrower under any Loan Documents or otherwise lawfully
requested by Agent to (a) enforce any Loan Documents or collect any Obligations;
(b) protect, insure, maintain or realize upon any Collateral; or (c) defend or
maintain the validity or priority of Agent’s Liens in any Collateral, including
any payment of a judgment, insurance premium, warehouse charge, finishing or
processing charge, or landlord claim, or any discharge of a Lien. All payments,
costs and expenses (including Extraordinary Expenses) of Agent under this
Section 15.5 shall be reimbursed to Agent by Borrowers, promptly following
demand, with interest from the date incurred to the date of payment thereof at
the Default Rate applicable to Base Rate Loans. Any payment made or action taken
by Agent under this Section 15.5 shall be without prejudice to any right to
assert an Event of Default or to exercise any other rights or remedies under the
Loan Documents.
124



--------------------------------------------------------------------------------



f..Credit Inquiries. Each Borrower hereby authorizes Agent and Lenders (but
they shall have no obligation) to respond to usual and customary credit
inquiries from third parties concerning any Borrower or Subsidiary.
g..Severability. Wherever possible, each provision of the Loan Documents shall
be interpreted in such manner as to be valid under Applicable Law. If any
provision is found to be invalid under Applicable Law, it shall be ineffective
only to the extent of such invalidity and the remaining provisions of the Loan
Documents shall remain in full force and effect.
h..Cumulative Effect; Conflict of Terms. The provisions of the Loan Documents
are cumulative. The parties acknowledge that the Loan Documents may use several
limitations, tests or measurements to regulate similar matters, and they agree
that these are cumulative and that each must be performed as provided. Except as
otherwise provided in another Loan Document (by specific reference to the
applicable provision of this Agreement), if any provision contained herein is in
direct conflict with any provision in another Loan Document, the provision
herein shall govern and control.
i..Counterparts; Execution. Any Loan Document may be executed in counterparts,
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement shall become effective when
Agent has received counterparts bearing the signatures of all parties hereto.
Delivery of a signature page of any Loan Document by telecopy or other
electronic means shall be effective as delivery of a manually executed
counterpart of such agreement. The words “execution,” “execute”, “signed,”
“signature,” and words of like import in or related to any document to be signed
in connection with this Agreement and the transactions contemplated hereby
(including without limitation Assignment and Acceptances, amendments or other
modifications, Notices of Borrowing, waivers and consents) shall be deemed to
include electronic signatures, the electronic matching of assignment terms and
contract formations on electronic platforms approved by the Agent, or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary the Agent is under no obligation to agree to accept electronic
signatures in any form or in any format unless expressly agreed to by the Agent
pursuant to procedures approved by it.
j..Entire Agreement. Time is of the essence with respect to all Loan Documents
and Obligations. The Loan Documents constitute the entire agreement, and
supersede all prior understandings and agreements, oral or written, among the
parties relating to the subject matter hereof.
k..Relationship with Lenders. The obligations of each Lender hereunder are
several, and no Lender shall be responsible for the obligations or Revolver
Commitments of any other Lender. Amounts payable hereunder to each Lender shall
be a separate and independent debt. It shall not be necessary for Agent or any
other Lender to be joined as an additional party in any proceeding for such
purposes. Nothing in this Agreement and no action of Agent or Lenders pursuant
to the Loan Documents shall be deemed to constitute Agent and Lenders to be
125



--------------------------------------------------------------------------------



a partnership, association, joint venture or any other kind of entity, nor to
constitute control of any Borrower.
l..No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated by any Loan Document, Borrowers acknowledge and
agree that (a)(i) this credit facility and any related arranging or other
services by Agent, any Lender, any of their Affiliates or any arranger are
arm’s-length commercial transactions between Borrowers and such Person; (ii)
Borrowers have consulted their own legal, accounting, regulatory and tax
advisors to the extent they have deemed appropriate; and (iii) Borrowers are
capable of evaluating and understanding, and do understand and accept, the
terms, risks and conditions of the transactions contemplated by the Loan
Documents; (b) each of Agent, Lenders, their Affiliates and any arranger is and
has been acting solely as a principal in connection with this credit facility,
is not the financial advisor, agent or fiduciary for Borrowers, any of their
Affiliates or any other Person, and has no obligation with respect to the
transactions contemplated by the Loan Documents except as expressly set forth
therein; and (c) Agent, Lenders, their Affiliates and any arranger may be
engaged in a broad range of transactions that involve interests that differ from
Borrowers and their Affiliates, and have no obligation to disclose any of such
interests to Borrowers or their Affiliates. To the fullest extent permitted by
Applicable Law, each Borrower hereby waives and releases any claims that it may
have against Agent, Lenders, their Affiliates and any arranger with respect to
any breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated by a Loan Document.
m..Process Agent. Without prejudice to any other mode of service allowed under
any relevant law, each Borrower:
(i)irrevocably appoints National Registered Agents, Inc. as its agent for
service of process in relation to any proceedings before the New York courts in
connection with any Loan Document; and
(ii)agrees that failure by an agent for service of process to notify the
relevant Borrower of the process will not invalidate the proceedings concerned.
If any person appointed as an agent for service of process is unable for any
reason to act as agent for service of process, the Company (on behalf of all the
Obligors) must immediately (and in any event within five days of such event
taking place) appoint another agent on terms acceptable to Agent. Failing this,
Agent may appoint another agent for this purpose.
n..Confidentiality. Each of Agent, Lenders and Issuing Bank agrees to maintain
the confidentiality of all Information (as defined below) with the same degree
of care that it uses to protect its confidentiality information, except that
Information may be disclosed (a) to its Related Parties (provided such Persons
are informed of the confidential nature of the Information and instructed to
keep such Information confidential) involved in the transaction; (b) to the
extent requested by any governmental, regulatory or self-regulatory authority
purporting to have jurisdiction over it or its Related Parties; (c) to the
extent required by Applicable Law or by any subpoena or similar legal process;
(d) to any other party hereto; (e) in connection with any action
126



--------------------------------------------------------------------------------



or proceeding, or other exercise of rights or remedies, relating to any Loan
Documents or Obligations; (f) subject to an agreement containing provisions
substantially the same as this Section 15.14, to any Transferee or any actual or
prospective party (or its Related Parties) to any Bank Product or to any swap,
derivative or other transaction under which payments are to be made by reference
to an Obligor or Obligor’s obligations; (g) with the consent of Borrower Agent;
or (h) to the extent such Information (i) becomes publicly available other than
as a result of a breach of this Section 15.14 or (ii) is available to Agent, any
Lender, Issuing Bank or any of their Affiliates on a nonconfidential basis from
a source other than Borrowers. Notwithstanding the foregoing, Agent and Lenders
may publish or disseminate general information describing this credit facility,
including the names and addresses of Borrowers and a general description of
Borrowers’ businesses, and may use Borrowers’ logos, trademarks, product
photographs or name in advertising materials. As used herein, “Information”
means all information received from an Obligor or Subsidiary relating to it or
its business or to the Collateral. Any Person required to maintain the
confidentiality of Information pursuant to this Section 15.14 shall be deemed to
have complied if it exercises the same degree of care to maintain the
confidentiality of such Information that it accords its own confidential
information. Each of Agent, Lenders and Issuing Bank acknowledges that (i)
Information may include material non-public information concerning an Obligor or
Subsidiary; (ii) it has developed compliance procedures regarding the use of
material non-public information; and (iii) it will handle such material
non-public information in accordance with Applicable Law, including federal and
state securities laws. This Section 15.14 shall survive Full Payment of the
Obligations.
o..[Reserved].
p..GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, UNLESS OTHERWISE
SPECIFIED, SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.
q..Consent to Forum; Bail-In of EEA Financial Institutions.
i...Forum. EACH PARTY HERETO HEREBY CONSENTS TO THE EXCLUSIVE JURISDICTION OF
THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, IN ANY PROCEEDING OR DISPUTE RELATING IN ANY WAY TO ANY
LOAN DOCUMENTS, AND AGREES THAT ANY SUCH PROCEEDING SHALL BE BROUGHT BY IT
SOLELY IN ANY SUCH COURT. EACH PARTY HERETO IRREVOCABLY WAIVES ALL CLAIMS,
OBJECTIONS AND DEFENSES THAT IT MAY HAVE REGARDING SUCH COURT’S PERSONAL OR
SUBJECT MATTER JURISDICTION, VENUE OR INCONVENIENT FORUM. EACH PARTY HERETO
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 15.4.1. A final judgment in any proceeding of any such court shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
any other manner provided by Applicable Law.
ii...Other Jurisdictions. Nothing herein shall limit the right of Agent or any
Lender to bring proceedings against any Obligor in any other court, nor limit
the right of any party to serve process in any other manner permitted by
Applicable Law. Nothing in this Agreement shall be
127



--------------------------------------------------------------------------------



deemed to preclude enforcement by Agent of any judgment or order obtained in any
forum or jurisdiction.
iii...Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among theany such parties, each party
hereto (including each Secured Party) acknowledges that any liability arising
under a Loan Document of any Secured PartyLender that is an EEAAffected
Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers
of an EEAthe applicable Resolution Authority, and agrees and consents to, and
acknowledges and agrees to be bound by,: (a) the application of any Write-Down
and Conversion Powers by an EEAthe applicable Resolution Authority to any such
liabilities arising under any Loan Documentshereunder which may be payable to it
by any Secured PartyLender that is an EEAAffected Financial Institution; and (b)
the effects of any Bail-in Action on any such liability, including, if
applicable: (i) a reduction in full or in part or cancellation of any such
liability; (ii) a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEAAffected Financial Institution, its
parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or (iii) the
variation of the terms of such liability in connection with the exercise of the
write-down and conversion powers of any EEAthe applicable Resolution Authority.
r..Waivers by Borrowers. To the fullest extent permitted by Applicable Law,
each Borrower waives (a) the right to trial by jury (which Agent and each Lender
hereby also waives) in any proceeding or dispute of any kind relating in any way
to any Loan Documents, Obligations or Collateral; (b) presentment, demand,
protest, notice of presentment, default, non-payment, maturity, release,
compromise, settlement, extension or renewal of any commercial paper, accounts,
documents, instruments, chattel paper and guaranties at any time held by Agent
on which a Borrower may in any way be liable, and hereby ratifies anything Agent
may do in this regard; (c) notice prior to taking possession or control of any
Collateral (except as required under the Loan Documents); (d) any bond or
security that might be required by a court prior to allowing Agent to exercise
any rights or remedies; (e) the benefit of all valuation, appraisement and
exemption laws; (f) any claim against Agent, Issuing Bank or any Lender, on any
theory of liability, for special, indirect, consequential, exemplary or punitive
damages (as opposed to direct or actual damages) in any way relating to any
Enforcement Action, Obligations, Loan Documents or transactions relating
thereto; and (g) notice of acceptance hereof. Each Borrower acknowledges that
the foregoing waivers are a material inducement to Agent, Issuing Bank and
Lenders entering into this Agreement and that Agent and Lenders are relying upon
the foregoing in their dealings with Borrowers. Each Borrower has reviewed the
foregoing waivers with its legal counsel and has knowingly and voluntarily
waived its jury trial and other rights following consultation with legal
counsel. In the event of litigation, this Agreement may be filed as a written
consent to a trial by the court.
s..Patriot Act Notice. Agent and Lenders hereby notify Borrowers that pursuant
to the requirements of the Patriot Act, Agent and Lenders are required to
obtain, verify and record
128



--------------------------------------------------------------------------------



information that identifies each Borrower, including its legal name, address,
tax ID number and other information that will allow Agent and Lenders to
identify it in accordance with the Patriot Act. Agent and Lenders will also
require information regarding each personal guarantor, if any, and may require
information regarding Borrowers’ management and owners, such as legal name,
address, social security number and date of birth. Borrowers shall, promptly
upon request, provide all documentation and other information as Agent, Issuing
Bank or any Lender may reasonably request from time to time in order to comply
with any obligations under any “know your customer,” anti-money laundering or
other requirements of Applicable Law.
t..Effect of Amendment and Restatement. This Agreement is intended to amend the
Second A&R Loan Agreement, without novation, and solely for convenience of
reference, to restate it. For the avoidance of doubt, this Agreement shall not
become effective until the satisfaction (or waiver) of the requirements set
forth in Section 6.2 and the occurrence of the Effective Date. The Company and
each other Obligor hereby acknowledge, certify and agree that the “Obligations”
outstanding under and as defined in the Original Loan Agreement as of the
Restatement Effective Date, the A&R Loan Agreement as of the Second Restatement
Effective Date and the Second A&R Loan Agreement as of the Effective Date,
continue to remain Obligations outstanding under this Agreement (except to the
extent such existing Obligations are Excluded Swap Obligations). Except as
expressly modified herein, all of the terms and provisions of the (x) Original
Loan Agreement shall continue to apply for the periods prior to the Restatement
Effective Date, (y) the A&R Loan Agreement shall continue to apply for periods
period to the Second Restatement Effective Date and (z) the Second A&R Loan
Agreement shall continue to apply for the periods prior to the Effective Date,
in each case, including any determinations of payment dates, interest rates,
compliance with covenants and other obligations, accuracy of representations and
warranties, Events of Default or any amount payable to Agent or Lenders. From
and after the Effective Date, all references in the Notes and other Loan
Documents to (i) the “Loan Agreement” shall be deemed to include references to
this Agreement, and (ii) the “Lenders” or “Agent” shall mean such terms as
defined in this Agreement. As to all periods occurring on or after the Effective
Date, all of the covenants in the Original Loan Agreement, the A&R Loan
Agreement and the Second A&R Loan Agreement shall be of no further force and
effect (with respect to such periods), it being understood that all obligations
of Borrowers under the Original Loan Agreement, the A&R Loan Agreement and the
Second A&R Loan Agreement shall be governed by this Agreement from and after the
Effective Date.
u..Intercreditor Agreement. Notwithstanding anything herein to the contrary,
the liens and security interests granted to Agent pursuant to this Agreement in
any Term Loan First Lien Collateral and the exercise of any right or remedy by
Agent with respect to any Term Loan First Lien Collateral hereunder are subject
to the provisions of the Intercreditor Agreement. In the event of any conflict
between the terms of the Intercreditor Agreement and this Agreement, the terms
of the Intercreditor Agreement shall govern and control. For so long as the
Intercreditor Agreement remains in effect, the delivery of any Term Loan First
Lien Collateral to the Term Loan Agent as required by the Intercreditor
Agreement shall satisfy any delivery requirement with respect to such Collateral
hereunder. Any reference in this Agreement or any other Loan Document to “first
priority lien” or words of similar effect in describing Liens created hereunder
or under any other Loan Document shall be understood to refer to such priority
as set forth in the Intercreditor Agreement.
129



--------------------------------------------------------------------------------



v..Supported QFCs. To the extent that the Loan Documents provide support,
through a guarantee or otherwise, for any Swap Contract or any other agreement
or instrument that is a QFC (such support, “QFC Credit Support”, and each such
QFC, a “Supported QFC”), the parties acknowledge and agree as follows with
respect to the resolution power of the Federal Deposit Insurance Corporation
under the Federal Deposit Insurance Act and Title II of the Dodd-Frank Wall
Street Reform and Consumer Protection Act (together with the regulations
promulgated thereunder, the “U.S. Special Resolution Regimes”) in respect of
such Supported QFC and QFC Credit Support (with the provisions below applicable
notwithstanding that the Loan Documents and any Supported QFC may in fact be
stated to be governed by the laws of the State of New York and/or of the United
States or any other state of the United States):
i...Acknowledgement. In the event a Covered Entity that is party to a
Supported QFC (each, a “Covered Party”) becomes subject to a proceeding under a
U.S. Special Resolution Regime, the transfer of such Supported QFC and the
benefit of such QFC Credit Support (and any interest and obligation in or under
such Supported QFC and such QFC Credit Support, and any rights in property
securing such Supported QFC or such QFC Credit Support) from such Covered Party
will be effective to the same extent as the transfer would be effective under
the U.S. Special Resolution Regime if the Supported QFC and such QFC Credit
Support (and any such interest, obligation and rights in property) were governed
by the laws of the United States or a state of the United States. In the event a
Covered Party or a BHC Act Affiliate of a Covered Party becomes subject to a
proceeding under a U.S. Special Resolution Regime, Default Rights under the Loan
Documents that might otherwise apply to such Supported QFC or any QFC Credit
Support that may be exercised against such Covered Party are permitted to be
exercised to no greater extent than such Default Rights could be exercised under
the U.S. Special Resolution Regime if the Supported QFC and the Loan Documents
were governed by the laws of the United States or a state of the United States.
Without limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.
ii...QFC Definitions. As used in this Section 15.22, the following terms have
the following meanings:
“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.
“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).
“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.
130



--------------------------------------------------------------------------------



“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).
w..NO ORAL AGREEMENT
. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT
BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES. THERE ARE NO
UNWRITTEN AGREEMENTS BETWEEN THE PARTIES.
[Remainder of page intentionally left blank; signatures begin on following page]


131



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Agreement has been executed and delivered as of the
date set forth above.
BORROWERS:


COMMERCIAL VEHICLE GROUP, INC.




By:      
Name: Tim Trenary
Title: Chief Financial Officer
Address:
        7800 Walton Parkway
        New Albany, OH 43054
        Attn: Chief Financial Officer
        Telecopy: (614) 289-5365




TRIM SYSTEMS, INC.
TRIM SYSTEMS OPERATING CORP.
CABARRUS PLASTICS, INC.
MAYFLOWER VEHICLE SYSTEMS, LLC
CVG MANAGEMENT CORPORATION
CVG LOGISTICS, LLC
CVG ALABAMA, LLC
CVG CVS HOLDINGS LLC
CVG AR LLC
CVG MONONA LLC
CVG MONONA WIRE LLC
CVG NATIONAL SEATING COMPANY LLC
CVG SPRAGUE DEVICES LLC




By:      
Name: Tim Trenary
Title: Chief Financial Officer





132



--------------------------------------------------------------------------------



AGENT AND LENDERS:


BANK OF AMERICA, N.A.,
as Agent and Lender




By:      
Name:
Title:
Address:
        135 S. LaSalle, 9th Floor
        Chicago, IL 60603
        Telecopy: (312) 453-2234






JPMORGAN CHASE BANK, N.A.,
as a Lender




By:      
Name:
Title:
Address:







133




--------------------------------------------------------------------------------



SCHEDULE 1.1
to
Loan and Security Agreement
REVOLVER COMMITMENTS OF LENDERS

LenderRevolver Commitment


Bank of America, N.A.


Tranche A Revolver Commitment: $67,500,000
Tranche B Revolver Commitment:$5,250,000
Aggregate Revolver Commitment: $67,500,000JPMorgan Chase Bank, N.A.


Tranche A Revolver Commitment: $22,500,000
Tranche B Revolver Commitment $1,750,000


Aggregate Revolver Commitment: $22,500,000

[* The total commitment is $67.5 million for BoA and $22.5 million for JPMorgan
for a total of $90 million. Of the $90 million, $7 million is Tranche B (FILO),
and as that amortizes, the full amount of the Tranche A commitment becomes
available (subject to the applicable Borrowing Base availability.]



